Exhibit 10.1

EXECUTION VERSION

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of

December 18, 2017

among

ORBCOMM INC.,

as Borrower,

The Guarantors Party Hereto From Time to Time,

The Lenders Party Hereto From Time to Time,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

$25,000,000

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE   ARTICLE 1   DEFINITIONS  

SECTION 1.01.

    

Defined Terms

     1  

SECTION 1.02.

    

Classification of Loans and Borrowings

     40  

SECTION 1.03.

    

Terms Generally

     41  

SECTION 1.04.

    

Accounting Terms; GAAP

     41  

SECTION 1.05.

    

Pro Forma Adjustments for Acquisitions and Dispositions

     41   ARTICLE 2   THE CREDITS  

SECTION 2.01.

    

Loans

     42  

SECTION 2.02.

    

Loans and Borrowings

     43  

SECTION 2.03.

    

Requests for Borrowings

     44  

SECTION 2.04.

    

Swingline Loans

     44  

SECTION 2.05.

    

Letters of Credit

     46  

SECTION 2.06.

    

Funding of Borrowings

     50  

SECTION 2.07.

    

Interest Elections

     51  

SECTION 2.08.

    

Termination, Reduction and Extension of Commitments

     52  

SECTION 2.09.

    

Repayment of Loans; Evidence of Debt

     55  

SECTION 2.10.

    

Reserved

     56  

SECTION 2.11.

    

Optional and Mandatory Prepayment of Loans

     56  

SECTION 2.12.

    

Fees

     57  

SECTION 2.13.

    

Interest

     58  

SECTION 2.14.

    

Alternate Rate of Interest

     59  

SECTION 2.15.

    

Increased Costs

     60  

SECTION 2.16.

    

Break Funding Payments

     61  

SECTION 2.17.

    

Taxes

     61  

SECTION 2.18.

    

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     65  

SECTION 2.19.

    

Mitigation Obligations; Replacement of Lenders

     67  

SECTION 2.20.

    

Defaulting Lenders

     68  

SECTION 2.21.

    

Returned Payments

     70   ARTICLE 3   REPRESENTATIONS AND WARRANTIES  

SECTION 3.01.

    

Organization; Powers

     70  

SECTION 3.02.

    

Authorization; Enforceability

     70  

SECTION 3.03.

    

Governmental Approvals; No Conflicts

     70  

SECTION 3.04.

    

Financial Condition; No Material Adverse Change

     71  

SECTION 3.05.

    

Properties

     71  

SECTION 3.06.

    

Litigation and Environmental Matters

     71  

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

    

Compliance with Laws and Agreements

     72  

SECTION 3.08.

    

Investment Company Status

     72  

SECTION 3.09.

    

Taxes

     72  

SECTION 3.10.

    

ERISA

     72  

SECTION 3.11.

    

Disclosure

     72  

SECTION 3.12.

    

Subsidiaries

     73  

SECTION 3.13.

    

Insurance

     73  

SECTION 3.14.

    

Labor Matters

     73  

SECTION 3.15.

    

Solvency

     73  

SECTION 3.16.

    

Licenses; Franchises

     73  

SECTION 3.17.

    

Anti-Corruption Laws and Sanctions

     74  

SECTION 3.18.

    

EEA Financial Institutions

     74   ARTICLE 4   CONDITIONS  

SECTION 4.01.

    

Effective Date

     75  

SECTION 4.02.

    

Each Credit Event

     76   ARTICLE 5   AFFIRMATIVE COVENANTS  

SECTION 5.01.

    

Financial Statements; Ratings Change and Other Information

     76  

SECTION 5.02.

    

Notices of Material Events

     79  

SECTION 5.03.

    

Information Regarding Collateral

     80  

SECTION 5.04.

    

Existence; Conduct of Business

     80  

SECTION 5.05.

    

Payment of Obligations

     80  

SECTION 5.06.

    

Maintenance of Properties; Insurance; Casualty and Condemnation

     80  

SECTION 5.07.

    

Books and Records; Inspection Rights

     81  

SECTION 5.08.

    

Compliance with Laws

     81  

SECTION 5.09.

    

Use of Proceeds and Letters of Credit

     82  

SECTION 5.10.

    

[RESERVED]

     82  

SECTION 5.11.

    

Further Assurances; After-Acquired Property

     82  

SECTION 5.12.

    

Designation of Restricted and Unrestricted Subsidiaries

     83  

SECTION 5.13.

    

Transfer of Cash Management

     84  

SECTION 5.14.

    

Additional Guarantees

     85   ARTICLE 6   NEGATIVE COVENANTS  

SECTION 6.01.

    

Indebtedness; Certain Equity Securities

     85  

SECTION 6.02.

    

Liens

     88  

SECTION 6.03.

    

Fundamental Changes

     88  

SECTION 6.04.

    

Investments

     89  

SECTION 6.05.

    

Asset Dispositions

     90  

SECTION 6.06.

    

Sale and Leaseback Transactions

     91  

SECTION 6.07.

    

Hedging Obligations

     92  

 

ii



--------------------------------------------------------------------------------

SECTION 6.08.

    

Restricted Payments; Certain Payments of Debt

     92  

SECTION 6.09.

    

Transactions with Affiliates

     95  

SECTION 6.10.

    

Restrictive Agreements

     97  

SECTION 6.11.

    

Change in Fiscal Year

     99  

SECTION 6.12.

    

Interest Coverage Ratio

     99  

SECTION 6.13.

    

Consolidated Net Leverage Ratio

     99  

SECTION 6.14.

    

Amendment of Material Documents

     100  

SECTION 6.15.

    

No Impairment of the Security Interests

     100   ARTICLE 7   EVENTS OF DEFAULT  

SECTION 7.01.

    

Events of Default

     100   ARTICLE 8   THE AGENTS  

SECTION 8.01.

    

Appointment

     103  

SECTION 8.02.

    

Rights as a Lender

     103  

SECTION 8.03.

    

Duties and Obligations

     103  

SECTION 8.04.

    

Reliance

     104  

SECTION 8.05.

    

Actions through Sub-Agents

     104  

SECTION 8.06.

    

Resignation

     104  

SECTION 8.07.

    

Non-Reliance

     105  

SECTION 8.08.

    

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

     106  

SECTION 8.09.

    

Credit Bidding

     107   ARTICLE 9   MISCELLANEOUS  

SECTION 9.01.

    

Notices

     108  

SECTION 9.02.

    

Waivers; Amendments

     110  

SECTION 9.03.

    

Expenses; Indemnity; Damage Waiver

     112  

SECTION 9.04.

    

Successors and Assigns

     114  

SECTION 9.05.

    

Survival

     119  

SECTION 9.06.

    

Counterparts; Integration; Effectiveness; Electronic Execution

     119  

SECTION 9.07.

    

Severability

     119  

SECTION 9.08.

    

Right of Setoff

     120  

SECTION 9.09.

    

Governing Law; Jurisdiction; Consent to Service of Process

     120  

SECTION 9.10.

    

WAIVER OF JURY TRIAL

     121  

SECTION 9.11.

    

Headings

     121  

SECTION 9.12.

    

Confidentiality

     121  

SECTION 9.13.

    

Several Obligations; Nonreliance; Violation of Law

     122  

SECTION 9.14.

    

USA PATRIOT ACT

     122  

SECTION 9.15.

    

Disclosure

     123  

SECTION 9.16.

    

Appointment for Perfection

     123  

 

iii



--------------------------------------------------------------------------------

SECTION 9.17.

     Interest Rate Limitation      123  

SECTION 9.18.

     No Fiduciary Duty, etc.      123  

SECTION 9.19.

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
124  

SECTION 9.20.

     Intercreditor Agreement      125   ARTICLE 10   FACILITY GUARANTEE  

SECTION 10.01.

    

Guarantee

     125  

SECTION 10.02.

     Limitation on Guarantor Liability      126  

SECTION 10.03.

     Execution and Delivery of Facility Guarantee      126  

SECTION 10.04.

     Release of Guarantor      127  

 

SCHEDULES:

 

Schedule 2.01 – Revolving Commitments

Schedule 3.05 – Real Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Subsidiaries

Schedule 5.10 – Certain Regulated Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Transactions with Affiliates

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

   Exhibit A   

– Form of Assignment and Assumption

Exhibit B   

– Form of Facility Guarantee Supplement

Exhibit C   

– Form of Security Agreement

Exhibit D   

– Form of Intercreditor Agreement

Exhibit E   

– Form of U.S. Tax Compliance Certificate

 

 

iv



--------------------------------------------------------------------------------

This SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of
December 18, 2017, is by and between ORBCOMM INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined below) party hereto from time to time,
the financial institutions party hereto from time to time (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent.

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to provide such
credit facility, in each case, on the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Debt” means Indebtedness of a Person existing at the time such Person
merges with or into or becomes a Restricted Subsidiary and not incurred in
connection with, or in contemplation of, such Person merging with or into or
becoming a Restricted Subsidiary.

“Act” has the meaning specified in Section 9.14.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor reasonably acceptable to the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld) that, in
any case, is not at the relevant time of determination an existing Lender and
that agrees to provide any portion of any Incremental Loans in accordance with
Section 2.01(b); provided, that none of the Borrower, its Subsidiaries, or their
Affiliates may be an Additional Lender.

“Additional Notes” has the meaning set forth in the ORBCOMM Indenture.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in
Article 8.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning set forth in Section 6.09.

“After-Acquired Property” means property (other than Excluded Property) that is
intended to be Collateral, acquired by the Borrower or a Guarantor after the
Effective Date, that is not automatically subject to a perfected security
interest under the Security Documents, and over which property the Borrower or
such Guarantor (or, in the case of a new Guarantor, such of its property
constituting After-Acquired Property) will provide a valid and perfected first
priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, all as and to the extent required by this Agreement, the Intercreditor
Agreement, or the Security Documents.

“Agreement”, when used with reference to this Agreement, means this Senior
Secured Revolving Credit Agreement, as it may be further amended from time to
time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Revolving Commitment at such time and the denominator of which is the total of
all Lenders’ Revolving Commitments at such time (provided that, if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the total of all Lenders’ Revolving
Credit Exposures at such time); provided that, so long as any Lender is a
Defaulting Lender, such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculations above.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day and for any Loan, 2.50% in the case of any
Eurodollar Loan and 1.50% in the case of any ABR Loan:

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Disposition” means:

(1) the sale, lease, conveyance or other disposition of any assets, other than a
transaction governed by Section 6.03; and

(2) the issuance of Equity Interests by any of the Borrower’s Restricted
Subsidiaries or the sale by the Borrower or any Restricted Subsidiary thereof of
Equity Interests in any of its Subsidiaries (other than directors’ qualifying
shares and shares issued to foreign nationals to the extent required by
applicable law).

Notwithstanding the preceding, the following items shall be deemed not to be
Asset Dispositions:

(1) any single transaction or series of related transactions that involves
assets or Equity Interests having a Fair Market Value of less than $1.5 million;

(2) a transfer of assets or Equity Interests solely between or among the
Borrower and its Restricted Subsidiaries;

(3) an issuance of Equity Interests by a Restricted Subsidiary of the Borrower
solely to the Borrower or to another Restricted Subsidiary thereof;

(4) the sale or lease of equipment, inventory, accounts receivable or other
assets in the ordinary course of business;

(5) the sale or other disposition of cash or Cash Equivalents;

(6) dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings;

(7) a Restricted Payment that is permitted by Section 6.08 and any Permitted
Investment;

(8) any sale or disposition of any property or equipment that has become
damaged, worn out, obsolete or is no longer useful;

(9) the creation of a Lien not prohibited by this Agreement;

(10) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(11) licenses of intellectual property;

 

3



--------------------------------------------------------------------------------

(12) any disposition of Designated Noncash Consideration; provided that such
disposition increases the amount of Net Proceeds of the Asset Disposition that
resulted in such Designated Noncash Consideration; and

(13) any foreclosure upon any assets of the Borrower or any of its Restricted
Subsidiaries pursuant to the terms of a Lien not prohibited by the terms of this
Agreement; provided that such foreclosure does not otherwise constitute a
Default under this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such Sale
and Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Administrative Agent or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services, and cash pooling services).

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services which shall be designated in writing by an agreement between the
Borrower, the Administrative Agent and the applicable Lender as “Banking
Services Obligations” including the applicable maximum amount of such
obligations that may be secured by the Collateral.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal

 

4



--------------------------------------------------------------------------------

Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means ORBCOMM Inc., a Delaware corporation, together with its
successors.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

5



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalents” means:

(1) U.S. dollars and foreign currency received in the ordinary course of
business or exchanged into U.S. dollars within 180 days;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than one year from the date of acquisition;

(3) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
domestic commercial bank having capital and surplus in excess of $500.0 million
and a rating at the time of acquisition thereof of P-1 or better from Moody’s or
A-1 or better from S&P;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-2” or higher from Moody’s or S&P and in each case
maturing within one year after the date of acquisition;

(6) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s or S&P and having
maturities of not more than one year from the date of acquisition; and

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (6) of this
definition.

“Casualty Event” means any event resulting in the receipt by the Borrower or any
of its Restricted Subsidiaries of net cash proceeds in excess of $10,000,000
from any insurance maintained for it by a Satellite Manufacturer or any Launch
Services Provider covering any Satellite owned by the Borrower or any of its
Restricted Subsidiaries.

“Casualty Event Proceeds” means, with respect to any Casualty Event, all
Satellite insurance proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection with such Casualty Event, after:

(1) provision for all income or other taxes measured by or resulting from such
Casualty Event;

 

6



--------------------------------------------------------------------------------

(2) payment of all reasonable legal, accounting and other reasonable fees and
expenses related to such Casualty Event;

(3) except to the extent the Satellite and related assets are Collateral,
payment of amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the Satellite that is the subject of such Casualty Event;

(4) provision for payments to Persons who own an interest in the Satellite
(including any transponder thereon) in accordance with the terms of the
agreement(s) governing the ownership of such interest by such Person (other than
payments to insurance carriers required to be made based on the future revenues
generated from such Satellite); and

(5) deduction of appropriate amounts to be provided by the Borrower or such
Restricted Subsidiary as a reserve, in accordance with GAAP, against any
liabilities associated with the Satellite that was the subject of the Casualty
Event.

“Change in Law” means the occurrence after the Effective Date or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement of (a) the adoption or taking effect of any law, rule, regulation or
treaty after the Effective Date, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Lender, Issuing Bank
or Participant (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Effective Date;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(3) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the Beneficial Owner, directly or indirectly, of
50% or more of the voting power of the Voting Stock of the Borrower, in each
case other than as a result of a merger or consolidation as a result of which
the Beneficial Owners of the Borrower’s Voting Stock immediately prior to such
transaction Beneficially Own, immediately after such transaction, a majority of
the voting power of the Voting Stock of the successor entity or any parent
thereof.

 

7



--------------------------------------------------------------------------------

“Charges” has the meaning specified in Section 9.17.

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans, (b) when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Swingline Commitment, and
(c) when used in reference to any Lender, refers to whether such Lender is a
Revolving Lender or Additional Lender.

“CLO” has the meaning specified in Section 9.04(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the assets and properties subject or purported to be
subject to Liens under any Security Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and under the other Loan Documents, and
its permitted successors in such capacity as provided in Article 8.

“Commitment” means a Revolving Commitment or a Swingline Commitment.

“Commitment Fee Rate” means, for any day, a rate per annum equal to 0.50%.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means, collectively, the Communications Act of 1934, as
amended, the rules and regulations of the FCC, and written orders, policies, and
decisions of the FCC and the courts’ interpretation of the foregoing.

“Communications License” means any license, concession, permit, certificate or
other instrument of authorization relating to the business of the Borrower and
its Subsidiaries, as granted by any Communications Regulatory Authority, and all
extensions, additions and renewals thereto or thereof, governing the
construction, deployment or operation of an electronic communication facility
(including, without limitation, the launch or operation of Satellites, and the
marketing, sale, distribution and activation of end user terminal devices), or
the marketing, sale and provisions of an electronic communication service.

“Communications Regulatory Authority” means the FCC or any other governmental
authority in any other country that is empowered under applicable law with
jurisdiction over the issuance, assignment or transfer of control of any
Communications License.

“Consolidated Adjusted EBITDA” means, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus

(a) the following, to the extent deducted (and not added back) in computing such
Consolidated Net Income, without duplication:

 

8



--------------------------------------------------------------------------------

(1) the provision for federal, state, local and foreign income taxes expensed by
such Person and its Restricted Subsidiaries for such period;

(2) Fixed Charges of such Person and its Restricted Subsidiaries for such
period;

(3) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), goodwill impairment charges (including but not limited to impairments
relating to satellite and other fixed assets) and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period) of such Person and its
Restricted Subsidiaries for such period;

(4) the amount of any minority interest expense;

(5) stock-based compensation expense;

(6) extraordinary, unusual or other non-recurring expenses of such Person and
its Restricted Subsidiaries reducing such Consolidated Net Income which does not
represent a cash item in such period or any future period;

(7) non-capitalized launch insurance and satellite in-orbit insurance expenses;

(8) the amount of any acquisition-related costs, including restructuring charges
and integration costs and related costs and charges, including any one-time (on
a per-transaction basis) costs or charges, incurred in connection with
acquisitions permitted under this Agreement;

(9) pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions, and other synergies related to mergers, business
combinations, acquisitions or similar Investments, Asset Dispositions or other
similar transactions, in any such case, that are projected by the Borrower in
good faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within twelve (12) months after the date of
consummation of such merger, business combination, acquisition or similar
Investment, Asset Disposition or other similar transaction; provided that for
purposes of this clause (9), (A) any such adjustments shall be added to
Consolidated Adjusted EBITDA until fully realized and shall be calculated on a
pro forma basis as though such adjustments have been realized on the first day
of the relevant period and shall be calculated net of the amount of actual
benefits realized from such actions, (B) any such adjustments shall be
reasonably identifiable and factually supportable and (C) no such adjustments
shall be added pursuant to this clause (9) to the extent duplicative of any
items related to adjustments included in the definition of “Consolidated Net
Income” and clause (8) above; provided, further, that the aggregate amount of
cost savings added pursuant to this clause (9) shall not exceed an amount equal
to 20% of Consolidated Adjusted EBITDA of the Borrower and its Restricted
Subsidiaries (including the acquired business, provided such business is a
Restricted Subsidiary) for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (9));

(10) loss from discontinued operations; and

 

9



--------------------------------------------------------------------------------

(11) non-cash loss from the sale of assets permitted under this Agreement; minus

(b) the following, to the extent included in calculating such Consolidated Net
Income, without duplication:

(1) federal, state, local and foreign income tax credits of such Person and its
Restricted Subsidiaries for such period;

(2) all non-cash items increasing Consolidated Net Income for such period
(which, for the avoidance of doubt, shall not include revenue invoiced as
accounts receivable, revenue accruals, all gains and income earned, accretion of
deferred revenues or income, or reversals of expense accruals);

(3) extraordinary gains;

(4) income from discontinued operations; and

(5) non-cash gains from the sale of assets permitted under this Agreement;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the adjustments listed above of a Restricted
Subsidiary of the Borrower shall be added to or subtracted from Consolidated Net
Income to compute Consolidated Adjusted EBITDA of the Borrower (A) in the same
proportion that the net income of such Restricted Subsidiary, determined in
accordance with GAAP, was added to compute such Consolidated Net Income of the
Borrower and (B) only to the extent that a corresponding amount would be
permitted at the date of determination to be dividended or distributed to the
Borrower by such Restricted Subsidiary without direct or indirect restriction
pursuant to the terms of its charter and all agreements and instruments
applicable to that Subsidiary or its stockholders.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) Fixed Charges of the Borrower and the Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP, and
(ii) any cash payments made by or on behalf of the Borrower or any Restricted
Subsidiary during such period in respect of Fixed Charges that were or will be
amortized, accrued or otherwise recognized in a previous or future period, minus
(b) the sum of (i) to the extent included in such consolidated Fixed Charges for
such period, any non-cash amounts amortized, accrued or otherwise recognized in
such period, and (ii) cash interest income actually earned by the Borrower or
any Restricted Subsidiary (determined on a consolidated basis) in such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of:

(1) the aggregate outstanding amount of Indebtedness of the Borrower and its
Restricted Subsidiaries on a consolidated basis as of the end of the most
recently ended fiscal quarter for which financial statements prepared on a
consolidated basis in accordance with GAAP have been filed with the Commission
(or, in the event that the Borrower shall no longer be subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act, are available),
to

 

10



--------------------------------------------------------------------------------

(2) the Consolidated Adjusted EBITDA of the Borrower for the most recent four
full fiscal quarters for which financial statements prepared on a consolidated
basis in accordance with GAAP have been filed with the Commission (or, in the
event that the Borrower shall no longer be subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act, are available).

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:

(1) the net income, determined in accordance with GAAP, of any Person that is
not a Restricted Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid in cash to the specified Person or a Restricted Subsidiary
thereof (and the net loss of any such Person shall be included only to the
extent that such loss is funded in cash by the specified Person or a Restricted
Subsidiary thereof);

(2) the net income, determined in accordance with GAAP, of any Restricted
Subsidiary shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that net
income is not at the date of determination permitted, directly or indirectly, by
operation of the terms of its charter or any agreement or instrument applicable
to that Restricted Subsidiary or its equityholders;

(3) the net income, determined in accordance with GAAP, of any Person acquired
during the specified period for any period prior to the date of such acquisition
shall be excluded;

(4) the cumulative effect of a change in accounting principles shall be
excluded; and

(5) notwithstanding clause (1) above, the net income or loss, determined in
accordance with GAAP, of any Unrestricted Subsidiary shall be excluded, whether
or not distributed to the specified Person or one of its Subsidiaries.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of:

(1) (x) the aggregate outstanding amount of Indebtedness of the Borrower and its
Restricted Subsidiaries minus (y) the aggregate amount of cash and Cash
Equivalents (not to exceed $50,000,000 and excluding restricted cash) of the
Borrower and its Restricted Subsidiaries, in each case as of the end of the most
recently ended fiscal quarter for which financial statements prepared on a
consolidated basis in accordance with GAAP have been filed with the Commission
(or, in the event that the Borrower shall no longer be subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act, are available),
to

(2) the Consolidated Adjusted EBITDA of the Borrower for the most recent four
full fiscal quarters for which financial statements prepared on a consolidated
basis in accordance with GAAP have been filed with the Commission (or, in the
event that the Borrower shall no longer be subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act, are available).

 

11



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Contact” has the meaning specified in Section 9.04(b)(ii)(D).

“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default under Article 7.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Lender Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

“Deposit Account Control Agreement” means any tri-party agreements by and among
a Loan Party, the Collateral Agent, and a depository bank or securities
intermediary at which such Loan Party maintains any deposit accounts,
disbursement accounts, investment accounts, securities accounts, or lockbox
accounts, in each case providing for “control” (within the meaning of the UCC)
of such accounts by the Collateral Agent.

“Designated Non-Cash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.

 

12



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 123 days after the Latest
Maturity Date; provided, however, that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
so redeemable at the option of the holder thereof prior to such dates shall be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Borrower to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale shall
not constitute Disqualified Stock if the terms of such Capital Stock provide
that the Borrower may not repurchase or redeem any such Capital Stock pursuant
to such provisions unless such repurchase or redemption complies with
Section 6.08. The term “Disqualified Stock” shall also include any options,
warrants or other rights that are convertible into Disqualified Stock or that
are redeemable at the option of the holder, or required to be redeemed, prior to
the date that is 123 days after the Latest Maturity Date.

“dollars” or “$” refers to lawful money of the United States.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
other than a Restricted Subsidiary that is (1) a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code, (2) a FSHCO
(a) whose primary operating assets are located outside the United States and
(b) that is not subject to tax under Section 882(a) of the Internal Revenue Code
because of a trade or business within the United States or (23) a Subsidiary of
an entity described in the preceding clauses (1) and (2).

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13



--------------------------------------------------------------------------------

“Earn-out Obligation” means any contingent consideration based on future
operating performance of the acquired entity or assets or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition based on criteria set forth in the documentation governing or
relating to such acquisition.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, having the force or
effect of law and relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of, or exposure to, any pollutant, toxic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous substance, waste or material or to occupational
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any ORBCOMM Company directly or indirectly
resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Issuance” means any public or private placement of Capital Stock (other
than Disqualified Stock) of the Borrower to any Person (other than (i) to any
Subsidiary thereof and (ii) issuances of equity securities pursuant to a
registration statement on Form S-8 or otherwise relating to equity securities
issuable under any employee benefit plan of the Borrower).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

14



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) a determination that any Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (g) the cessation of operations at a
facility of the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (h) conditions contained in Section 303(k)(1)(A) of
ERISA for imposition of a lien shall have been met with respect to any Plan;
(i) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (j) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (k) the
occurrence of a non-exempt “prohibited transaction” with respect to which the
Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) or with respect to which the Borrower or any
such Subsidiary could otherwise be liable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder.

“Excluded Hedging Obligations” means, with respect to any Guarantor, any Hedging
Obligations if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedging Obligations (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an

 

15



--------------------------------------------------------------------------------

“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligations. If Hedging Obligations arise under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligations that are attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Property” has the meaning given to such term in the Security
Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any withholding Taxes imposed under
FATCA.

“Facilities” means the credit facilities provided to the Loan Parties under the
Loan Documents.

“Facility Guarantee” means a Guarantee of the Secured Obligations pursuant to
Article 10 of this Agreement or a Facility Guarantee Supplement as required by
Section 5.14.

“Facility Guarantee Supplement” means the Facility Guarantee Supplement
substantially in the form of Exhibit B hereto.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a responsible officer of the Borrower, whose determination, unless
otherwise specified below, shall be conclusive if evidenced by an Officer’s
Certificate. Notwithstanding the foregoing, the responsible officer’s
determination of Fair Market Value must, in the determination of the Borrower,
be evidenced by an Officer’s Certificate or a board resolution delivered to the
Administrative Agent, if the Fair Market Value exceeds $20.0 million.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any legislation, regulation or guidance giving effect to such
intergovernmental agreements.

 

16



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission or any successor Governmental
Authority exercising similar functions.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means the Fee Letter, dated November 8, 2017, from JPMorgan Chase
Bank, N.A., and accepted and agreed to by the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Priority Obligations” means (i) all Secured Obligations, (ii) the ORBCOMM
Notes and the Guarantees in respect thereof and (iii) any and all amounts
payable under or in respect of any Future First Lien Indebtedness.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations; plus

(2) the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus

(3) any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries (other than a pledge of
Equity Interests of an Unrestricted Subsidiary to secure Non-Recourse Debt of
such Unrestricted Subsidiary), whether or not such Guarantee or Lien is called
upon; plus

 

17



--------------------------------------------------------------------------------

(4) the product of (a) all dividends, whether paid or accrued (but, in the case
of accrued, only in the case of (x) Preferred Stock of any Restricted Subsidiary
of such Person that is not a Guarantor or (y) Disqualified Stock of such Person
or of any of its Restricted Subsidiaries) and whether or not in cash, on any
series of Disqualified Stock of such Person or on any series of Preferred Stock
of such Person’s Restricted Subsidiaries, other than dividends on Equity
Interests payable solely in Equity Interests (other than Disqualified Stock) of
such Person or to such Person or to a Restricted Subsidiary of such Person,
times (b) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of such Person, expressed as a decimal,

in each case, on a consolidated basis and in accordance with GAAP.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FSHCO” means any direct or indirect Domestic Subsidiary of the Borrower that
has no material assets other than Equity Interests or Indebtedness in one or
more direct or indirect Subsidiaries that are “controlled foreign corporations”
under Section 957 of the Code.

“Future First Lien Indebtedness” means any Indebtedness of the Borrower and/or
the Guarantors that is secured by a lien on the Collateral ranking equally and
ratably with the Secured Obligations as permitted by this Agreement; provided
that (i) the trustee, agent or other authorized representative for the holders
of such Indebtedness (other than in the case of Additional Notes) shall execute
a joinder to the Intercreditor Agreement and (ii) the Borrower shall designate
such Indebtedness as Future First Lien Indebtedness under the Intercreditor
Agreement.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body (including the FCC and any
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to

 

18



--------------------------------------------------------------------------------

purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantors” means each Person listed on the signature pages hereof under the
caption “Guarantors” and each Subsidiary that shall, at any time after the
Effective Date, become a Guarantor pursuant to Section 5.14, until such time as
released from their obligations under the Facility Guarantee.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
because of their harmful, dangerous or deleterious properties or
characteristics.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and other agreements or arrangements with respect to interest
rates;

(2) commodity swap agreements, commodity option agreements, forward contracts
and other agreements or arrangements with respect to commodity prices; and

(3) foreign exchange contracts, currency swap agreements and other agreements or
arrangements with respect to foreign currency exchange rates.

For the avoidance of doubt, “Hedging Obligations” shall include any and all
transactions of any kind and the related confirmations, which are subject to the
terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that (1) has total
assets of not more than $1.0 million and (2) has total revenues, for the four
quarters ending with the most recently ended fiscal quarter for which financial
statements prepared on a consolidated basis in accordance with GAAP have been
filed with the Commission (or, in the event that the Borrower shall no longer be
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, are available), of not more than 2.0% of the combined revenues of
the Borrower and its Restricted Subsidiaries for such period, and that, in each
case, is designated by the Borrower as an “Immaterial Subsidiary”; provided that
(1) the total assets of all Subsidiaries that are so designated, as reflected on
the Borrower’s most recent consolidating balance sheet prepared in accordance
with GAAP, may not in the aggregate at any time exceed $10.0 million and (2) the
total revenue of all Subsidiaries that are so designated, for the four quarters
ending

 

19



--------------------------------------------------------------------------------

with the most recently ended fiscal quarter for which financial statements
prepared on a consolidated basis in accordance with GAAP have been filed with
the Commission (or, in the event that the Borrower shall no longer be subject to
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
are available), may not in the aggregate exceed 5.0% of the combined revenues of
the Borrower and its Restricted Subsidiaries for such period.

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

“Incremental Facility” has the meaning specified in Section 2.01(b)(i).

“Incremental Facility Amendment” has the meaning specified in
Section 2.01(b)(iii).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.01(b)(iii).

“Incremental Loans” has the meaning specified in Section 2.01(b)(i).

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of bankers’ acceptances;

(4) in respect of Capital Lease Obligations and Attributable Debt;

(5) in respect of the balance deferred and unpaid of the purchase price of the
assets or Capital Stock of any Person; provided that Indebtedness shall not
include any Earn-out Obligation or obligation in respect of purchase price
adjustment, except to the extent that the contingent consideration relating
thereto is not paid within 45 Business Days after the contingency relating
thereto is resolved;

(6) representing Hedging Obligations;

(7) representing Disqualified Stock valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends; or

(8) in the case of a Subsidiary of such Person, representing Preferred Stock
valued at the greater of its voluntary or involuntary maximum fixed repurchase
price plus accrued dividends,

if and to the extent any of the preceding items (other than letters of credit
and other than Indebtedness incurred pursuant to clauses (4), (5), (6), (7) or
(8)) would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP. In addition, the term “Indebtedness” includes
(x) all Indebtedness of others secured by a Lien on any asset of the specified
Person (whether or not such Indebtedness is assumed by the specified Person)
other

 

20



--------------------------------------------------------------------------------

than a pledge of Equity Interests of an Unrestricted Subsidiary to secure
Non-Recourse Debt of such Unrestricted Subsidiary, provided that the amount of
such Indebtedness shall be the lesser of (A) the Fair Market Value of such asset
at such date of determination and (B) the amount of such Indebtedness, and
(y) to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person, provided, further, that any obligation
of the Borrower or any Restricted Subsidiary in respect of minimum guaranteed
commissions, or other similar payments, to clients, minimum returns to clients
or stop loss limits in favor of clients or indemnification obligations to
clients, in each case pursuant to contracts to provide services to clients
entered into in the ordinary course of business, shall be deemed not to
constitute Indebtedness. For purposes hereof, the “maximum fixed repurchase
price” of any Disqualified Stock or Preferred Stock which does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock or Preferred Stock, as applicable, as if such Disqualified
Stock or Preferred Stock were repurchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement. For the avoidance
of doubt, the term “Indebtedness” shall not include undrawn letters of credit or
the following items to the extent incurred in the ordinary course of business:
accounts payable, accruals, employee obligations, accruals of employee fringe
benefits or separation benefits, accruals for commissions or revenue sharing
expense, warranty obligations, accrued taxes, deferred income tax liabilities,
customer deposits, deferred rent expense, deferred revenues and amounts due, if
any, under the non-interest bearing promissory note dated January 2002 of OE, as
borrower, in favor of OHB, in the principal amount of €1,138,410 payable solely
from Distributable Profits (as defined in such promissory note).

The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and

(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Information” has the meaning specified in Section 9.12(a).

“Intercreditor Agreement” means the Intercreditor Agreement substantially in the
form of Exhibit D among the Collateral Agent, the collateral agent under the
ORBCOMM Notes and/or other Future First Lien Indebtedness and the Borrower, with
such modifications thereto as the Administrative Agent may reasonably agree and
as the same may be amended, restated, amended and restated, supplemented,
replaced, substituted, or otherwise modified form time to time.

 

21



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Adjusted EBITDA to (b) Consolidated Cash Interest Expense for
the period of four consecutive Fiscal Quarters ended on such day (or, in the
case of any calculation to be made on pro forma basis, if such day is not the
last day of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered or were
required to be delivered pursuant to Section 5.01(a) or (b) before such day).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Revolving Maturity Date and (b) with respect to any Eurodollar Loan (other
than a Swingline Loan), the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Maturity Date, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and the Revolving Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or,
with the consent of each Lender participating therein, twelve months)
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, as of approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

22



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantees), advances, capital
contributions (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

If the Borrower or any of its Restricted Subsidiaries sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Borrower such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of the Borrower, the Borrower
shall be deemed to have made an Investment on the date of any such sale or
disposition equal to the Fair Market Value of the Investment in such Subsidiary
not sold or disposed of. The acquisition by the Borrower or any of its
Restricted Subsidiaries of a Person that holds an Investment in a third Person
shall be deemed to be an Investment by the Borrower or such Restricted
Subsidiary in such third Person in an amount equal to the Fair Market Value of
the Investment held by the acquired Person in such third Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, as the context may require, JPMorgan Chase Bank, N.A., or,
at any time and from time to time, up to three other Revolving Lenders that are
designated in writing by the Borrower, are reasonably acceptable to the
Administrative Agent, and that agree to issue one or more Letters of Credit
hereunder and to report in writing to the Administrative Agent all activity with
respect to such Letters of Credit in a manner reasonably satisfactory to the
Administrative Agent, in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Junior Indebtedness” means other Indebtedness of the Borrower and/or the
Guarantors that is unsecured or that constitutes Junior Priority Indebtedness.

“Junior Priority Indebtedness” means other Indebtedness of the Borrower and/or
the Guarantors that is secured by Liens on the Collateral ranking junior in
priority to the Liens securing the Secured Obligations as permitted by this
Agreement and is designated by the Borrower as Junior Priority Indebtedness.

“Knowledge” means the actual knowledge of a Responsible Officer.

“Latest Maturity Date” means, at any date of determination, the latest Revolving
Maturity Date, in each case, as extended for any Lender in accordance with this
Agreement from time to time.

“Launch Services Agreement” means, with respect to any Satellite, the agreement
between the Satellite Purchaser and the applicable Launch Services Provider
relating to the launch of such Satellite.

 

23



--------------------------------------------------------------------------------

“Launch Services Provider” means, with respect to any Satellite, the provider of
launch services for such Satellite pursuant to the terms of the Launch Services
Agreement related thereto.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Reimbursement Obligations at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time.

“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.05(e).

“Lead Arranger” means JPMorgan Chase Bank, N.A.

“Lender Parties” means the Lenders, the Issuing Banks and the Agents.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party to this Agreement pursuant to an Assignment and
Assumption and the terms and provisions in Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
and the terms and provisions in Section 9.04. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). An ABR shall be determined as modified by the
definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that, if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

24



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Liquidity” means, on any date of determination, the sum of (a) the amount by
which the aggregate Revolving Commitments of all Lenders exceeds the aggregate
Revolving Credit Exposure of all Lenders at any time plus (b) all cash and Cash
Equivalents (in each case, free and clear of all Liens, other than Liens
securing the Obligations and Liens described in clause (15) of the definition of
Permitted Liens) held by the Borrower or its Subsidiaries.

“Loan Documents” means this Agreement, the Security Documents, and the Fee
Letter.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement, including Swingline Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties or liabilities or financial condition of the ORBCOMM
Companies taken as a whole, (b) the ability of the Loan Parties taken as a whole
to perform their payment obligations under any Loan Document or (c) the rights
of or remedies available to any Lender Party under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the ORBCOMM Companies in an aggregate principal
amount exceeding $16,500,000. For purposes of determining Material Indebtedness,
(i) the “principal amount” of the Hedging Obligations of any ORBCOMM Company at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such ORBCOMM Company would be required to pay if any agreement
with respect to such Hedging Obligations were terminated at such time and
(ii) Material Indebtedness shall not include the Indebtedness under any
Non-Recourse Debt.

“Maximum Rate” has the meaning specified in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

25



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds, including payments in respect
of deferred payment obligations (to the extent corresponding to the principal,
but not the interest component, thereof) received by the Borrower or any of its
Restricted Subsidiaries in respect of any Asset Disposition (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Disposition), net of (1) the direct costs
relating to such Asset Disposition and the sale or other disposition of any such
non-cash consideration, including, without limitation, legal, accounting,
investment banking and brokerage fees, and sales commissions, and any relocation
expenses incurred as a result thereof, (2) taxes paid or payable as a result
thereof, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, (3) amounts required to be applied
to the repayment of Indebtedness or other liabilities secured by a Lien on the
asset or assets that were the subject of such Asset Disposition or required to
be paid as a result of such sale (solely if such asset or assets are not
Collateral), (4) any reserve for adjustment in respect of the sale price of such
asset or assets established in accordance with GAAP, (5) in the case of any
Asset Disposition by a Restricted Subsidiary of the Borrower, payments to
holders of Equity Interests in such Restricted Subsidiary in such capacity
(other than such Equity Interests held by the Borrower or any Restricted
Subsidiary thereof) to the extent that such payment is required to permit the
distribution of such proceeds in respect of the Equity Interests in such
Restricted Subsidiary held by the Borrower or any Restricted Subsidiary thereof
and (6) appropriate amounts to be provided by the Borrower or its Restricted
Subsidiaries as a reserve against liabilities associated with such Asset
Disposition, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Disposition, all as determined in accordance with GAAP; provided that (a) excess
amounts set aside for payment of taxes pursuant to clause (2) above remaining
after such taxes have been paid in full or the statute of limitations therefor
has expired and (b) amounts initially held in reserve pursuant to clause (6) no
longer so held, shall, in the case of each of subclause (a) and (b), at that
time become Net Proceeds.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Extending Revolving Lenders” has the meaning specified in
Section 2.08(d)(ii).

“Non-Guarantor Debt Cap” has the meaning set forth in Section 6.01.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than a pledge of the Equity
Interests of the Unrestricted Subsidiary that is the obligor thereunder, (b) is
directly or indirectly liable as a guarantor or otherwise, or (c) constitutes
the lender;

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the ORBCOMM Notes) of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and

 

26



--------------------------------------------------------------------------------

(3) as to which either (a) the explicit terms provide that there is no recourse
against any of the assets of the Borrower or any Restricted Subsidiary thereof
or (b) the lenders have been notified in writing that they shall not have any
recourse to the stock or assets of the Borrower or any of its Restricted
Subsidiaries, in each case other than recourse against the Equity Interests of
the Unrestricted Subsidiary that is the obligor thereunder.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate’ means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“OE” means ORBCOMM Europe LLC.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OHB” means OHB Teledata, A.G.

“ORBCOMM Companies” means the Borrower and the Subsidiaries.

“ORBCOMM Indenture” means the Indenture dated as of April 10, 2017 under which
the ORBCOMM Notes were issued.

“ORBCOMM Notes” means (a) the 8.0% Senior Secured Notes due 2024 issued by the
Borrower and (b) any Additional Notes.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

27



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 103% of the LC Exposure as of the date of such payment),
(iii) the indefeasible payment in full in cash of the accrued and unpaid fees,
(iv) the indefeasible payment in full in cash of all reimbursable expenses and
other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (v) the termination of all Commitments, and (vi) except to the
extent cash collateralized in a manner and to an extent agreed by the Borrower
and the Administrative Agent, the termination of the Secured Swap Agreement
Obligations and the Banking Services Obligations.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Business” means any business conducted by the ORBCOMM Companies as of
the Effective Date and other businesses reasonably related thereto, including
any reasonable extension or expansion thereof.

“Permitted Investments” means:

(1) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(2) any Investment in cash or Cash Equivalents;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Borrower; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;

 

28



--------------------------------------------------------------------------------

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Disposition that was made pursuant to and in compliance with
Section 6.05;

(5) Hedging Obligations that are permitted to be incurred pursuant to
Section 6.07;

(6) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

(7) advances or extensions of credit to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts
receivable, notes receivable, prepaid expenses or deposits on the balance sheet
of the Borrower or its Restricted Subsidiaries and endorsements for collection
or deposit arising in the ordinary course of business;

(8) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property or consisting of research and development with respect to
products and services that may be used or useful, in each case in the ordinary
course of business;

(9) advances to employees not in excess of $1.0 million outstanding at any one
time in the aggregate;

(10) commission, payroll, travel and similar advances to officers and employees
of the Borrower or any of its Restricted Subsidiaries that are expected at the
time of such advance ultimately to be recorded in the future as an expense in
conformity with GAAP;

(11) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(12) other Investments in any Person other than any Unrestricted Subsidiary of
the Borrower (provided that any such Person is either (i) not an Affiliate of
the Borrower or (ii) is an Affiliate of the Borrower (A) solely because the
Borrower, directly or indirectly, owns Equity Interests in, or controls, such
Person or (B) engaged in bona fide business operations and is an Affiliate
solely because it is under common control with the Borrower) having an aggregate
Fair Market Value (measured on the date each such Investment was made and
without giving effect to subsequent changes in value), when taken together with
all other Investments made pursuant to this clause (12) and clause (13) below in
such fiscal year and then outstanding, not to exceed in any fiscal year the
greater of (x) 2.0% of Total Assets and (y) $7.0 million; provided, however,
that if an Investment pursuant to this clause (12) is made in any Person that is
not a Restricted Subsidiary of the Borrower at the date of the making of the
Investment and such Person becomes a Restricted Subsidiary of the Borrower after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above, and shall cease to have been made pursuant to this clause
(12);

 

29



--------------------------------------------------------------------------------

(13) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (13) and clause (12) above in such
fiscal year, not to exceed in any fiscal year the greater of (x) 2.0% of Total
Assets and (y) $7.0 million (but, to the extent that any Investment made
pursuant to this clause (13) is sold or otherwise liquidated for cash or
designated as a Restricted Subsidiary, minus the lesser of (a) the cash return
of capital with respect to such Investment (less the cost of disposition, if
any) or the Fair Market Value of such Unrestricted Subsidiary at the time of
redesignation, as applicable, and (b) the initial amount of such Investment);

(14) repurchases of, or other Investments in, the ORBCOMM Notes, in each case,
to the extent permitted hereunder;

(15) Investments existing, or made pursuant to commitments in effect, on the
Effective Date and set forth on Schedule 6.04;

(16) other Investments in any Person solely to the extent that the Borrower’s
Consolidated Leverage Ratio on a pro forma basis for the four fiscal quarters
ending with the most recently ended fiscal quarter for which financial
statements prepared on a consolidated basis in accordance with GAAP have been
filed with the Commission (or, in the event that the Borrower shall no longer be
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, are available) immediately preceding the date on which such
Investment is made and after giving effect thereto and the incurrence of any
Indebtedness incurred to finance such Investment is less than 2.50 to 1.00; and

(17) reclassification of any Investment initially made in (or reclassified as)
one form into another (such as from equity to loan or vice versa); provided, in
each case, that the amount of such Investment is not increased thereby.

“Permitted Liens” means:

(1) Liens securing obligations in an amount when created or incurred, together
with the amount of all other obligations secured by a Lien under this clause
(1) at that time outstanding (and any Permitted Refinancing Indebtedness
incurred in respect thereof), not to exceed the sum of (i) the amount of
Indebtedness incurred and outstanding at such time under Section 6.01(b)(1), (4)
and (16) plus (ii) the amount of Indebtedness available for incurrence at such
time under Section 6.01(b)(1), (4) and (16); provided that (A) in the case of
Liens securing any Indebtedness constituting First Priority Obligations, the
holders of such Indebtedness, or their duly appointed agent, shall become party
to the Intercreditor Agreement and (B) in the case of Liens securing any Junior
Priority Indebtedness, the holders of such Junior Priority Indebtedness, or
their duly appointed agent, shall become a party to an intercreditor agreement
with the Collateral Agent on terms that are customary for such financings as
determined by the Collateral Agent in good faith reflecting the subordination of
such Liens to the liens securing the Secured Obligations;

(2) Liens in favor of the Borrower or any Guarantor;

 

30



--------------------------------------------------------------------------------

(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Restricted Subsidiary
thereof; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Borrower or the Restricted
Subsidiary;

(4) Liens on property existing at the time of acquisition thereof by the
Borrower or any Restricted Subsidiary thereof; provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by the Borrower or the
Restricted Subsidiary;

(5) Liens securing the ORBCOMM Notes and the related Guarantees in respect
thereof;

(6) Liens on any property or asset of any ORBCOMM Company existing on the
Effective Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of any ORBCOMM Company and (ii) such
Lien shall secure only those obligations which it secures on the Effective Date,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus the amount of any capitalized
interest thereon and any premiums and fees and expenses);

(7) Liens securing Permitted Refinancing Indebtedness; provided that such Liens
do not extend to any property or assets other than the property or assets that
secure the Indebtedness being refinanced;

(8) pledges of Equity Interests of an Unrestricted Subsidiary securing
Non-Recourse Debt of such Unrestricted Subsidiary;

(9) Liens on cash or Cash Equivalents securing Hedging Obligations of the
Borrower or any of its Restricted Subsidiaries (a) that are permitted to be
incurred pursuant to Section 6.07, or (b) securing letters of credit that
support such Hedging Obligations;

(10) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other social
security obligations;

(11) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of Indebtedness), leases, or
other similar obligations arising in the ordinary course of business;

(12) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
the Borrower or any of its Restricted Subsidiaries;

 

31



--------------------------------------------------------------------------------

(13) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(14) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations
(including Liens to secure letters of credit issued to assure payment of
reimbursement obligations);

(15) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

(16) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense (other than any property that is the
subject of a Sale and Leaseback Transaction);

(17) Liens for taxes, assessments and governmental charges not yet delinquent or
being contested in good faith and for which adequate reserves have been
established to the extent required by GAAP;

(18) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

(19) Liens in favor of customers on Satellites or portions thereof (including
insurance proceeds relating thereto) or the satellite construction or
acquisition agreement being relating thereto in the event such Satellites or
portions thereof are being constructed or acquired at the request of one or more
customers to secure repayment of deposits and related amounts;

(20) Liens existing with respect to cash and Cash Equivalents on deposit in one
or more accounts maintained by the Borrower or any Restricted Subsidiary
securing credit card and vendor credit programs in the ordinary course of
business not to exceed $0.5 million;

(21) Liens securing obligations that do not exceed $2.5 million at any one time
outstanding; and

(22) Liens securing obligations in respect of any Indebtedness permitted to be
incurred pursuant to Section 6.01(a); provided that (i) at the time of
incurrence and after giving pro forma effect to such incurrence (including
giving pro forma effect to the application of proceeds thereof and any related
change to cash and Cash Equivalents), the Borrower will be in compliance with
Sections 6.12 and 6.13 and (ii) in the case of Liens securing any Junior
Priority Indebtedness, the holders of such Junior Priority Indebtedness, or
their duly appointed agent, shall become a party to an intercreditor agreement
with the Collateral Agent on terms reasonably acceptable to the Collateral
Agent.

 

32



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

(1) the amount of such Permitted Refinancing Indebtedness does not exceed the
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded (plus all accrued and unpaid interest thereon and the amount of any
reasonably determined premium necessary to accomplish such refinancing and such
reasonable expenses incurred in connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Secured Obligations, such
Permitted Refinancing Indebtedness has a final maturity date later than the
Latest Maturity Date and is subordinated in right of payment to the Secured
Obligations on terms at least as favorable, taken as a whole, to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded;

(4) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is pari passu in right of payment with the Secured Obligations, such
Permitted Refinancing Indebtedness is pari passu with, or subordinated in right
of payment to, the Secured Obligations;

(5) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is unsecured, such Permitted Refinancing Indebtedness is unsecured;
and

(6) such Indebtedness is incurred either (a) by the Borrower or any Guarantor or
(b) by the Restricted Subsidiary that is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks®, Syndtrak or a substantially similar
electronic transmission system.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or redemptions upon liquidation.

 

33



--------------------------------------------------------------------------------

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Proposed Change” has the meaning set forth in Section 9.02(c).

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulatory Authorization” means any Governmental Authorization of the FCC.

“Reinvestment Funds” means any Net Proceeds of an asset disposition of, or
casualty event with respect to, non-current assets that are not otherwise
required to be applied to prepay Loans pursuant to Section 2.11(b) or (c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Replacement Assets” means (1) non-current assets (including any such assets
acquired by capital expenditures) that shall be used or useful in a Permitted
Business or (2) substantially all the assets of a Permitted Business or the
Voting Stock of any Person engaged in a Permitted Business that is or shall
become on the date of acquisition thereof a Restricted Subsidiary of the
Borrower.

“Repurchase Right” means, with respect to any Indebtedness, the right to require
the prepayment, repurchase, redemption or defeasance of such Indebtedness
(including any obligation to prepay, repurchase, redeem or defease such
Indebtedness).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposures and unused Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused
Commitments at such time (excluding any Revolving Credit Exposures and unused
Commitments of Defaulting Lenders), provided that, for purposes of declaring the
Loans to be due and payable pursuant to Article 7, and for all purposes after
the Loans become due and payable pursuant to Article 7 or the Commitments expire
or terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Revolving
Credit Exposure to the extent such Lender shall have funded its participation in
the outstanding Swingline Loans.

 

34



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or any vice president of the Borrower or any other Financial
Officer.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” means (1) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
ORBCOMM Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in any ORBCOMM Company, or any other payment (including,
without limitation, any payment in respect of Hedging Obligations) that has a
substantially similar effect to any of the foregoing or (2) any payment on or
with respect to, or purchase, redemption, defeasance or acquisition or
retirement for value on any Subordinated Indebtedness, except (a) a payment of
interest or principal at the stated maturity thereof or (b) the purchase,
repurchase or other acquisition of any such Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase or
other acquisition.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolver Extension Effective Date” has the meaning specified in
Section 2.08(d)(ii).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the Revolving Maturity Date.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. As of the
Effective Date, the initial amount of each Revolving Lender’s Revolving
Commitment is set forth on Schedule 2.01 under the caption “Revolving
Commitment” or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

 

35



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Credit Exposure.

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to a Revolving
Commitment.

“Revolving Maturity Date” means December 18, 2022 (if the same is a Business
Day, or if not, then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
after such termination or expiration.

“S&P” means Standard & Poor’s Ratings Group, Inc.

“Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired, whereby such Person sells or otherwise transfers
such assets or properties and then or thereafter leases such assets or
properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

“Sanctioned Country” means, at any time, a country, regions, or territory which
is itself the subject or target of any comprehensive Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State of (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Satcom” means Satcom International Group Plc.

 

36



--------------------------------------------------------------------------------

“Satellite” means any satellite owned by, leased to or for which a contract to
purchase has been entered into by, the Borrower or any of its Restricted
Subsidiaries, whether such satellite is in the process of manufacture, has been
delivered for launch or is in orbit (whether or not in operational service).

“Satellite Manufacturer” means, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

“Satellite Purchase Agreement” means, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and either (i) the
applicable Satellite Manufacturer relating to the manufacture, testing and
delivery of such Satellite or (ii) the applicable seller relating to the
purchase and sale of such Satellite.

“Satellite Purchaser” means the Borrower or any of its Restricted Subsidiaries
that is a party to a Satellite Purchase Agreement or Launch Services Agreement,
as the case may be.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” means (i) all principal of all Loans and LC Reimbursement
Obligations, all interest (including post-petition interest pursuant to any
Bankruptcy Event) on such Loans and LC Reimbursement Obligations, and all other
amounts now or hereafter payable by the Borrower to the Lenders pursuant to the
Loan Documents, (ii) all Banking Services Obligations, and (iii) all Secured
Swap Agreement Obligations; provided that Secured Obligations above shall not
include Excluded Hedging Obligations.

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Bank, and the Swingline Lender.

“Secured Swap Agreement Obligations” means any and all Hedging Obligations of
the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any Swap Agreement
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with a Lender or an Affiliate of a
Lender, in each case, which shall be designated in writing by an agreement
between the Borrower, the Administrative Agent and the applicable Lender as
“Secured Swap Agreement Obligations” including the applicable maximum amount of
such obligations that may be secured by the Collateral.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement among the Loan Parties and the
Collateral Agent, substantially in the form of Exhibit C.

 

37



--------------------------------------------------------------------------------

“Security Documents” means the Facility Guarantee, the Security Agreement, the
Intercreditor Agreement, any Cash Management Agreement, and each other
agreement, instrument or other document executed and delivered pursuant to
Section 5.10 or 5.11 to guarantee or secure any of the Secured Obligations.

“SPV” has the meaning set forth in Section 9.04(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Guarantor which is subordinated in right of payment to the Secured Obligations
pursuant to a written agreement to that effect in form and substance reasonably
satisfactory to the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” has the meaning set forth in Section 2.04.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

 

38



--------------------------------------------------------------------------------

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder. Any consent required of the Administrative Agent or
the Issuing Bank shall be deemed to be required of the Swingline Lender and any
consent given by JPMorgan Chase Bank, N.A. in its capacity as Administrative
Agent or Issuing Bank shall be deemed given by JPMorgan Chase Bank, N.A. in its
capacity as Swingline Lender as well.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower prepared in conformity with GAAP but excluding the value of any
outstanding Investments made under clause (12) of the definition of “Permitted
Investments” as of the most recently ended fiscal quarter for which financial
statements prepared on a consolidated basis in accordance with GAAP have been
filed with the Commission (or, in the event that the Borrower shall no longer be
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, are available).

“Transaction” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

39



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.17(g)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Stock” of any Person as of any date means the Equity Interests in such
Person that are ordinarily entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by

(b) the then outstanding principal amount of such Indebtedness.

“wholly-owned” means, with respect to any subsidiary of any Person (the
“parent”) at any date, that securities or other ownership interests
representing 100% of the Equity Interests in such subsidiary (other than
directors’ qualifying shares) are, as of such date, owned, controlled or held by
the parent or one or more wholly-owned subsidiaries of the parent or by the
parent and one or more wholly-owned subsidiaries of the parent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

40



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and whether real, personal or mixed, and (f) any reference to any Requirement of
Law shall, unless otherwise specified, refer to such Requirement of Law as
amended, modified or supplemented from time to time.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Upon any such request for an amendment, the Borrower, the Required
Lenders and the Administrative Agent agree to consider in good faith any such
amendment in order to amend the provisions of this Agreement so as to reflect
equitably such accounting changes so that the criteria for evaluating Borrower’s
financial condition shall be the same after such accounting changes as if such
accounting changes had not occurred.

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrower most recently ended, the Consolidated Leverage Ratio, Consolidated Net
Leverage Ratio, and the Interest Coverage Ratio shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of the Borrower), as if such acquisition or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

 

41



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

SECTION 2.01. Loans. (a) Revolving Commitments; Revolving Loans. Subject to the
terms and conditions set forth herein, each Revolving Lender agrees to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period applicable to such Revolving Lender’s Revolving Commitment
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Revolving Lender’s Revolving Commitment. All
Revolving Loans will be made by all Revolving Lenders in accordance with their
Revolving Percentages until the Revolving Maturity Date.

(b) Incremental Loan Facility. (i) At any time and from time to time, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request an increase to the Revolving Commitment
(“Incremental Facility”; and the Loans made thereunder, the “Incremental
Loans”), provided that at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment, (A) no Event of Default
has occurred and is continuing or shall result therefrom, (B) the Borrower shall
be in compliance on a pro forma basis with the covenants contained in
Sections 6.12 and 6.13 recomputed as of the last day of the most-recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), (C) the total Revolving Commitments hereunder after
giving effect to such Incremental Facility shall not exceed $50,000,000, and
(D) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A), (B) and, if applicable, (C), above,
together with reasonably detailed calculations demonstrating compliance with
clauses (B) and, if applicable, (C), above. Each Incremental Facility shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (unless otherwise agreed to by the Administrative Agent).

(ii) Any Incremental Facility provided pursuant to this Section 2.01(b) shall be
part of the Revolving Commitments and have the same terms and conditions as the
existing Revolving Commitments hereunder, including, without limitation, the
Revolving Maturity Date and Applicable Rate.

(iii) Each notice from the Borrower pursuant to this Section 2.01(b) shall set
forth the requested amount of the relevant Incremental Facility. Such
Incremental Facility may be provided by any existing Lender or Additional
Lender; provided that no existing Lender shall be obligated to provide any
Incremental Loans, unless it so agrees. Any Incremental Facility will be
effected pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, the Additional Lenders providing such Incremental Facility (and no
other Lenders) and the Administrative Agent. Upon the effectiveness of any
Incremental Facility Amendment, each Additional Lender shall become a “Lender”
under this Agreement with respect to its obligations under such

 

42



--------------------------------------------------------------------------------

Incremental Facility, and the commitments of the Additional Lenders in respect
of such Incremental Facility shall become “Commitments” hereunder; and any
Incremental Loans under such Incremental Facility shall, when made, constitute
“Loans” under this Agreement. In addition, any Incremental Facility Amendment
may, without the consent of any Lenders other than the Additional Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.01(b). The effectiveness of an Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the date thereof (an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Borrowing” in
Section 4.02 shall be deemed to refer to the Incremental Facility Closing Date).

This Section 2.01(b) shall supersede any provisions in Section 2.18 or 9.02 to
the contrary. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.04.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 20 Eurodollar Borrowings outstanding (or, if any Incremental
Loans are outstanding, 30).

 

43



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect to the applicable Loan would end
after the Revolving Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone or
through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent, (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e) may be given not later
than 12:00 noon, New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, e-fax or a communication through Electronic System to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and

(vi) as of such date Sections 4.02(a) and (b) are satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) General. Subject to the terms and conditions
set forth herein, from time to time during the Revolving Availability Period,
the Swingline Lender shall make Swingline Loans to the Borrower, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
(the “Swingline Commitment”), (ii) the sum of the Swingline

 

44



--------------------------------------------------------------------------------

Lender’s Revolving Credit Exposures exceeding its total Revolving Commitments,
or (iii) the sum of all Lenders’ Revolving Credit Exposures exceeding the sum of
all Lenders’ Revolving Commitments; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans. To request
a Swingline Loan, the Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by e-fax or a communication through Electronic
System), or through e-mail, if arrangements for doing so have been approved by
the Administrative Agent, not later than noon, New York City time, on the day of
a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower, to the extent
the Swingline Lender elects to make such Swingline Loan by means of a credit to
the account identified by the Borrower as the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Bank) by 2:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(b) Swingline Participation. The Swingline Lender may by written notice given to
the Administrative Agent require the Revolving Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding.
Such notice shall specify the total amount of Swingline Loans in which the
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by 11:00 a.m., New York City time, on a
Business Day no later than 4:00 p.m., New York City time on such Business Day
and if received after 11:00 a.m., New York City time, “on a Business Day” shall
mean no later than 9:00 a.m. New York City time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to

 

45



--------------------------------------------------------------------------------

the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any ORBCOMM Company so long as
the Borrower and such ORBCOMM Company are co-applicants), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank requested to issue
such Letter of Credit, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or e-fax (or transmit through Electronic System, if arrangements for doing so
have been approved by the Issuing Bank requested to issue such Letter of Credit)
to such Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank
requested to issue such Letter of Credit, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $10,000,000 (“LC Sublimit”) and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments. Promptly upon the issuance of a Letter of Credit (or
amendment, renewal, extension or termination of an outstanding Letter of
Credit), the Issuing Bank shall provide notice of such issuance, amendment,
renewal, extension or termination to the Administrative Agent (if different from
the Issuing Bank), who shall in turn promptly provide notice of same to the
Revolving Lenders.

 

46



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that (x) any
Letter of Credit may provide for the automatic extension or renewal thereof and
may be automatically renewed or extended upon notice delivered by the Borrower
in accordance with the terms thereof for additional periods of a duration
requested by the Borrower (which shall in no event extend beyond the date
referred to in clause (ii) above) and (y) with the consent of the applicable
Issuing Bank and the Administrative Agent, Letters of Credit with a term longer
than one year shall be permitted (which shall in no event extend beyond the date
referred to in clause (ii) above); provided further that, notwithstanding the
foregoing, any Letter of Credit may expire after the date referred to in
clause (ii) above if, at the time of issuance, renewal or extension thereof (as
applicable), the Borrower cash collateralizes the LC Exposure in respect of such
Letter of Credit in the manner set forth in the first sentence of
Section 2.05(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank thereof or any of the Lenders, such Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Revolving Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due (or if any such reimbursement payment is required
to be refunded to the Borrower for any reason), the Administrative Agent shall
notify each Revolving Lender of

 

47



--------------------------------------------------------------------------------

the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Revolving Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Except as provided below, the Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank thereof may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

48



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement in accordance with paragraph (e) of this Section.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit with the Collateral Agent an amount in
cash equal to 103% of the LC Exposure as of such date plus any accrued and
unpaid

 

49



--------------------------------------------------------------------------------

interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (i) or
(j) of Article 7. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Secured Obligations. Moneys in
such account (including any earnings on amounts therein) shall be applied by the
Collateral Agent to pay LC Reimbursement Obligations as they become due or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy the Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned (together with any earnings thereon) to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.

 

50



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election (an “Interest Election Request”).
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, Electronic System or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

51



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower (or, in the case of an Event of
Default of the type described in paragraph (i) or (j) of Article 7 with respect
to the Borrower, automatically), then, so long as an Event of Default has
occurred and is continuing, no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing having an Interest Period longer than one
month; provided that, if (x) an Event of Default of the type described in
paragraph (a), (b), (i) or (j) of Article 7 has occurred and is continuing and
(y) other than in the case of an Event of Default of the type described in
paragraph (i) or (j) of Article 7 with respect to the Borrower, the Required
Lenders have so requested, then (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid prior to or at the
end of the Interest Period then applicable thereto, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of such Interest Period.

SECTION 2.08. Termination, Reduction and Extension of Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.

 

52



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

(d) Extension of Maturity Date. (i) The Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the applicable Class of
Lenders or Additional Lenders, as applicable), request one or more extensions of
the maturity date applicable to the Revolving Commitments, then in effect (such
existing maturity date applicable to any Revolving Commitments being the
“Existing Revolving Maturity Date”) to a date specified in such notice.
Within 15 Business Days of delivery of such notice (or such other period as the
Borrower and the Administrative Agent shall mutually agree upon), each
applicable Revolving Lender shall notify the Administrative Agent whether it
consents to such extension (which consent may be given or withheld in such
Revolving Lender’s sole and absolute discretion). Any Revolving Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the applicable Revolving Lenders of such responses, as applicable.

(ii) The maturity date applicable to any Revolving Commitments shall be extended
only with respect to such Revolving Commitments held by such Revolving Lenders
that have consented thereto (the Revolving Lenders providing revolving loans, as
applicable, that so consent, the “Extending Revolving Lenders” and the Revolving
Lenders providing revolving loans, as applicable, that decline, the
“Non-Extending Revolving Lenders”) (it being understood and agreed that, except
for the consents of the Extending Revolving Lenders, no other consents shall be
required hereunder for such extensions). If so extended, (i) the scheduled
maturity date with respect to the Revolving Commitments held by the Extending
Revolving Lenders shall be extended to the date specified in the notice referred
to in Section 2.08(d)(i) above, which shall become the new maturity date of the
Revolving Commitments (such maturity date for the Revolving Commitments so
affected, the “Extended Revolving Maturity Date”) and (ii) the scheduled
maturity date with respect to any Incremental Loans held by the Extending
Revolving Lenders, as applicable, shall be extended to the date specified in the
notice referred to in Section 2.08(d)(i) above, which shall become the new
maturity date

 

53



--------------------------------------------------------------------------------

applicable to such Incremental Loans (such date, the “Extended Incremental Loan
Maturity Date”). The Administrative Agent shall promptly confirm to (x) the
applicable Extending Revolving Lenders and Non-Extending Revolving Lenders such
extension, specifying the effective date of such extension (the “Revolver
Extension Effective Date”), the Existing Revolving Maturity Date applicable to
the Non-Extending Revolving Lenders, and the Extended Revolving Maturity Date
(after giving effect to such extension) applicable to the Extending Revolving
Lenders and (y) the applicable Extending Revolving Lenders and/or the
Non-Extending Revolving Lenders such extension, specifying the effective date of
such extension (the “Incremental Loan Extension Effective Date”), the Existing
Incremental Loan Maturity Date applicable to such Non-Extending Revolving
Lenders and the Extended Incremental Loan Maturity Date (after giving effect to
such extension) applicable to the Extending Revolving Lenders. The interest
margins and/or “floors” with respect to any Revolving Commitments or Incremental
Loans, as applicable, extended pursuant to this Section 2.08 may be different
than the interest margins and/or “floors” for the existing Revolving Commitments
or Incremental Loans, as applicable, and upfront fees may be paid to the
Extending Revolving Lenders, in each case to the extent provided in the
Borrower’s notice or as otherwise agreed between the Borrower and the Extending
Revolving Lenders. As a condition precedent to such extension, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated as
of the Revolver Extension Effective Date, signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such extension, the
representations and warranties contained in Article 3 made by it that are
qualified by materiality shall be true and correct, and the representations that
are not so qualified shall be true and correct in all material respects, in each
case on and as of the Revolver Extension Effective Date except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representation and warranty shall be true and correct in all
material respects as of such earlier date, and no Default or Event of Default
exists or will exist as of the Revolver Extension Effective Date.

(iii) Notwithstanding anything to the contrary herein, (A) the Borrower and the
Extending Revolving Lenders shall have the right to appoint successor
syndication agents or co-documentation agents, in each case, to replace any such
person that does not consent to continue its respective obligations and duties
under the Loan Documents in connection with an extension under this
Section 2.08(d) and (B) the Borrower shall have the right, at any time prior to
the Existing Revolving Maturity Date, at the Borrower’s sole expense and effort,
upon notice to such Non-Extending Revolving Lender and the Administrative Agent,
to require each such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (I) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank), which consent(s) shall not
unreasonably be withheld or delayed, (II) each Non-Extending Revolving Lender or
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the

 

54



--------------------------------------------------------------------------------

assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (III) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C) and (IV) in no event shall
the Borrower be entitled to exercise its replacement right under this
subclause (iii) with respect to a Non-Extending Revolving Lender, in either case
that is also acting as the Administrative Agent or Issuing Bank. Any such
replacement Lender shall for all purposes constitute an Extending Revolving
Lender.

(iv) Notwithstanding the terms of Section 9.02, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (ii) above) to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a maturity date applicable to the Revolving Commitments, pursuant
to this Section 2.08(d). In addition, with the consent of each Issuing Bank,
participations in Letters of Credit expiring on or after the Existing Revolving
Maturity Date shall be reallocated from Non-Extending Revolving Lenders to
Extending Revolving Lenders in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the Extending Revolving Lenders, be deemed to be participation interests in
respect of such extended revolving commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be, absent manifest error, prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement; provided
further that if such accounts are inconsistent with the Register, the Register
shall prevail.

 

55



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent; provided that, in order for any such promissory
note to be delivered on the Effective Date, the request therefor shall be
delivered no later than two Business Days prior to the Effective Date.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.10. Reserved.

SECTION 2.11. Optional and Mandatory Prepayment of Loans. (a) Optional
Prepayments. The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.16 and the requirements of this Section.

(b) Mandatory Prepayments.

(i) Asset Dispositions. If the Borrower does not, on or before the 366th day
after an Asset Disposition, determine to apply the Net Proceeds relating to such
Asset Disposition to either (x) redeem ORBCOMM Notes in accordance with the
terms of the ORBCOMM Indenture or (y) to purchase Replacement Assets (provided
that, entry by either the Borrower or a Restricted Subsidiary by no later than
185 days after such Asset Disposition into a definitive binding agreement for
the procurement of a Satellite or other capital asset shall be deemed a purchase
of Replacement Assets with the Net Proceeds of such Asset Disposition for
purposes of this paragraph), then the Borrower shall use the excess any such Net
Proceeds over $10,000,000 to prepay any outstanding Loans under this Agreement.
Such prepayment shall not have the effect of reducing the Commitments.

(ii) Casualty Events. On the 366th day after a Casualty Event or such earlier
date, if any, as the Borrower determines not to apply the Casualty Event
Proceeds relating to such Casualty Event to either (x) redeem ORBCOMM Notes in
accordance with the terms of the ORBCOMM Indenture or (y) to purchase
Replacement Assets (provided that, entry by either the Borrower or a Restricted
Subsidiary into a definitive binding agreement for the procurement of a
Satellite or other capital asset shall be deemed a purchase of a Replacement
Assets with such Net Proceeds for purposes of this Section), then the Borrower
shall apply such Casualty Event Proceeds as if they were Net Proceeds from an
Asset Disposition, in accordance with Section 2.11(b)(i).

(c) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.13.

 

56



--------------------------------------------------------------------------------

(d) Notice of Prepayments. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08; provided further that,
the Borrower may deliver a conditional prepayment notice subject to the proviso
in Section 2.08(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.

(e) Partial Prepayments. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a
commitment fee, which shall accrue at the applicable Commitment Fee Rate on the
average daily unused amount of the applicable Revolving Commitment of such
Revolving Lender and the during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments of the relevant Class terminate, commencing on the first such date
to occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender (other than a Defaulting Lender) a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans of such Revolving Lender on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to each Letter of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure with respect to Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first

 

57



--------------------------------------------------------------------------------

such date to occur after the Effective Date; provided that all such fees shall
be payable to the applicable Revolving Lenders on the date on which the
Revolving Commitments of such Revolving Lenders terminate and any such fees
accruing after the date on which the Revolving Commitments of such Revolving
Lenders terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account
and the account of the Collateral Agent, fees payable in the amounts and at the
times separately agreed upon between the Borrower and such agents.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing of each
Class shall bear interest at the Alternate Base Rate plus the Applicable Rate
for such Class.

(b) The Loans comprising each Eurodollar Borrowing of each Class shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for such Class.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder or under any other
Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of any
principal of any Loan or any LC Disbursements, 2% plus the rate otherwise
applicable to such Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

58



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the ten current Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(c) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower will also pay accrued
interest on the amount so prepaid or converted

 

59



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or    other assessment) against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, Issuing Bank or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank, as the case may be, for such additional costs incurred
or reduction suffered; provided that such amounts shall be proportionate to the
amounts that such Lender or Issuing Bank charges other borrowers or account
parties for such additional costs incurred or reductions suffered on loans or
letters of credit, as the case may be, similarly situated to the Borrower in
connection with substantially similar facilities.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered;
provided that such amounts shall be proportionate to the amounts that such
Lender or Issuing Bank charges other borrowers or account parties for such
reductions suffered on loans or letters of credit, as the case may be, similarly
situated to the Borrower in connection with substantially similar facilities.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

 

60



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment by or on
behalf of the Borrower of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.11),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure by the Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19 or Section 9.02(c), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the

 

61



--------------------------------------------------------------------------------

applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the

 

63



--------------------------------------------------------------------------------

Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

64



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) no later
than 2:00 pm, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Section 2.15, 2.16 or 2.17 and Section 9.03
shall be made directly to the Persons entitled thereto and payments made
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

65



--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent, the Swingline Lender, and
the Issuing Bank from the Borrower (other than in connection with Banking
Services Obligations or Secured Swap Agreement Obligations), second, to pay any
fees, indemnities, or expense reimbursements then due to the Lenders from the
Borrower (other than in connection with Banking Services Obligations or Secured
Swap Agreement Obligations), third, to pay interest then due and payable on the
Loans ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing in respect of Secured Swap Agreement
Obligations and Banking Services Obligations, ratably, fifth, to pay an amount
to the Administrative Agent equal to one hundred three percent (103%) of the
aggregate LC Exposure, to be held as cash collateral for such Obligations, and
sixth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (i) on the expiration date of the Interest Period applicable
thereto, or (ii) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to any ORBCOMM Company or Affiliate thereof (as to which
the provisions of this paragraph shall apply except as provided in clause (ii)
of this Section 2.18(c)). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

66



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Lenders or Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(a) or (b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and out-of-pocket expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, or the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (ii) any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Banks and the Swingline
Lender), which consents shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an

 

67



--------------------------------------------------------------------------------

amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower, the Defaulting Lender (if
any) or such assignee shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 9.04(b)(ii)(C) and (iv) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder or under any other Loan
Document; provided that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) to the extent that such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Credit Exposure to exceed its Revolving
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

68



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

69



--------------------------------------------------------------------------------

SECTION 2.21. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Secured Obligations (including
a payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Administrative Agent or such Lender. The
provisions of this Section 2.21 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Administrative Agent or any
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.21 shall survive the termination of this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required by applicable law.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance of the Loan Documents by each ORBCOMM Company are within its
corporate (or other organizational) powers and have been duly authorized by all
necessary corporate (or other organizational) action with respect to such
ORBCOMM Company. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each ORBCOMM Company of the Loan Documents to which they are a
party and the consummation of the financing contemplated by the Loan Documents
(a) do not require any material Governmental Authorization, except (i) such as
have been or, prior to or concurrently with the Effective Date, will be obtained
or made and are or, prior to or

 

70



--------------------------------------------------------------------------------

concurrently with the Effective Date, will be in full force and effect, and
(ii) filings necessary to perfect the Transaction Liens, (b) will not violate
(1) any applicable law or regulation applicable to any ORBCOMM Company, (2) the
charter, by-laws or other organizational documents of any ORBCOMM Company or
(3) any material Governmental Authorization in any material respect, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any ORBCOMM Company or any of its assets, or give rise
to a right thereunder to require any payment to be made by any ORBCOMM Company
or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder, and (d) will not result in the
creation or imposition of any Lien (other than the Transaction Liens) on any
asset of any ORBCOMM Company, except, with respect to clauses (b)(1), (c) and
(d), to the extent any of the foregoing could not reasonably be expected to have
a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the Fiscal Year ended December 31, 2016, reported on by Grant Thornton,
independent public accountants, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Since December 31, 2016, there has been no state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, has had a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the ORBCOMM Companies has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for Liens permitted under Section 6.02, and minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted and except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Each of the ORBCOMM Companies owns, or has the right to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the ORBCOMM Companies does not infringe upon
the rights of any other Person, except for any such failure to own or have
license or such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the correct address of each material real property
having a Fair Market Value (as reasonably determined by a Financial Officer in
good faith) exceeding $10,000,000 that is owned by any ORBCOMM Company as of the
Effective Date.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any ORBCOMM Company that (i) could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) involve any of the Loan Documents.

 

71



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any other
ORBCOMM Company (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the ORBCOMM Companies
is in compliance with (a) all laws, regulations and Governmental Authorizations,
in each case applicable to it or its property and (b) all indentures, agreements
and other instruments binding upon it or its property, except, in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. No ORBCOMM Company is required to be
regulated as an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the ORBCOMM Companies has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the applicable ORBCOMM Company has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of the Effective Date, the Borrower has disclosed
or made available to the Lenders all agreements, instruments and corporate or
other restrictions to which any ORBCOMM Company is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information concerning any of the ORBCOMM
Companies (other than the projections, budgets or other estimates, or
information of a general economic or industry nature concerning the ORBCOMM
Companies) furnished by or on behalf of any Loan Party to any Lender Party in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains as of the date
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not

 

72



--------------------------------------------------------------------------------

materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
they were made; it being understood that projections by their nature are
uncertain and no assurance is being given that the results reflected in such
projected financial information will be achieved.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Effective Date. All
the Subsidiaries are, and will at all times be, fully consolidated in the
Borrower’s consolidated financial statements to the extent required by GAAP.

SECTION 3.13. Insurance. A description of all material insurance maintained by
or on behalf of the ORBCOMM Companies as of the Effective Date has been provided
to the Administrative Agent. As of the Effective Date, all premiums in respect
of such insurance have been paid to the extent then due.

SECTION 3.14. Labor Matters. Except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Effective
Date, (i) there are no strikes, lockouts or other labor disputes against any
ORBCOMM Company pending or, to the knowledge of the Borrower, threatened and
(ii) the hours worked by and payments made to employees of the ORBCOMM Companies
have not violated the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. The execution, delivery
and performance by each ORBCOMM Company of the Loan Documents to which they are
a party and the consummation of the financing contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement by which
any ORBCOMM Company is bound.

SECTION 3.15. Solvency. On the Effective Date, (a) the fair value of the assets
of the Loan Parties, taken as a whole, at a fair valuation, exceeds their debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Loan Parties, taken as a whole, exceeds
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and proposed to be conducted after the Effective Date.

SECTION 3.16. Licenses; Franchises. (a) Each of the ORBCOMM Companies holds all
Regulatory Authorizations and all other material Governmental Authorizations
(including but not limited to franchises, ordinances and other agreements
granting access to public rights of way, issued or granted to any ORBCOMM
Company by a state or federal agency or commission or other federal, state or
local or foreign regulatory bodies regulating competition and telecommunications
businesses) (collectively, the “Communications Licenses”) that are required for
the conduct of its business as presently conducted, except to the extent the
failure to hold any Communications Licenses would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

(b) Each Communications License is valid and in full force and effect and has
not been, suspended, revoked, cancelled or adversely modified, except to the
extent any failure to be in full force and effect or any suspension, revocation,
cancellation or modification has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. No
Communications License is subject to (i) any conditions or requirements that
have not been imposed generally upon licenses in the same service, unless such
conditions or requirements would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (ii) any pending
regulatory proceeding (other than those affecting the Communications industry
generally) or judicial review before a Governmental Authority, unless such
pending regulatory proceedings or judicial review would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Borrower does not have knowledge of any event, condition or circumstance
that would preclude any Communications License from being renewed in the
ordinary course (to the extent that such Communications License is renewable by
its terms), except where the failure to be renewed has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each ORBCOMM Company that is a licensee of a Communications License is in
compliance with each Communications License and has fulfilled and performed all
of its material obligations with respect thereto, including with respect to the
filing of all reports, notifications and applications required by the
Communications Act or the rules, regulations, policies, instructions and orders
of the FCC and the payment of all regulatory fees and contributions, except
(i) for exemptions, waivers or similar concessions or allowances and (ii) where
such failure to be in compliance or to fulfill or perform its obligations or pay
such fees or contributions has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.17. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.

SECTION 3.18. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

74



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent (the date on which all of
such conditions shall first be satisfied or waived in accordance with
Section 9.02, the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received an executed
counterpart of this Agreement, the Security Agreement, and the Intercreditor
Agreement from each of the parties hereto.

(b) The Administrative Agent shall have received the favorable legal opinions of
(i) Milbank, Tweed, Hadley & McCloy LLP, New York counsel to the Loan Parties
and (ii) Christian Le Brun, Esq., general counsel of the Borrower, in each case,
addressed to the Lenders, the Administrative Agent, the Collateral Agent and
each Issuing Bank, dated the Effective Date, which opinions shall cover such
matters as the Administrative Agent shall reasonably request and shall be
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the execution, delivery and performance of the Loan Documents
to which such Loan Party is party and any other legal matters relating to the
ORBCOMM Companies or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, (i) certifying as to the solvency of the Loan Parties
(according to the criteria of Section 3.15 hereof), (ii) confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02, and
(iii) demonstrating compliance, on a pro forma basis with Section 6.12 and
Section 6.13 for the four fiscal quarter period ending September 30, 2017.

(e) The Administrative Agent shall have received, in each case for the account
of the applicable Persons (x) all fees and other amounts due and payable by any
Loan Party to any of the Lender Parties on or prior to the Effective Date,
including, to the extent invoiced (each such invoice to be accompanied by
customary backup documentation) 3 Business Days prior to the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by any Loan Party under the Loan Documents or any fee,
engagement or similar letter and (y) all accrued interest on outstanding
Revolving Loans, accrued commitment fees in respect of the Revolving Commitments
and accrued participation fees in respect of outstanding Letters of Credit.

(f) The Liens of the Collateral Agent on the Collateral shall be perfected to
the extent required by this Agreement and the Security Documents.

 

75



--------------------------------------------------------------------------------

(g) The Lenders shall have received, no later than three Business Days prior to
the Effective Date, all documentation and other information about the Borrower
and the Guarantors as has been reasonably requested by the Administrative Agent
or Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Act, that has been requested by
the Administrative Agent and the Lenders at least 10 Business Days prior to the
Effective Date.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations that are not so qualified shall be true and correct in all
material respects, in each case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent on behalf of each Lender (and
the Administrative Agent will make available to each Lender):

(a) as soon as available, but in any event within ninety (90) days (or, so long
as the Borrower is subject to the rules and regulations of the SEC, within the
time periods specified in such rules and regulations; provided that such time
period may not, in any event, exceed one hundred and twenty (120) days after the
end of the applicable fiscal year) after the end of each fiscal year of the
Borrower, financial statements of the Borrower and its Subsidiaries on a
consolidated basis, including, but not limited to, statements of income and
stockholders’ equity and cash flows from the beginning of the current fiscal
year to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all reported on by Grant Thornton or such other independent public
accounting firm of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries in accordance with GAAP (without a “going concern” or like
qualification or exception); provided that the requirements set forth in this
clause (a) may be fulfilled by filing the report of the Borrower to the SEC on
Form 10-K for the applicable fiscal year;

 

76



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days (or, so
long as the Borrower is subject to the rules and regulations of the SEC, within
the time periods specified in such rules and regulations; provided that such
time period may not, in any event, exceed sixty (60) days after the end of the
applicable fiscal quarter) after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, an unaudited balance sheet of the
Borrower and its Subsidiaries on a consolidated basis and unaudited statements
of income and stockholders’ equity and cash flows of the Borrower and its
Subsidiaries on a consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of each fiscal quarter and for such
fiscal quarter, setting forth, with respect to the statement of income, in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all certified by the chief financial officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries in accordance with GAAP, subject
to changes resulting from normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by filing the report of the Borrower with the SEC on Form 10-Q for the
applicable fiscal quarter;

(c) as soon as available, but in any event within sixty (60) days after the
beginning of each fiscal year of the Borrower, a month by month (or quarterly)
projected operating budget and cash flow of the Borrower and its Subsidiaries on
a consolidated basis for such fiscal year (including an income statement and a
balance sheet as at the end of the last month in each fiscal quarter), such
projected operating budget and cash flow to be accompanied by a certificate
signed by the president or chief financial officer of the Borrower to the effect
that such projected operating budget and cash flow have been prepared consistent
with past budgets and financial statements and the assumptions on which such
projected operating budget and cash flow were prepared are reasonable in all
material respects at the time made;

(d) within five (5) Business Days of the delivery of the financial statements
referred to in clauses (a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including email and shall be deemed to be an original authentic
counterpart thereof for all purposes), and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Sections 6.12 and 6.13, (i) a statement of
reconciliation conforming such financial statements to GAAP and (ii) a copy of
management’s discussion and analysis with respect to such financial statements;

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

 

77



--------------------------------------------------------------------------------

(f) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(g) promptly after the furnishing thereof, copies of any material statement or
material report furnished to any holder of debt securities of any Loan Party or
of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.01;

(h) as soon as available, but in any event within thirty (30) days after the end
of each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, in each case
excluding routine or immaterial notices;

(j) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(k) as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the Borrower, updated schedules to the Security
Agreement;

(l) within five (5) Business Days of the delivery of the financial statements
referred to in clauses (a) and (b), and at any time upon the reasonable request
of the Administrative Agent, a Satellite health report prepared by the Borrower
and certified by a Responsible Officer of the Borrower setting forth the
operational status of each Satellite (other than Satellites yet to be launched)
based on reasonable assumptions of the Borrower made in good faith and including
information with respect to the availability of spare Satellites (if any) and
such other information pertinent to the operation of such Satellite and the
transponders thereon (if any) as the Administrative Agent may reasonably
request;

(m) promptly after receipt, notice or furnishing thereof, (i) any lapse or other
termination of any consent (including any material Communications License)
issued to the Borrower or any of its Subsidiaries by any Governmental Authority
or any other Person that is material to the operation of the Borrower’s and its
Subsidiaries’ business (taken as a whole), (ii) any refusal by any Governmental
Authority or any other Person to renew or extend any such

 

78



--------------------------------------------------------------------------------

consent, (iii) the acquisition of any material Communications License,
(iv) copies of any periodic or special reports filed by the Borrower or any of
its Subsidiaries with any Governmental Authority or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of the Borrower and its Subsidiaries (taken as a whole), or if copies thereof
are requested by the Administrative Agent; and (v) copies of any material
notices and other communications from any Governmental Authority or Person which
specifically relate to the Borrower or any of its Subsidiaries; and

(n) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

In addition, the Borrower shall, annually, at a time mutually agreed with the
Administrative Agent that is promptly after the delivery of the information
required pursuant to Section 5.01(a), participate in a meeting (which may be by
teleconference) with the Lenders to discuss the financial condition and results
of operations of the Borrower and its Subsidiaries for the most recently ended
period for which financial statements have been delivered.

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of Sections 5.01(a), (b) and
(f) if the reports and documents are publicly available when required to be
filed on EDGAR at the www.sec.gov website or any successor service provided by
the SEC or website of the Borrower maintained for its investors.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) prompt written notice of a Responsible Officer obtaining Knowledge of
any of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any ORBCOMM
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) (i) the occurrence of, or receipt of a written notice of any claim with
respect to, any Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect, or (ii) receipt of a written notice of
non-compliance with any Environmental Law or permit, license or other approval
required under any Environmental Law to the extent such non-compliance could
reasonably be expected to result in a Material Adverse Effect; and

(e) (i) non-compliance with any Regulatory Authorization, to the extent such
non-compliance could reasonably be expected to have a Material Adverse Effect,
or (ii) receipt of any written notice from any Governmental Authority in
relation to the continuation, validity, renewal or conditions attaching to any
Regulatory Authorization which could reasonably be expected to have a Material
Adverse Effect.

 

79



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. It shall not effect any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), unless, prior to such time, it shall have
taken all action reasonably satisfactory to the Administrative Agent to maintain
the perfection and priority of the security interest of the Administrative Agent
for the benefit of the Secured Parties in the Collateral, if applicable. Each
Loan Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect
(i) its legal existence and (ii) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except, in the case of clause (ii), where the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any disposition of
assets permitted under Section 6.05.

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations other than Indebtedness,
including Tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or applicable
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) such contest effectively suspends collection of
the contested obligation and the enforcement of any Lien securing such
obligation.

SECTION 5.06. Maintenance of Properties; Insurance; Casualty and Condemnation.
(a) Except as otherwise permitted in Section 6.05, the Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property used in the
conduct of its business in good working order and condition, ordinary wear and
tear (and damage caused by casualty) excepted, except where the failure to take
such actions could not reasonably be expected to result in a Material Adverse
Effect.

(b) The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
at all times maintain in full force and effect, with insurance companies that
the Borrower believes (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts and against at
least such risks (and with such risk retentions) as are customarily carried
under similar circumstances by such other Persons in the same general area by
companies engaged in the same or a similar business (in each case, to the extent
commercially available).

 

80



--------------------------------------------------------------------------------

(c) The Borrower shall maintain insurance, and cause each of its Restricted
Subsidiaries to maintain insurance, with financially sound and responsible
insurers (naming the Collateral Agent as an additional insured or loss payee, as
applicable), with respect to each of its properties, against such risks (and
with such risk retentions), casualties and contingencies and in such types and
amounts as are consistent with sound business practice, it being understood that
this Section 5.06(b) shall not prevent the use of deductible or excess loss
insurance and shall not prevent (i) the Borrower or any of its Subsidiaries from
acting as a self-insurer or maintaining insurance with another Subsidiary or
Subsidiaries of the Borrower so long as such action is consistent with sound
business practice or (ii) the Borrower from obtaining and owning insurance
policies covering activities of its Subsidiaries. Within five (5) Business Days
of the Effective Date, the Borrower shall deliver to the Collateral Agent copies
of policies or certificates of insurance covering the property and assets of the
Borrower and the Guarantors, which policies or certificates, including
applicable endorsements thereto, shall name the Collateral Agent for its benefit
and the benefit of the Administrative Agent and the Lenders, as an additional
insured with respect to such liability policies and a loss payee with respect to
such property policies, as applicable.

(d) The Borrower will furnish to the Administrative Agent and the Collateral
Agent prompt written notice of any Casualty Event.

SECTION 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities in accordance with GAAP.
The Borrower will, and will cause each of its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent or any
of the Lenders (provided that the Lenders shall be required to accompany the
Administrative Agent prior to a Default or Event of Default), collectively and
at the same time, to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice; provided further, that unless
a Default or Event of Default exists, no more than one such inspection shall be
permitted in any fiscal year of the Borrower.

SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

81



--------------------------------------------------------------------------------

SECTION 5.09. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Revolving Loans will be used only for working capital and other general
corporate purposes of the ORBCOMM Companies. The proceeds of any Incremental
Facility will be used only as provided in Section 2.01(b)(iii) and in the
Incremental Facility Amendment. No part of the proceeds of any Loan or Letters
of Credit will be used, whether directly or indirectly, to purchase or carry
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock or for any other purpose, in each case that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only to support general corporate
obligations of the ORBCOMM Companies.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent that such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 5.10. [RESERVED].

SECTION 5.11. Further Assurances; After-Acquired Property.

(a) Each Loan Party will promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Documents, and
(C) perfect and maintain the validity, effectiveness and priority of any of the
Security Documents and any of the Liens intended to be created thereunder.

(b) From and after the Effective Date, promptly after the acquisition by the
Borrower or any Guarantor of any After-Acquired Property, the Borrower or such
Guarantor shall execute and deliver such mortgages, deeds of trust, security
instruments, financing statements, certificates and opinions of counsel in each
case in form and substance reasonably acceptable to the Collateral Agent as
shall be necessary to vest in the Collateral Agent a perfected security
interest, subject only to Permitted Liens, in such After-Acquired Property and
to have such After-Acquired Property (but subject to certain limitations, if
applicable, including under the Security Documents and the Intercreditor
Agreement) added to the Collateral, and

 

82



--------------------------------------------------------------------------------

thereupon all provisions of this Agreement relating to the Collateral shall be
deemed to relate to such After-Acquired Property to the same extent and with the
same force and effect; provided, however, that if granting such first priority
security interest in such After-Acquired Property requires the consent of a
third party, the Borrower shall use commercially reasonable efforts to obtain
such consent with respect to the first priority interest for the benefit of the
Administrative Agent and the Collateral Agent on behalf of the Lenders;
provided, further, however, that if such third party does not consent to the
granting of such first priority security interest after the use of such
commercially reasonable efforts, the Borrower or such Guarantor, as the case may
be, shall not be required to provide such security interest.

SECTION 5.12. Designation of Restricted and Unrestricted Subsidiaries.

(a) The board of directors of the Borrower may designate any Restricted
Subsidiary of the Borrower to be an Unrestricted Subsidiary; provided that:

(i) any Guarantee by the Borrower or any Restricted Subsidiary thereof of any
Indebtedness of the Subsidiary being so designated shall be deemed to be an
incurrence of Indebtedness by the Borrower or such Restricted Subsidiary (or
both, if applicable) at the time of such designation, and such incurrence of
Indebtedness would be permitted under Section 6.01;

(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary being so designated
(including any Guarantee by the Borrower or any Restricted Subsidiary thereof of
any Indebtedness of such Subsidiary) shall be deemed to be a Restricted
Investment made as of the time of such designation and that such Investment
would be permitted under Section 6.04;

(iii) the Subsidiary being so designated:

(1) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary thereof unless either (A) such
agreement, contract, arrangement or understanding is with customers, clients,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement, which are fair to the Borrower and its Restricted Subsidiaries as
determined in good faith by the Borrower, or (B) the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower;

(2) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(3) has not Guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries, except (A) to the extent such Guarantee or credit support would be
released upon such designation or (B) a pledge of the Equity Interests of the
Unrestricted Subsidiary that is the obligor thereunder; and

 

83



--------------------------------------------------------------------------------

(iv) no Default or Event of Default would be in existence following such
designation.

(b) Any designation of a Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary shall be evidenced to the Administrative Agent by filing
with the Administrative Agent the board resolution giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the preceding conditions and was permitted by this Agreement. If,
at any time, any Unrestricted Subsidiary would fail to meet any of the preceding
requirements set forth in Section 5.12(a)(iii), it shall thereafter cease to be
an Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness,
Investments, or Liens on the property, of such Subsidiary shall be deemed to be
incurred or made by a Restricted Subsidiary of the Borrower as of such date and,
if such Indebtedness, Investments or Liens are not permitted to be incurred or
made as of such date under this Agreement, the Borrower shall be in default
under this Agreement.

(c) The board of directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:

(i) such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness (including
any Non-Recourse Debt) of such Unrestricted Subsidiary and such designation
shall only be permitted if such Indebtedness is permitted under Section 6.01;

(ii) all outstanding Investments owned by such Unrestricted Subsidiary shall be
deemed to be made as of the time of such designation and such designation shall
only be permitted if such Investments would be permitted under Section 6.04;

(iii) all Liens upon property or assets of such Unrestricted Subsidiary existing
at the time of such designation would be permitted under Section 6.02; and

(iv) no Default or Event of Default would be in existence following such
designation.

SECTION 5.13. Transfer of Cash Management. The Borrower agrees to transition its
primary domestic depository and treasury relationship to JPMorgan Chase Bank,
N.A. and to use commercially reasonable efforts to accomplish such transition
within 3 months of the Effective Date in accordance with the implementation
schedule and strategy for the transition of the depository and treasury
relationship agreed between the Borrower and the Administrative Agent prior to
the Effective Date. The Borrower shall also use all commercially reasonable
efforts to move such international depository accounts and treasury relationship
as reasonably agreed to by Borrower and Administrative Agent within 12 month of
the Effective Date. Notwithstanding the foregoing, if the Borrower is unable to
transition its primary domestic depository and treasury relationship as
described in this Section 5.13, then the Borrower shall deliver Deposit Account
Control Agreements within 6 months of the Effective Date with respect to each
domestic deposit account, disbursement account, investment account, securities
account, or lockbox account which is maintained with a depository bank other
than JPMorgan Chase Bank, N.A, in each case, other than any Excluded Deposit
Account.

 

84



--------------------------------------------------------------------------------

SECTION 5.14. Additional Guarantees. The Borrower shall not permit any of its
Domestic Restricted Subsidiaries (other than any Immaterial Subsidiary),
directly or indirectly, to Guarantee any other Indebtedness of the Borrower or
any Domestic Restricted Subsidiary unless such Restricted Subsidiary is a
Guarantor or simultaneously executes and delivers to the Administrative Agent a
Facility Guarantee Supplement providing for the Guarantee of the payment of the
Secured Obligations by such Restricted Subsidiary, which Guarantee shall be
senior to or pari passu with such subsidiary’s Guarantee of such other
Indebtedness and joinders to the Security Documents or new Security Documents
together with any other filings and agreements required by the Security
Documents to create and perfect security interests in favor of the Collateral
Agent for its benefit and for the benefit of the Administrative Agent and the
Lenders in the assets of such Restricted Subsidiary.

ARTICLE 6

NEGATIVE COVENANTS

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except the Borrower or any of its Restricted
Subsidiaries, subject to the Non-Guarantor Debt Cap, may incur Indebtedness, if
the Borrower will be in compliance with Sections 6.12 and 6.13 on a pro forma
basis at the time of the incurrence of such additional Indebtedness, and after
giving effect thereto; provided that a Restricted Subsidiary that is not a
Guarantor may not (and the Borrower will not permit any Restricted Subsidiary
that is not a Guarantor to) incur any Indebtedness pursuant to this clause
(a) if after giving effect to such incurrence on a pro forma basis (including
giving pro forma effect to the application of proceeds thereof), more than an
aggregate of $5.0 million of Indebtedness of Restricted Subsidiaries that are
not Guarantors would be outstanding pursuant to the exception in this clause (a)
(the “Non-Guarantor Debt Cap”).

(b) Notwithstanding the foregoing, Section 6.01(a) shall not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

(1) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness under this Agreement in an aggregate principal amount at any one
time outstanding pursuant to this clause (1) not to exceed $50.0 million;

(2) the Indebtedness existing on the Effective Date and set forth on Schedule
6.01;

(3) the Indebtedness represented by the ORBCOMM Notes; provided that the
Borrower may not issue any Additional Notes unless it could incur such
Indebtedness under Section 6.01(a) hereof;

 

85



--------------------------------------------------------------------------------

(4) the incurrence by the Borrower or any Restricted Subsidiary thereof of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property (real or personal), plant or equipment used in the business of the
Borrower or such Restricted Subsidiary (whether through the direct acquisition
of such assets or the acquisition of Equity Interests of any Person owning such
assets), in an aggregate principal amount at any time outstanding, including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (4), not to exceed the greater of
(x) 1.0% of Total Assets and (y) $5.0 million;

(5) the incurrence by the Borrower or any Restricted Subsidiary thereof of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace Indebtedness (other than intercompany
Indebtedness) that was permitted by this Agreement to be incurred under
Section 6.01(a) or clauses (2), (3), (4), (5), (14) or (16) of this
Section 6.01(b);

(6) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to and held by the Borrower or any of its
Restricted Subsidiaries; provided, however, that (A) any subsequent issuance or
transfer of Equity Interests that results in any such Indebtedness being held by
a Person other than the Borrower or a Restricted Subsidiary thereof and (B) any
sale or other transfer of any such Indebtedness to a Person that is not either
the Borrower or a Restricted Subsidiary thereof, shall be deemed, in each case,
to constitute an incurrence of such Indebtedness by the Borrower or such
Restricted Subsidiary, as the case may be, that was not permitted by this
Section 6.01(b)(6);

(7) the Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or a Restricted Subsidiary thereof that was
permitted to be incurred by another provision of this Section 6.01;

(8) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations permitted pursuant to Section 6.07;

(9) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower or
any of its Restricted Subsidiaries pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or
Restricted Subsidiary (other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition), so long as the
principal amount does not exceed the gross proceeds actually received by the
Borrower or any Restricted Subsidiary thereof in connection with such
disposition;

(10) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided, however, that such Indebtedness is
extinguished within 30 days of its incurrence;

 

86



--------------------------------------------------------------------------------

(11) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit in respect of workers’ compensation claims or self-insurance obligations
or bid, performance, appeal or surety bonds (in each case other than for an
obligation for borrowed money);

(12) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business; provided that, upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(13) [reserved];

(14) the incurrence of Acquired Debt, provided that the Borrower could incur
such Indebtedness under Section 6.01(a) hereof;

(15) the incurrence of Indebtedness consisting of customer deposits received by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; and

(16) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this
Section 6.01(b)(16), not to exceed $5.0 million.

For purposes of determining compliance with this Section 6.01, in the event that
any proposed Indebtedness meets the criteria of more than one of the categories
of Permitted Debt set forth in Section 6.01(b)(1) through (16) above, or is
entitled to be incurred pursuant to Section 6.01(a), the Borrower shall be
permitted to classify such item of Indebtedness at the time of its incurrence in
any manner that complies with this Section 6.01; provided that any refinancing
of amounts incurred in reliance on the exception provided by Section 6.01(b)(1)
shall be deemed to have been incurred in reliance on such Section 6.01(b)(1).
Additionally, all or any portion of any item of Indebtedness (other than
Indebtedness incurred in reliance on Section 6.01(b)(1)) may later be
reclassified as having been incurred pursuant to Section 6.01(a) or under any
one of the categories of Permitted Debt set forth in Section 6.01(b)(1) through
(16) so long as such Indebtedness is permitted to be incurred pursuant to such
provision at the time of reclassification.

(c) Notwithstanding any other provision of Section 6.01, the maximum amount of
Indebtedness that may be incurred pursuant to Section 6.01 shall not be deemed
to be exceeded with respect to any outstanding Indebtedness due solely to the
result of fluctuations in the exchange rates of currencies.

(d) The Borrower shall not incur any Indebtedness that is contractually
subordinate in right of payment to any other Indebtedness of the Borrower unless
it is contractually subordinate in right of payment to the Secured Obligations
to the same extent. No Guarantor shall incur any Indebtedness that is
contractually subordinate in right of payment to any other Indebtedness of such
Guarantor unless it is contractually subordinate in right of payment to such
Guarantor’s Facility Guarantee to the same extent. For purposes of the
foregoing, no Indebtedness shall be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Borrower or any Guarantor, as
applicable, solely by reason of any Liens or Guarantees arising or created in
respect thereof or by virtue of the fact that the holders of any secured
Indebtedness have entered into intercreditor agreements giving one or more of
such holders priority over the other holders in the collateral held by them.

 

87



--------------------------------------------------------------------------------

(e) No Subsidiary will issue any Preferred Stock.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except (a) in the case of the Liens on the
Collateral, such Lien is a Permitted Lien or (b) in the case of Liens on any
asset or property that is not Collateral, (x) the Secured Obligations are
equally and ratably secured, with (or on a senior basis to, in the case such
Lien secures any Subordinated Indebtedness) the obligations secured by such
initial Lien until such time as such obligations are no longer secured by a Lien
or (y) such Lien is a Permitted Lien.

SECTION 6.03. Fundamental Changes. (a) The Borrower shall not, directly or
indirectly: (1) consolidate or merge with or into another Person (whether or not
the Borrower is the surviving Person) or (2) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties and assets of
the Borrower and its Restricted Subsidiaries taken as a whole, in one or more
related transactions, to another Person, unless:

(i) either: (1) the Borrower is the surviving or continuing corporation; or
(2) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition shall have been made (A) is a corporation or limited liability
company organized or existing under the laws of the United States, any state
thereof or the District of Columbia and (B) assumes all the obligations of the
Borrower under this Agreement and the Security Documents pursuant to agreements
reasonably satisfactory to the Administrative Agent;

(ii) immediately after giving effect to such transaction, no Default or Event of
Default exists and is continuing;

(iii) immediately after giving effect to such transaction on a pro forma basis,
the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment,
transfer, conveyance or other disposition shall have been made, shall be in
compliance with Sections 6.12 and 6.13; and

(iv) each Guarantor, unless such Guarantor is the Person with which the Borrower
has entered into a transaction under this Section 6.03, shall have by
supplemental agreement confirmed that its Facility Guarantee shall apply to the
obligations of the Borrower or the surviving Person in accordance with this
Agreement.

 

88



--------------------------------------------------------------------------------

(b) In addition, the Borrower and its Restricted Subsidiaries may not, directly
or indirectly, lease all or substantially all of the properties or assets of the
Borrower and its Restricted Subsidiaries considered as one enterprise, in one or
more related transactions, to any other Person. Sections 6.03(a)(ii) and
(iii) shall not apply to (i) any merger, consolidation or sale, assignment,
transfer, conveyance or other disposition of assets between or among the
Borrower and any of its Restricted Subsidiaries or (ii) any transaction if, in
the good faith determination of the board of directors of the Borrower, the sole
purpose of the transaction is to reincorporate the Borrower in another state of
the United States.

(c) A Guarantor shall not, directly or indirectly, sell or otherwise dispose of
all or substantially all of its assets to, or consolidate with or merge with or
into (whether or not such Guarantor is the surviving Person), another Person,
other than the Borrower or another Guarantor, unless:

(i) immediately after giving effect to that transaction, no Default or Event of
Default exists and is continuing; and

(ii) either:

(A) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger (if other than
the Guarantor) is organized or existing under the laws of the United States, any
state thereof or the District of Columbia and assumes all the obligations of
that Guarantor under this Agreement, its Facility Guarantee and the Security
Documents pursuant to a supplemental indenture reasonably satisfactory to the
Administrative Agent; or

(B) such sale or other disposition or consolidation or merger does not violate
Section 6.05.

(d) The Borrower shall not, and shall not permit any Restricted Subsidiary
thereof to, engage in any business other than Permitted Businesses, except to
such extent as would not be material to the Borrower and its Restricted
Subsidiaries taken as a whole.

SECTION 6.04. Investments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger) any Investments except:

(a) Permitted Investments; and

(b) Restricted Investments, so long as:

(i) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(ii) the Borrower would, after giving pro forma effect to such Restricted
Investment as if such Restricted Investment had been made at the beginning of
the applicable four-quarter period, have been in compliance with Sections 6.12
and 6.13; and

 

89



--------------------------------------------------------------------------------

(iii) such Restricted Investment, together with the aggregate amount of all
other Restricted Investments and Restricted Payments made by the Borrower and
its Restricted Subsidiaries on or after the Effective Date (excluding Restricted
Payments permitted by clauses (ii) through (xi) of Section 6.08(b)), is less
than the sum, without duplication, of:

(A) an amount equal to the Borrower’s Consolidated Adjusted EBITDA for the
period (taken as one accounting period) from April 1, 2017 to the end of the
Borrower’s most recently ended fiscal quarter for which financial statements
prepared on a consolidated basis in accordance with GAAP have been filed with
the Commission (or, in the event that the Borrower shall no longer be subject to
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
are available) (the “Basket Period”), less 1.4 times the Borrower’s Fixed
Charges for the Basket Period, plus

(B) 100% of the aggregate net cash proceeds received by the Borrower after the
Effective Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock) of the Borrower or
from the incurrence of Indebtedness (including the issuance of Disqualified
Stock) of the Borrower or any of its Restricted Subsidiaries that has been
converted into or exchanged for such Equity Interests (other than Equity
Interests sold to, or Indebtedness held by, a Subsidiary of the Borrower and
except to the extent converted into or exchanged for Disqualified Stock), plus

(C) with respect to Restricted Investments made by the Borrower and its
Restricted Subsidiaries after the Effective Date, (1) the aggregate amount of
cash equal to the return from such Restricted Investments in any Person
resulting from repayments of loans or advances, or other transfers of assets, in
each case to the Borrower or any Restricted Subsidiary or from the net proceeds
received in cash from the sale of any such Restricted Investment (except, in
each case, to the extent any such payment or proceeds are included in the
calculation of Consolidated Net Income) or (2) in the case of redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries, the Fair Market Value of
the Investments therein at the time of such redesignation, plus

(D) 100% of any cash dividends and other distributions received by the Borrower
and its wholly-owned Restricted Subsidiaries from an Unrestricted Subsidiary
after the Effective Date to the extent not included in the cumulative
Consolidated Adjusted EBITDA of the Borrower.

SECTION 6.05. Asset Dispositions. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, consummate any Asset Disposition, unless:

(a) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Disposition at least equal to the Fair
Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of;

 

90



--------------------------------------------------------------------------------

(b) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or Replacement
Assets or a combination of both. For purposes of this Section 6.05(b), each of
the following shall be deemed to be cash:

(i) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet) of the Borrower or any Restricted Subsidiary (other
than contingent liabilities, Junior Indebtedness and liabilities to the extent
owed to the Borrower or any Subsidiary of the Borrower) that are assumed by the
transferee of any such assets or Equity Interests pursuant to a written
assignment and assumption agreement that releases the Borrower or such
Restricted Subsidiary from further liability therefor;

(ii) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into Cash Equivalents or Replacement
Assets within 180 days of the receipt thereof (to the extent of the Cash
Equivalents or Replacement Assets received in that conversion);

(iii) any Designated Noncash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Disposition having an aggregate Fair
Market Value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed the greater of (x) 2.0 % of Total Assets and (y) $10.0 million (with the
Fair Market Value of each item of Designated Noncash Consideration being
measured at the time received and without giving effect to subsequent changes in
value); and

(c) the aggregate Fair Market Value of all Asset Dispositions consummated
pursuant to this Section 6.05 shall not exceed $60,000,000.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into any Sale and Leaseback
Transaction; provided that the Borrower or any Restricted Subsidiary thereof may
enter into a Sale and Leaseback Transaction if:

(a) The Borrower or such Restricted Subsidiary, as applicable, could have
(i) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such Sale and Leaseback Transaction pursuant to Section 6.01 and
(ii) incurred a Lien to secure such Indebtedness pursuant to Section 6.02 in
which case such Indebtedness and Lien shall be deemed to have been so incurred;

(b) the gross cash proceeds of that Sale and Leaseback Transaction are at least
equal to the Fair Market Value of the property that is the subject of that Sale
and Leaseback Transaction; and

(c) the transfer of assets in that Sale and Leaseback Transaction is permitted
by, and the Borrower applies the proceeds of such transaction in compliance
with, Section 6.05.

 

91



--------------------------------------------------------------------------------

SECTION 6.07. Hedging Obligations. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any agreement with respect to
Hedging Obligations, except (a) agreements entered into to hedge or mitigate
risks to which any ORBCOMM Company has actual exposure in the conduct of its
business or the management of its liabilities (other than those in respect of
Equity Interests or Restricted Indebtedness of a ORBCOMM Company), and
(b) agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
Investment of any ORBCOMM Company.

SECTION 6.08. Restricted Payments; Certain Payments of Debt. (a) The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, unless, at the time
of and after giving effect to such Restricted Payment:

(i) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(ii) the Borrower would, after giving pro forma effect to such Restricted
Payment as if such Restricted Payment had been made at the beginning of the
applicable four-quarter period, have been in compliance with Sections 6.12 and
6.13; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments and Restricted Investments made by the Borrower and its
Restricted Subsidiaries on or after the Effective Date (excluding Restricted
Payments permitted by clauses (ii) through (xi) of Section 6.08(b)), is less
than the sum, without duplication, of:

(A) an amount equal to the Borrower’s Consolidated Adjusted EBITDA for the
period (taken as one accounting period) from April 1, 2017 to the end of the
Borrower’s most recently ended fiscal quarter for which financial statements
prepared on a consolidated basis in accordance with GAAP have been filed with
the Commission (or, in the event that the Borrower shall no longer be subject to
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
are available) (the “Basket Period”), less 1.4 times the Borrower’s Fixed
Charges for the Basket Period, plus

(B) 100% of the aggregate net cash proceeds received by the Borrower after the
Effective Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock) of the Borrower or
from the incurrence of Indebtedness (including the issuance of Disqualified
Stock) of the Borrower or any of its Restricted Subsidiaries that has been
converted into or exchanged for such Equity Interests (other than Equity
Interests sold to, or Indebtedness held by, a Subsidiary of the Borrower and
except to the extent converted into or exchanged for Disqualified Stock), plus

 

92



--------------------------------------------------------------------------------

(C) with respect to Restricted Investments made by the Borrower and its
Restricted Subsidiaries after the Effective Date, (1) the aggregate amount of
cash equal to the return from such Restricted Investments in any Person
resulting from repayments of loans or advances, or other transfers of assets, in
each case to the Borrower or any Restricted Subsidiary or from the net proceeds
received in cash from the sale of any such Restricted Investment (except, in
each case, to the extent any such payment or proceeds are included in the
calculation of Consolidated Net Income) or (2) in the case of redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries, the Fair Market Value of
the Investments therein at the time of such redesignation, plus

(D) 100% of any cash dividends and other distributions received by the Borrower
and its wholly-owned Restricted Subsidiaries from an Unrestricted Subsidiary
after the Effective Date to the extent not included in the cumulative
Consolidated Adjusted EBITDA of the Borrower.

(b) Section 6.08(a) shall not prohibit, so long as, in the case of
Section 6.08(b)(v), (vii), (x) and (xi), no Default has occurred and is
continuing or would be caused thereby:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;

(ii) the payment of any dividend or other distribution by a Restricted
Subsidiary of the Borrower to the holders of its Equity Interests on a pro rata
basis;

(iii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of a contribution to the common equity of the Borrower or a
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
Equity Interests (other than Disqualified Stock) of the Borrower; provided that
the amount of any such net cash proceeds that are utilized for any such
Restricted Payment shall be excluded from Section 6.08(a)(iii)(B);

(iv) the defeasance, redemption, repurchase or other acquisition of Subordinated
Indebtedness with the net cash proceeds from an incurrence of Permitted
Refinancing Indebtedness;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any Preferred Stock of
its Restricted Subsidiaries issued or incurred in accordance with Section 6.01;

(vi) the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants to the extent that such Equity Interests represent all or a
portion of the exercise price thereof;

(vii) (A) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any of its Restricted
Subsidiaries held by any current or former employee, consultant or director of
the Borrower or any of its Restricted Subsidiaries pursuant to the terms of any
employee equity subscription agreement, stock option agreement or similar
agreement or (B) the purchase, in the open

 

93



--------------------------------------------------------------------------------

market, of listed ordinary shares of the Borrower to be reserved for issuance
upon exercise of options issued to any current or former officer, director or
employee of the Borrower or any of its Restricted Subsidiaries pursuant to any
share option scheme, compensation plan, incentive scheme or similar arrangement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests referred to in clauses (A) and (B) in any
fiscal year shall not exceed the sum of: (1) $2.5 million, with unused amounts
pursuant to this subclause (1) being carried over to succeeding fiscal years;
plus (2) the aggregate net cash proceeds received by the Borrower since the
Effective Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock) of the Borrower to
any current or former employee, consultant or director of the Borrower or any of
its Restricted Subsidiaries; provided that the amount of any such net cash
proceeds that are used to permit a repurchase, redemption or other acquisition
under this subclause (2) shall be excluded from clause (2)(b) of the definition
of Restricted Payment;

(viii) the repurchase of any Subordinated Indebtedness at a purchase price not
greater than 101% of the principal amount thereof in the event of an Asset
Disposition pursuant to a provision no more favorable to the holders thereof
than Section 6.05 hereof;

(ix) the payment of cash in lieu of fractional Equity Interests of the Borrower
in connection with a share dividend, distribution, share split, reverse share
split, merger, consolidation, amalgamation or other business combination of the
Borrower or any of its Restricted Subsidiaries, in each case, permitted under
this Agreement;

(x) other Restricted Payments solely to the extent that the Borrower’s
Consolidated Leverage Ratio on a pro forma basis for the most recently ended
four fiscal quarters for which financial statements prepared on a consolidated
basis in accordance with GAAP have been filed with the Commission (or, in the
event that the Borrower shall no longer be subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act, are available) immediately
preceding the date on which such Restricted Payment is made and after giving
effect thereto is less than 2.00 to 1.00; and

(xi) other Restricted Payments in an aggregate amount not to exceed
$10.0 million.

(c) Notwithstanding the foregoing, the Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, make any
Restricted Payments of the type specified in clause (i), (ii) or (iii) of the
definition thereof by means of utilization of Section 6.08(a)(iii) or
Section 6.08(b)(i), in each case unless the Borrower’s Consolidated Leverage
Ratio on a pro forma basis for the most recently ended four fiscal quarters for
which financial statements prepared on a consolidated basis in accordance with
GAAP have been filed with the Commission (or, in the event that the Borrower
shall no longer be subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act, are available) immediately preceding the date
on which such Restricted Payment is made and after giving effect thereto is less
than 4.00 to 1.00.

 

94



--------------------------------------------------------------------------------

(d) The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by the Borrower or such Subsidiary,
as the case may be, pursuant to the Restricted Payment.

(e) The Borrower will not, and will not permit any of its Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on the ORBCOMM Notes, or any payment or other
distribution (whether in cash, securities, or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance, or termination of any such Indebtedness, or any payment (including,
without limitation, any payment under a Hedging Agreement) that has a
substantially similar effect to any of the foregoing, except:

(i) the payment of regularly scheduled payments of principal (including payments
at maturity and any mandatory sinking fund or similar deposit), interest, fees,
and the payment of expenses, in each case, as and when due in respect of the
ORBCOMM Notes;

(ii) refinancings of the ORBCOMM Notes to the extent not prohibited by
Section 6.01; and

(iii) other payments in respect of the ORBCOMM Notes, so long as, (A) no Event
of Default has occurred and is continuing or shall result therefrom and (B) the
Borrower shall have a minimum Liquidity of $8,000,000.

SECTION 6.09. Transactions with Affiliates. (a) The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into, make, amend, renew
or extend any transaction, contract, agreement, understanding, loan, advance or
Guarantee with, or for the benefit of, any Affiliate (each, an “Affiliate
Transaction”), unless:

(i) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable arm’s-length transaction by the Borrower or such
Restricted Subsidiary with a Person that is not an Affiliate of the Borrower or
any of its Restricted Subsidiaries; and

(ii) the Borrower delivers to the Administrative Agent, with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $20.0 million, a board resolution set forth
in an Officer’s Certificate certifying that such Affiliate Transaction or series
of related Affiliate Transactions complies with this Section 6.09 and that such
Affiliate Transaction or series of related Affiliate Transactions has been
approved by a majority of the disinterested members of the board of directors of
the Borrower (if any).

 

95



--------------------------------------------------------------------------------

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 6.09(a):

(i) transactions between or among the Borrower and/or its Restricted
Subsidiaries or any Person that shall become a Restricted Subsidiary as part of
any such transactions (but excluding any such transaction to the extent that any
payments thereunder made by the Borrower or any of its Restricted Subsidiaries
to such Person are substantially concurrently paid by such Person to any other
Affiliate of the Borrower, except to the extent that any such transaction would
not be prohibited by this Section 6.09);

(ii) payment of reasonable and customary fees to, and reasonable and customary
indemnification and similar payments on behalf of, directors of the Borrower;

(iii) Investments permitted by Section 6.04 and Restricted Payments that are
permitted by the provisions of Section 6.08;

(iv) any sale of Equity Interests (other than Disqualified Stock) of the
Borrower;

(v) transactions pursuant to agreements or arrangements in effect on the
Effective Date and set forth on Schedule 6.09, or any amendment, modification,
or supplement thereto or replacement thereof, as long as such agreement or
arrangement, as so amended, modified, supplemented or replaced, taken as a
whole, is not more disadvantageous to the Borrower and its Restricted
Subsidiaries than the original agreement or arrangement in existence on the
Effective Date;

(vi) any employment, consulting, service or termination agreement, or reasonable
and customary indemnification arrangements, entered into by the Borrower or any
of its Restricted Subsidiaries with officers and employees of the Borrower or
any of its Restricted Subsidiaries and the payment of compensation to officers
and employees of the Borrower or any of its Restricted Subsidiaries (including
amounts paid pursuant to employee benefit plans, employee stock option or
similar plans), in each case in the ordinary course of business;

(vii) payments or loans to employees or consultants in the ordinary course of
business;

(viii) transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower, directly or indirectly, owns Equity Interests in, or
controls, such Person;

(ix) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, which are fair to the Borrower
and its Restricted Subsidiaries, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and

 

96



--------------------------------------------------------------------------------

(x) the reorganization of OE and related transactions through the conversion of
debt owed by OE to Satcom and OHB into equity in OE, the sale by Satcom of
membership interest in OE to the Borrower in exchange for the cancellation of
intercompany debt owed by Satcom to the Borrower and extension and amendment of
certain service level agreements in exchange for equity in OE.

SECTION 6.10. Restrictive Agreements. (a) The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Capital Stock (or with
respect to any other interest or participation in, or measured by, its profits)
to the Borrower or any of its Restricted Subsidiaries or pay any liabilities
owed to the Borrower or any of its Restricted Subsidiaries;

(ii) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(iii) transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries.

(b) However, the preceding restrictions shall not apply to encumbrances or
restrictions:

(i) existing under, by reason of or with respect to any existing Indebtedness or
any other agreements in effect on the Effective Date as set forth on Schedule
6.10 and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancings thereof, provided that the
encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacement or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive, taken as a whole, than those contained in
existing Indebtedness or such other agreements, as the case may be, as in effect
on the Effective Date;

(ii) set forth in this Agreement, the Guarantees and the Security Documents;

(iii) existing under, by reason of or with respect to applicable law, rule
regulation or order;

(iv) with respect to any Person or the property or assets of a Person acquired
by the Borrower or any of its Restricted Subsidiaries existing at the time of
such acquisition and not incurred in connection with or in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person, so acquired and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacement or refinancings are no more restrictive, taken as a
whole, than those in effect on the date of the acquisition;

 

97



--------------------------------------------------------------------------------

(v) in the case of Section 6.10(a)(iii):

(1) that restrict in a customary manner the subletting, assignment or transfer
of any property or asset that is a lease, license, conveyance or contract or
similar property or asset,

(2) existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Borrower or any
Restricted Subsidiary thereof not otherwise prohibited by this Agreement and the
Security Documents,

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired,

(4) Liens permitted to be incurred under the provisions of Section 6.02 that
limit the right of the debtor to dispose of the assets securing such Liens, or

(5) arising or agreed to in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from
the value of property or assets of the Borrower or any Restricted Subsidiary
thereof in any manner material to the Borrower or any Restricted Subsidiary
thereof;

(vi) existing under, by reason of or with respect to any agreement for the sale
or other disposition of all or substantially all of the Capital Stock of, or
property and assets of, a Restricted Subsidiary that restrict distributions by
that Restricted Subsidiary pending such sale or other disposition;

(vii) on cash or other deposits or net worth imposed by customers or required by
insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business;

(viii) existing under, by reason of or with respect to Permitted Refinancing
Indebtedness; provided that the restrictions contained in the agreements
governing such Permitted Refinancing Indebtedness are no more restrictive, taken
as a whole, than those contained in the agreements governing the Indebtedness
being refinanced;

(ix) existing under, by reason of or with respect to provisions with respect to
the disposition or distribution of assets or property, in each case contained in
joint venture agreements, limited liability company agreements and other similar
agreements and which the Borrower’s board of directors determines shall not
adversely affect the Borrower’s ability to make payments of principal or
interest payments on the Loans; and

 

98



--------------------------------------------------------------------------------

(x) existing under, by reason of or with respect to Indebtedness of any
Restricted Subsidiary; provided that either (A) such agreements governing such
Indebtedness contain encumbrances and restrictions that in the good faith
judgment of the Borrower are not materially more restrictive with respect to any
Restricted Subsidiary than those in effect on the Effective Date with respect to
that Restricted Subsidiary pursuant to agreements in effect on the Effective
Date or (B) Borrower’s board of directors determines in good faith at the time
such encumbrances or restrictions are created that they do not adversely affect
the Borrower’s ability to make payments of principal or interest payments on the
Loans.

SECTION 6.11. Change in Fiscal Year. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, change its fiscal year or change its
method of determining fiscal quarters.

SECTION 6.12. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than the applicable minimum Interest Coverage Ratio
set forth below on the last day of each applicable Fiscal Quarter:

 

Fiscal Quarter

  

Minimum Interest
Coverage Ratio

December 31, 2017, through and including March 31, 2019    2.00 to 1.00 June 30,
2019, through and including September 30, 2019    2.25 to 1.00 December 31,
2019, through and including March 31, 2020    2.50 to 1.00 June 30, 2020,
through and including September 30, 2020    2.75 to 1.00 December 31, 2020, and
thereafter    3.00 to 1.00

SECTION 6.13. Consolidated Net Leverage Ratio. The Borrower will not permit the
Consolidated Net Leverage Ratio to exceed the applicable maximum Consolidated
Net Leverage Ratio set forth below on the last day of each applicable Fiscal
Quarter:

 

Fiscal Quarter

  

Maximum Net
Leverage Ratio

December 31, 2017, through and including June 30, 2018    5.25 to 1.00
September 30, 2018, through and including December 31, 2018    5.00 to 1.00

 

99



--------------------------------------------------------------------------------

March 31, 2019, through and including June 30, 2019    4.75 to 1.00
September 30, 2019    4.50 to 1.00 December 31, 2019    4.25 to 1.00 March 31,
2020, and thereafter    4.00 to 1.00

SECTION 6.14. Amendment of Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify, or waive any of its rights
under its certificate of incorporation, bylaws, or other organizational
documents in any manner materially adverse to the Lenders.

SECTION 6.15. No Impairment of the Security Interests. Except as otherwise
permitted under this Agreement, the Intercreditor Agreement, and the Security
Documents, neither the Borrower nor any of the Guarantors will be permitted to
take any action, or knowingly omit to take any action, which action or omission
would have the result of materially impairing the security interest with respect
to the Collateral for the benefit of the Administrative Agent, the Collateral
Agent, and the Lenders.

ARTICLE 7

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days (provided, in the case of any fee or expense, the Borrower shall
have received a written invoice at least five Business Days prior);

(c) [reserved];

(d) any representation or warranty made or deemed made by or on behalf of any
ORBCOMM Company in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

100



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the Borrower’s
existence), 5.09, 5.13, or in Article 6;

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (e) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(g) any ORBCOMM Company shall fail to make any payment of principal, interest or
premium in respect of any Material Indebtedness, when and as the same shall
become due and payable (with all applicable grace periods having expired);

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all applicable notices having
been given) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided, this clause (h) shall not apply
(x) to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer or other disposition of the property or assets securing such
Indebtedness or (y) to a Repurchase Right that arises in connection with any
“Change of Control” or “Change of Control Triggering Event” (or similar event,
however denominated) under any indenture or other agreement in respect of
Material Indebtedness permitted under Section 6.01;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
or their respective debts, or of a substantial part of their respective assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) or for a
substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j) the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
their respective assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

 

101



--------------------------------------------------------------------------------

(k) the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $16,500,000 (except to the extent any applicable third party insurer
has acknowledged liability therefor) shall be rendered against the Borrower or
any Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(n) a Change of Control shall occur;

(o) any Regulatory Authorization shall expire or terminate or be revoked or
otherwise lost, if such expiration, termination, revocation or loss could
reasonably be expected to have a Material Adverse Effect; or

(p) unless such Liens have been released in accordance with the provisions of
the Security Documents and the Intercreditor Agreement, first priority Liens on
the Collateral having a Fair Market Value in excess of $5.0 million cease to be
valid or enforceable, or the Borrower shall assert or any Guarantor shall
assert, in any pleading in any court of competent jurisdiction, that any such
security interest in the Collateral having a Fair Market Value in excess of
$5.0 million is invalid or unenforceable and, in the case of any such Guarantor,
the Borrower fails to cause such Guarantor to rescind such assertions within 30
days after the Borrower has actual knowledge of such assertions; provided that
if a failure of the sort set forth in this clause (p) is susceptible of cure, no
Event of Default shall arise under this clause (p) with respect thereto unless
such failure continues for 30 days after notice of such failure shall have been
given to the Borrower by the Administrative Agent or any Lender;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, including the Swingline Commitment, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments (including the Swingline Commitment) shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

102



--------------------------------------------------------------------------------

ARTICLE 8

THE AGENTS

SECTION 8.01. Appointment. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints each of the Administrative Agent and the Collateral Agent
as its agent and authorizes (i) the Collateral Agent to sign and deliver the
Security Documents and (ii) each such Agent to take such actions on its behalf
and to exercise such powers as are delegated to such Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the U.S., each of the Lenders and the Issuing Bank
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders (including the Swingline
Lender and the Issuing Bank), and the Loan Parties shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

SECTION 8.02. Rights as a Lender. Any bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any ORBCOMM Company or Affiliate thereof as if it were not
an Agent.

SECTION 8.03. Duties and Obligations. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to any ORBCOMM Company that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent of or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of

 

103



--------------------------------------------------------------------------------

competent jurisdiction. No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the creation, perfection or priority
of Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04. Reliance. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
ORBCOMM Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 8.05. Actions through Sub-Agents. Any Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Any Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of any
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as an
Agent.

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent or Collateral Agent, as the case may be, as
provided in this paragraph, each of the Administrative Agent and/or the
Collateral Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (which may not be unreasonably
withheld), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent or Collateral Agent, as the case may be, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent or Collateral
Agent, as the case may be, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall

 

104



--------------------------------------------------------------------------------

have been so appointed and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Bank and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17, and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

SECTION 8.07. Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the U.S. securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

105



--------------------------------------------------------------------------------

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Security Documents to which it is a party and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

 

106



--------------------------------------------------------------------------------

SECTION 8.09. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Lender Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be credit
bid by the Administrative Agent at the direction of the Required Lenders on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

107



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

  

(i) if to the Borrower:

  

ORBCOMM Inc.

     

395 West Passaic Street

     

Rochelle Park, New Jersey 07662

     

Facsimile: (703) 433-6400

     

Attention: Robert Costantini and Christian Le Brun

     

Email: Costantini.Robert@orbcomm.com

     

            LeBrun.Chris@orbcomm.com

  

with a copy to:

  

Milbank, Tweed, Hadley & McCloy

     

28 Liberty Street

     

New York, New York 10005

     

Facsimile: (212) 822-5370

     

Attention: James Pascale

     

Email: jpascale@milbank.com

  

(ii) if to the Administrative Agent, the Collateral Agent, or to the Swingline
Lender:

     

JPMorgan Chase Bank, N.A. 10 S. Dearborn Street

     

Mail Code IL-0010, L2 Floor

     

Chicago, IL 60603

     

Attention: Stacy Slaton

     

E-mail: stacy.l.slaton@jpmorgan.com

  

with copies to:

  

JPMorgan Chase Bank, N.A.

     

250 Pehle Avenue

     

Saddlebrook, NJ 07663

     

Attention: James McDonnell

     

E-mail: James.j.mcdonnell@chase.com

      and      

Jones Day

1420 Peachtree Street, N.E.

 

108



--------------------------------------------------------------------------------

     

Suite 800

Atlanta, GA 30309

Attention: Al LaFiandra

E-mail: alafiandra@jonesday.com

(iii) if to an Issuing Bank, to it at the address provided to the Borrower for
notices to such Issuing Bank in such capacity; and

(iv) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic System to the extent provided in paragraph (b) below shall be
effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic System pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic System pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
proscribes, all such notices and other communications (i) sent to an e-mail
address shall be deemed received upon being sent, provided that if not given
during the normal business hours of the recipient, such notice or a
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic System.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks®, Syndtrak, ClearPar® or a substantially similar Electronic System.

 

109



--------------------------------------------------------------------------------

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic System and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(B) reduce or forgive the principal

 

110



--------------------------------------------------------------------------------

amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (B)), (C) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
date for the payment of any interest, fees or other Obligations payable
hereunder (other than mandatory prepayments under Section 2.11), or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (D) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (E) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(F) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any Guarantor from its obligation under its
Facility Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (H) except as provided in clause (c) of this Section or
in any Security Document, release all or substantially all of the Collateral
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender, or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender, or the Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the Swingline Lender, and the Issuing Bank); provided
further that no such agreement shall amend or modify the provisions of
Section 2.07 or any letter of credit application and any bilateral agreement
between the Borrower and the Issuing Bank regarding the LC Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or

 

111



--------------------------------------------------------------------------------

disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interests of a Subsidiary, the Administrative
Agent is authorized to release any Facility Guaranty, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article 7. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that the Administrative Agent
may, in its discretion, release its Liens on Collateral valued in the aggregate
not in excess of $1,000,000 during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrower as to
the value of any Collateral to be so released, without further inquiry). Any
such release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Secured Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties, jointly
and severally, shall pay all (i) reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through an Electronic System) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments,

 

112



--------------------------------------------------------------------------------

modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Loan Parties, jointly and severally, shall indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any ORBCOMM Company, or
any Environmental Liability related in any way to any ORBCOMM Company or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by any Loan Party or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender, or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender, or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
any such payment by the Lenders shall not relieve the Borrowers of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, penalty, liability or related expense, as the case may be,
was incurred by or asserted against the Administrative Agent, the Swingline
Lender, or the Issuing Bank in its capacity as such.

 

113



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions,, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph
(d) shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:

(A) the Borrower, provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee and
(y) such consent may not be unreasonably withheld or delayed;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

 

114



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments made pursuant to
Section 2.19(b) shall not require the signature of the assigning Lender to
become effective;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the other Loan Parties and their Related Parties
or their respective subsidiaries) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(E) no assignment shall be made to any natural person, the Borrower, or any of
the Borrower’s Affiliates.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

115



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this (a) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Absent manifest
error, the entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d) or (e), 2.06(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

116



--------------------------------------------------------------------------------

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the
Uniform Electronic Transactions Act.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or any Issuing Bank, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower and the other Lender Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(g) (it being understood that the documentation required under
Section 2.17(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

117



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle organized and
administered by such Granting Lender (an “SPV”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) the SPV shall provide the documentation described in
Section 2.17(g) and shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the Granting Lender would be entitled to receive
thereunder. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.04(a), any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

118



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article 8 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

119



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 shall have occurred and be continuing or the maturity of
the Loans shall have been accelerated pursuant to Article 7) at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding (i) trust accounts for the benefit of third parties that have been
certified as such by a Financial Officer to the Administrative Agent and the
Lender or Issuing Bank that is the depositary bank and (ii) unless the maturity
of the Loans shall have been accelerated pursuant to Article 7, up to an
aggregate amount of $60,000,000 held in payroll accounts of the Loan Parties
that have been certified as such by a Financial Officer to the Administrative
Agent and the Lender or Issuing Bank that is the depositary bank) at any time
held and other obligations at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations may be unmatured or are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such obligation. The rights of each Lender and Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or
Issuing Bank and their respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Lender Party may otherwise have to bring any action or
proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

120



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or self-regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee or pledgee under Section 9.04(d) of or Participant in, or any
prospective assignee or pledgee under Section 9.04(d) of or Participant in, any
of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower (viii) to any rating agency when required by it, provided that, prior
to such disclosure, such rating agency shall undertake to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from the Administrative Agent, Issuing Bank or Lender, as
applicable, (ix) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans or
(x) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower (other than a source actually known by
such disclosing Person to be bound by confidentiality provisions comparable to
those set forth

 

121



--------------------------------------------------------------------------------

in this Section 9.12(a)). For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than (x) any such information that is available to any Agent,
Issuing Bank or Lender on a non-confidential basis prior to disclosure by the
Borrower (other than from a source actually known by such party to be bound by
confidentiality obligations) and (y) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers that serve the lending industry. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

122



--------------------------------------------------------------------------------

SECTION 9.15. Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.18. No Fiduciary Duty, etc.The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Lender Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Lender Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Lender Party based
on an alleged breach of fiduciary duty by such Lender Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Lender Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Lender Parties shall have no responsibility or liability to the Borrower with
respect thereto.

 

123



--------------------------------------------------------------------------------

The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Lender Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Lender Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Lender Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

124



--------------------------------------------------------------------------------

SECTION 9.20. Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof as if such Lender was a signatory thereto. Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.04) hereby authorizes and directs the Administrative Agent to enter
into the Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement. This Agreement and the Loan Documents
constitute the “Initial Additional First Lien Debt Facility” as that term is
used in the Intercreditor Agreement.

ARTICLE 10

FACILITY GUARANTEE

SECTION 10.01. Guarantee.

(a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, and fully and unconditionally, guarantees to each Secured Party
authenticated and delivered by the Administrative Agent and to the
Administrative Agent and its successors and assigns, irrespective of the
validity and enforceability of this Agreement, the other Loan Documents, or the
obligations of the Borrower hereunder or thereunder, that: (i) the principal of,
premium, if any, and interest, if any, on the Secured Obligations will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of, premium, if any, and
interest, if any, on the Secured Obligations, if lawful (subject in all cases to
any applicable grace period provided herein), and all other obligations of the
Borrower to the Lenders or the Administrative Agent hereunder or thereunder will
be promptly paid in full, all in accordance with the terms hereof and thereof;
and (ii) in case of any extension of time of payment or renewal of any Secured
Obligations, the same will be promptly paid in full when due in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. Failing payment when due of any amount so guaranteed
for whatever reason, the Guarantors shall be jointly and severally obligated to
pay the same immediately. Each Guarantor agrees that this is a guarantee of
payment and not a guarantee of collection.

(b) The Guarantors hereby agree that, to the maximum extent permitted under
applicable law, their obligations hereunder shall be unconditional, irrespective
of the validity, regularity or enforceability of the Loan Documents or this
Agreement, the absence of any action to enforce the same, any waiver or consent
by any Lender with respect to any provisions hereof or thereof, the recovery of
any judgment against the Borrower, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a Guarantor. Each Guarantor hereby waives diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Borrower, any right to require a proceeding first against the
Borrower, protest, notice and all demands whatsoever and covenants that this
Facility Guarantee shall not be discharged except by complete performance of the
obligations contained in the Loan Documents and this Agreement.

 

125



--------------------------------------------------------------------------------

(c) If any Lender or the Administrative Agent is required by any court or
otherwise to return to the Borrower, the Guarantors, or any custodian, trustee,
liquidator or other similar official acting in relation to any of the Borrower
or the Guarantors, any amount paid by any of them to the Administrative Agent or
such Lender, this Facility Guarantee, to the extent theretofore discharged,
shall be reinstated in full force and effect.

(d) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Lenders in respect of any obligations guaranteed
hereby until Payment in Full. Each Guarantor further agrees that, as between the
Guarantors, on the one hand, and the Lenders and the Administrative Agent, on
the other hand, (x) the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article 7 for the purposes of this Facility
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (y) in
the event of any declaration of acceleration of such obligations as provided in
Article 7 hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantors for the purpose of this
Facility Guarantee. The Guarantors shall have the right to seek contribution
from any non-paying Guarantor so long as the exercise of such right does not
impair the rights of the Lenders under the Facility Guarantee.

SECTION 10.02. Limitation on Guarantor Liability. Each Guarantor and each Lender
hereby confirms that it is the intention of all such parties that the Facility
Guarantee of such Guarantor not constitute a fraudulent transfer or conveyance
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to its Facility Guarantee. To effectuate the foregoing
intention, the Administrative Agent, the Lenders, and the Guarantors hereby
irrevocably agree that the obligations of such Guarantor will be limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article 10, result in the
obligations of such Guarantor under its Facility Guarantee not constituting a
fraudulent transfer or conveyance.

SECTION 10.03. Execution and Delivery of Facility Guarantee.

(a) If an officer of a Guarantor whose signature is on this Agreement no longer
holds that office at the time it executes this Agreement, the Facility Guarantee
shall be valid nevertheless.

(b) Each Guarantor hereby agrees that its Facility Guarantee set forth in
Section 10.01 hereof shall remain in full force and effect notwithstanding the
absence of the endorsement of any notation of such Facility Guarantee on any of
the Loan Documents.

(c) The delivery of any Loan Document by the Administrative Agent, after the
authentication thereof hereunder, shall constitute due delivery of the Facility
Guarantee set forth in this Agreement on behalf of the Guarantors.

(d) If required by Section 5.14, the Borrower shall cause such Subsidiaries to
execute a Facility Guarantee Supplement in accordance with Section 5.14 and this
Article 10, to the extent applicable.

 

126



--------------------------------------------------------------------------------

SECTION 10.04. Release of Guarantor.

(a) The Facility Guarantee of a Guarantor shall be released:

(i) in connection with any transaction (including any sale, disposition,
exchange or transfer by way of consolidation or merger) after which such
Guarantor would no longer constitute a Restricted Subsidiary of the Borrower, if
such transaction complies with the terms of this Agreement;

(ii) if the Borrower properly designates any Restricted Subsidiary that is a
Guarantor as an Unrestricted Subsidiary under this Agreement;

(iii) upon Payment in Full;

(iv) solely in the case of a Facility Guarantee created pursuant to
Section 5.14, upon the release or discharge of the Guarantee which resulted in
the creation of such Facility Guarantee pursuant to Section 5.14, except a
discharge or release by or as a result of payment under such Guarantee; or

(v) as set forth in Section 9.02.

(b) Any Guarantor not released from its obligations under its Facility Guarantee
shall remain liable for the full amount of principal of and interest, if any, on
the Loans and for the other obligations of any Guarantor under this Agreement as
provided in this Article Ten.

[Remainder of page intentionally blank]

 

127



--------------------------------------------------------------------------------

BORROWER: ORBCOMM INC. By: /s/ Robert
Costantini                                                         Name: Robert
Costantini Title: Executive Vice President & Chief Financial Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: ORBCOMM LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM License Corp. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings LLC By: ORBCOMM INC., its sole member By
 

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 1 LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 2 LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 3 LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ORBCOMM Africa LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM AIS LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM Central America Holdings LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM China LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM CIS LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM India LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ORBCOMM Networks, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM SENS, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM South Africa Gateway Company LLC By: ORBCOMM INC., its sole
member By   /s/ Robert Costantini Name: Robert Costantini Title: Executive Vice
President & Chief Financial Officer Ameriscan, Inc. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer GlobalTrak, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer InSync Software, Inc. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MobileNet, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer SKGTIC Holdings, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer StarTrak Information Technologies, LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

StarTrak Logistics Management Solutions, LLC

By: its sole member StarTrak Information Technologies, LLC, by its sole member
Orbcomm Inc.

By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer WAM Solutions, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Individually, and as Administrative Agent, Swingline
Lender, and Issuing Bank By:  

/s/ James J. McDonnell

Name: James J. McDonnell Title: Authorized Signer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments

 

Lender

   Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 25,000,000  

Total

   $ 25,000,000.00     

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.05

Real Properties

Owned Real Property with Estimated Value Exceeding $10,000,000

None.

 

Schedule 3.05



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.

 

Schedule 3.06



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

Direct Wholly-Owned Subsidiaries of ORBCOMM Inc. (100% ownership)

OFFICE LOCATIONS, TYPE AND JURISDICTION OF ORGANIZATION

 

Name of Grantor

  

Type of

Organization

  

Jurisdiction of

Organization

ORBCOMM Inc.    Corporation    Delaware ORBCOMM LLC    Limited liability company
   Delaware ORBCOMM License Corp.    Corporation    Delaware ORBCOMM
International Holdings LLC    Limited liability company    Delaware ORBCOMM
International Holdings 1 LLC    Limited liability company    Delaware ORBCOMM
International Holdings 2 LLC    Limited liability company    Delaware ORBCOMM
International Holdings 3 LLC    Limited liability company    Delaware ORBCOMM
Africa LLC    Limited liability company    Delaware ORBCOMM AIS LLC    Limited
liability company    Delaware ORBCOMM Central America Holdings LLC    Limited
liability company    Delaware ORBCOMM China LLC    Limited liability company   
Delaware ORBCOMM CIS LLC    Limited liability company    Delaware ORBCOMM India
LLC    Limited liability company    Delaware ORBCOMM Networks, LLC    Limited
liability company    Delaware ORBCOMM SENS, LLC    Limited liability company   
Delaware ORBCOMM South Africa Gateway Company LLC    Limited liability company
   Delaware Ameriscan, Inc.    Corporation    Delaware GlobalTrak, LLC   
Limited liability company    Delaware InSync Software, Inc.    Corporation   
Delaware MobileNet, LLC    Limited liability company    Delaware

 

Schedule 3.12



--------------------------------------------------------------------------------

Name of Grantor

  

Type of

Organization

  

Jurisdiction of

Organization

SKGTIC Holdings, LLC    Limited liability company    Delaware StarTrak
Information Technologies, LLC    Limited liability company    Delaware StarTrak
Logistics Management Solutions, LLC    Limited liability company    Delaware WAM
Solutions, LLC    Limited liability company    Delaware Inthinc LLC    Limited
liability company    Delaware Blue Tree Systems Inc    Corporation    Delaware

 

Schedule 3.12



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.

 

Schedule 6.01



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

$650,000 Secured Note by ORBCOMM Inc., as lender to CarrierWeb LLC, as borrower
dated June 8, 2017.

 

Schedule 6.04



--------------------------------------------------------------------------------

Schedule 6.09

Transactions with Affiliates

Intra Company Note by and between ORBCOMM Inc. and ORBCOMM Technology Ireland
Limited, payable to ORBCOMM Inc., dated October 2, 2017 in the amount of
US$34,750,000.

Intra Company Note by and between Satcom International plc and ORBCOMM Europe
payable to Satcom in the amount of €1,466,920 ($1,589,642.80).

Line of Credit by ORBCOMM Inc. to Satcom International plc in the amount of
$1,500,000 for working capital purposes. The revolving loan bears interest at
8% per annum and is secured by all of Satcom’s assets, including its membership
interest in ORBCOMM Europe. As of December 31, 2015, Satcom had $1,646,643
outstanding under this line of credit.

Intra Company Note by and between ORBCOMM Inc. and SkyWave Mobile Communications
Corp. in the remaining outstanding amount of $50,000,000.

Intra Company Note by and between ORBCOMM Inc. and ORBCOMM NL BV in the amount
of €16,372,177.

 

Schedule 6.09



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

Senior Secured Note held by J.P. Morgan Securities LLC, Raymond James &
Associates, Inc., Canaccord Genuity Inc. Macquarie Capital (USA) Inc., in the
aggregate amount of $250,000,000, due April 1, 2024.

 

Schedule 6.10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including any letters of
credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:                                          
                                                                2.   
Assignee[s]:                                          
                                                                      [Assignee
is an [Affiliate][Approved Fund] of [identify Lender] 3.    Borrower:   
ORBCOMM, Inc. 4.    Administrative Agent: JPMorgan Chase Bank, N.A. 5.   
Credit Agreement:    The Credit Agreement dated as of December [        ], 2017,
among ORBCOMM, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto 6.       
Assigned Interest[s]:   

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate Amount
of
Commitment/Loans
for all Lenders8      Amount of
Commitment/
Loans Assigned8      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number            $           $                  %             $           $
                 %             $           $                  %   

 

[7.    Trade Date:                        ]10

[Page break]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                                          , 20         [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).



--------------------------------------------------------------------------------

[Consented to and]13 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative
Agent By:                                          
                              Name: Title: [Consented to:]14 [ORBCOMM,
INC.][OTHER LENDER PARTY] By:                                   
                                    Name: Title:

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents [or any
collateral thereunder], (iii) the financial condition of the Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts that have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts that have accrued from and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF FACILITY GUARANTEE SUPPLEMENT

This Guarantee Supplement (this “Supplement”), dated as of
[                    ] , among [                    ] (the “Guaranteeing
Subsidiary”), a subsidiary of ORBCOMM Inc., a Delaware corporation (or its
permitted successor) (the “Company”), and JPMorgan Chase Bank, N.A., a national
banking association organized under the laws of the United States (or its
permitted successor), as administrative agent under the Credit Agreement
referred to below (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Company and the other Guarantors party thereto have heretofore
executed and delivered to the Administrative Agent a credit agreement (the
“Credit Agreement”), dated as of December 18, 2017, providing for the making of
certain revolving credit loans (the “Loans”);

WHEREAS, the Credit Agreement provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Administrative Agent a
supplement to the Facility Guarantee (as defined in the Credit Agreement)
pursuant to which the Guaranteeing Subsidiary shall, subject to Article 10 of
the Credit Agreement, unconditionally guarantee the Secured Obligations (as
defined in the Credit Agreement) on the terms and conditions set forth therein
(the “Facility Guarantee”); and

WHEREAS, pursuant to Article 10 of the Credit Agreement, the Administrative
Agent is authorized to execute and deliver this Supplement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company, the
Guaranteeing Subsidiary and the Administrative Agent agree as follows for the
equal and ratable benefit of the Lenders:

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings as- signed to them in the Credit Agreement.

2. Agreement to Guarantee.

(a) Subject to Article 10 of the Credit Agreement, the Guaranteeing Subsidiary
fully and unconditionally guarantees to each Lender authenticated and delivered
by the Administrative Agent and to the Administrative Agent and its successors
and as- signs, irrespective of the validity and enforceability of the Credit
Agreement, the Loan Documents, or the obligations of the Company hereunder or
thereunder, that:



--------------------------------------------------------------------------------

(i) the principal of, premium, if any, and interest, if any, on the Secured
Obligations will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of,
premium, if any, and interest, if any, on the Secured Obligations, if lawful
(subject in all cases to any applicable grace period provided herein), and all
other obligations of the Company to the Lenders or the Administrative Agent
hereunder or thereunder will be promptly paid in full, all in accordance with
the terms hereof and thereof; and

(ii) in case of any extension of time of payment or renewal of any Secured
Obligations or any of such other obligations, the same will be promptly paid in
full when due in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise. Failing payment when due of
any amount so guaranteed for whatever reason, the Guarantors shall be jointly
and severally obligated to pay the same immediately. The Guaranteeing Subsidiary
agrees that this is a guarantee of payment and not a guarantee of collection.

(b) The Guaranteeing Subsidiary hereby agrees that, to the maximum extent
permitted under applicable law, its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Credit Agreement and the other Loan Documents, the absence of any action to
enforce the same, any waiver or consent by any Lender with respect to any
provisions hereof or thereof, the recovery of any judgment against the Company,
any action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a Guarantor.

(c) The Guaranteeing Subsidiary hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever and covenants that this Facility
Guarantee shall not be discharged except by complete performance of the
obligations contained in the Credit Agreement and the other Loan Documents.

(d) If any Lender or the Administrative Agent is required by any court or
otherwise to return to the Company, the Guarantors, or any custodian, trustee,
liquidator or other similar official acting in relation to any of the Company or
the Guarantors, any amount paid by any of them to the Administrative Agent or
such Lender, this Facility Guarantee, to the extent theretofore discharged,
shall be reinstated in full force and effect.

(e) The Guaranteeing Subsidiary agrees that it shall not be entitled to any
right of subrogation in relation to the Lenders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.

(f) The Guaranteeing Subsidiary agrees that, as between the Guarantors, on the
one hand, and the Lenders and the Administrative Agent, on the other hand,
(x) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article 7 of the Credit Agreement for the purposes of the Facility
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (y) in
the event of any declaration of acceleration of such obligations as provided in
Article 7 of the Credit Agreement, such obligations (whether or not due and
payable) shall forthwith become due and payable by the Guarantors for the
purpose of the Facility Guarantee.



--------------------------------------------------------------------------------

(g) The Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Lenders under the Facility Guarantee.

(h) The Guaranteeing Subsidiary confirms, pursuant to Section 10.02 of the
Credit Agreement, that it is the intention of such Guaranteeing Subsidiary that
the Facility Guarantee not constitute (i) a fraudulent transfer or conveyance
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to the Facility Guarantee or (ii) an unlawful distribution
under any applicable state law prohibiting shareholder distributions by an
insolvent subsidiary to the extent applicable to the Facility Guarantee. To
effectuate the foregoing intention, the Guaranteeing Subsidiary and the
Administrative Agent hereby irrevocably agree that the obligations of the
Guaranteeing Subsidiary will be limited to the maximum amount as will, after
giving effect to all other contingent and fixed liabilities of such Guaranteeing
Subsidiary that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article 10 of the Credit Agreement, result in the obligations of
the Guaranteeing Subsidiary under the Facility Guarantee not constituting a
fraudulent transfer or conveyance or such an unlawful shareholder distribution.

3. Guaranteeing Subsidiary May Consolidate, Etc., on Certain Terms. The
Guaranteeing Subsidiary may not sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into,
any Person other than as set forth in Section 10.04 of the Credit Agreement.

4. Release. The Guaranteeing Subsidiary’s Facility Guarantee shall be released
as set forth in Section 10.05 of the Credit Agreement.

5. No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the Guaranteeing Subsidiary shall have any liability for any
obligations of the Guaranteeing Subsidiary under the Secured Obligations, the
Credit Agreement, this Supplement, the Facility Guarantees or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
This waiver and release are part of the consideration for the Facility
Guarantee.

6. NEW YORK LAW TO GOVERN. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENT.

7. Counterparts. The parties may sign any number of copies of this Supplement.
Each signed copy shall be an original, but all of them together represent the
same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

9. Administrative Agent. The Administrative Agent shall not be responsible in
any manner whatsoever for or in respect of the validity or sufficiency of this
Supplement or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and attested, all as of the date first above written.

 

[NAME OF GUARANTEEING SUBSIDIARY] By:                                         
                                      Name:   Title: ORBCOMM INC. By:  
                                      
                                      Name:   Title: JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT By:                                         
                                      Name:   Title:



--------------------------------------------------------------------------------

Exhibit C

FORM OF SECURITY

AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is dated as of December [        ],
2017 and entered into by and among ORBCOMM INC., a Delaware corporation (the
“Borrower”), each of the other undersigned direct and indirect Subsidiaries of
the Borrower (each of such undersigned Subsidiaries being referred to herein as
a “Subsidiary Grantor” and, collectively, the “Subsidiary Grantors”), each
ADDITIONAL GRANTOR that may become a party hereto after the date hereof in
accordance with Section 21 hereof (each of the Borrower, each Subsidiary Grantor
and each Additional Grantor being referred to herein as a “Grantor” and,
collectively, the “Grantors”) and JPMorgan Bank Chase Bank, N.A., solely in its
capacity as Collateral Agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties. Each
capitalized term used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined. Each capitalized term utilized
in this Agreement that is not defined in the Credit Agreement or in Section 33
of this Agreement, but that is defined in the UCC, including the categories of
Collateral listed in Section 1 hereof, shall have the meaning set forth in the
UCC (and, if defined in more than one Article of the UCC, shall have the meaning
given in Article 9 thereof).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
Guarantors party thereto, the Collateral Agent and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”), pursuant to which the
Administrative Agent may extend credit to the Borrower in the form of revolving
loans and letters of credit. The Credit Agreement requires that the Grantors
execute and deliver this Agreement. Each Grantor is the Borrower or an Affiliate
of the Borrower and will derive substantial benefits from the making of loans
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement pursuant to the requirements of the Credit Agreement. Accordingly, the
parties hereto agree as follows:

SECTION 1. Grant of Security.

(a) Collateral. Each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in and to all of the following personal property, in
each case whether now owned or existing or hereafter acquired, possessed or
arising, whether tangible or intangible, wherever located (all of which
collectively shall hereinafter be referred to as the “Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;



--------------------------------------------------------------------------------

(iv) all Documents;

(v) all General Intangibles, including Payment Intangibles and all Intellectual
Property;

(vi) all Goods, including Inventory, Equipment, Farm Products and Fixtures;

(vii) all Instruments;

(viii) all Investment Property;

(ix) all Letter-of-Credit Rights and other Supporting Obligations;

(x) all Records;

(xi) all Commercial Tort Claims, including those set forth on Schedule 1 annexed
hereto;

(xii) all books and records relating to any of the foregoing; and

(xiii) all Proceeds and Accessions with respect to any of the foregoing
Collateral.

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets (but in no event to include the
Excluded Property).

(b) Excluded Property. Notwithstanding any other provision of this Agreement, in
no event shall the Collateral include, and no Grantor shall be deemed to have
granted a security interest in, any of such Grantor’s rights or interests in or
under, (i) any lease, license (including any Communications License or ownership
or control thereof), contract or agreement to which such Grantor is a party or
any property subject to a permitted purchase money security interest to which
such Grantor is a party and any of its rights or interest thereunder, to the
extent, but only to the extent, that such a grant would, under the terms of such
lease, license (including any Communications License or ownership or control
thereof), contract, agreement or purchase money arrangement, be prohibited by or
result in a breach or violation of (x) any law, rule or regulation applicable to
such Grantor or (y) the terms or a condition of, or constitute a default or
forfeiture under, or create a right of termination in favor of or require a
consent of any other party to, such lease, capital lease, license (including any
Communications License or ownership or control thereof), contract, permit,
Instrument, Security or franchise or purchase money arrangement (other than, in
each case, to the extent that any such law, rule, regulation, term or condition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided that immediately upon the ineffectiveness, lapse
or termination of any such contractual or legal provision the Collateral shall
include, and such Grantor shall be deemed to have granted a security interest
in, all such rights and interests as if such provision had never been in effect,
(ii) any of the outstanding Equity Interests issued by a Foreign



--------------------------------------------------------------------------------

Subsidiary or CFC Holding Company other than up to 65% of the outstanding Equity
Interests of a first-tier Foreign Subsidiary or CFC Holding Company, (iii) any
Equity Interests of a Person to the extent that, and for so long as (x) such
Equity Interests constitute less than 100% of all Equity Interests of such
Person, and the Person or Persons holding the remainder of such Equity Interests
are not Subsidiaries or Affiliates of the Borrower and (y) the granting of a
security interest hereunder in such Equity Interests would not be permitted by
the terms of such issuing Person’s organizational or joint venture documents
(other than, in each case, to the extent that any such law, rule, regulation,
term or condition would be rendered ineffective pursuant to Sections 9-406, 9-
407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity), (iv) any motor vehicles and other assets subject
to certificates of title, Letter of Credit Rights to the extent not constituting
Supporting Obligations and Commercial Tort Claims with a claim value of less
than $2,500,000 individually, (v) any “intent-to-use” trademark applications for
which a statement of use or an amendment to allege use has not been filed (but
only until such statement or amendment is filed), and solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of, or
void, any registration that issues from such intent-to-use application under
applicable federal law, (vi) (w) Excluded Deposit Accounts, (x) any leasehold
real property, (y) any fee-owned real property having an individual fair market
value not exceeding $2,500,000 (as reasonably determined by the Borrower in good
faith and without requirement of delivery of an appraisal or other third- party
valuation) and (z) any real property located outside of the United States;
(vii) those assets as to which the Borrower reasonably determines in good faith
that the cost of obtaining a security interest in or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby, which determination shall be communicated in writing to the
Collateral Agent by the Borrower, and those assets with respect to which the
granting of security interests in such assets would be prohibited by applicable
law or regulation (other than, in each case, to the extent that any such law,
rule, regulation, term or condition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided that immediately upon
the ineffectiveness, lapse or termination of any such provision the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect; provided that notwithstanding the provisions set forth in clauses
(i) through (viii) above, Excluded Property shall not include (and Collateral
shall include) (A) any proceeds (as defined in the UCC) of any such assets
referred to in clauses (i) through (viii) above except to the extent such
proceeds constitute Excluded Property; (B) any asset or property that the
Borrower or any Subsidiary Grantor has granted a Lien on or security interest in
to secure any other First Priority Obligations; and (C) to the extent permitted
by applicable law, and subject to the provisions of Section 18 hereof, any
revenues, proceeds, products or receivables derived from business conducted
pursuant to any such lease, license (or ownership or control thereof), contract
or agreement referred to in clause (i) or (viii) above, the economic value of
the Communications Licenses, including the proceeds derived from the sale of any
Communications License or the transfer or assignment of ownership or control
thereof (all such property excluded from Collateral pursuant to the foregoing
clauses (i) through (viii), the “Excluded Property”).



--------------------------------------------------------------------------------

SECTION 2. Security for Secured Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment in full when due and owing, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor.

SECTION 3. Grantors Remain Liable.

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any contracts and agreements included in the Collateral and (c) the
Collateral Agent shall not have any obligation or liability under any contracts,
licenses and agreements included in the Collateral by reason of this Agreement,
nor shall the Collateral Agent be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

SECTION 4. Representations and Warranties.

Each Grantor represents and warrants on and as of the date hereof as follows:

(a) Ownership of Collateral. Such Grantor owns its interests in the Collateral
free and clear of any Lien, except for Permitted Liens and except to such extent
as would not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes.

(b) Validity of Security Interest; Perfection. The security interests in the
Collateral granted to the Collateral Agent for the benefit of the Secured
Parties hereunder constitute valid security interests in the Collateral,
securing the payment of the Secured Obligations. Upon the filing of UCC
financing statements naming such Grantor as “debtor,” naming the Collateral
Agent as “secured party” and describing the Collateral in the filing offices
with respect to such Grantor set forth on Schedule 2 annexed hereto, the
security interests in the Collateral granted to the Collateral Agent for the
benefit of the Secured Parties will constitute perfected security interests
therein to the extent a security interest in such Collateral can be perfected by
the filing of financing statements under the Uniform Commercial Codes as in
effect in the states of such filing offices, prior to all other Liens (except
for Permitted Liens). To the extent perfection or priority of the security
interest therein is not subject to Article 9 of the UCC, upon recordation of the
security interests granted hereunder in Intellectual Property Collateral in the
applicable IP Filing Office, the security interests granted to the Collateral
Agent for the ratable benefit of the Secured Parties hereunder will constitute
valid and perfected security interests in such Intellectual Property Collateral,
prior to all other Liens (except for Permitted Liens). Notwithstanding anything
to the contrary herein, no Grantor shall be required to make any filings or
otherwise take any actions to perfect the Collateral Agent’s security interest
in any registrations and applications for registration of Trademarks, Copyrights
and Patents filed or acquired after the date hereof outside the United States or
incur or reimburse any expenses in connection therewith.



--------------------------------------------------------------------------------

(c) Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory; Extraordinary Transactions. As of the date hereof, such
Grantor’s full legal name as it appears in official filings in the jurisdiction
of its organization, type of organization (i.e., corporation, limited
partnership, etc.), jurisdiction of organization, chief executive office and
organization number, if any, provided by the applicable Governmental Authority
of the jurisdiction of organization are set forth on Schedule 3A annexed hereto.
As of the date hereof, Schedule 3B annexed hereto lists any other legal name
each Grantor has had in the past five years, including the legal name of any
other Person to which such Grantor became the direct legal successor by merger
in the past five years, in each case together with the date of the relevant
change and any other name used by any Grantor on any filings with the Internal
Revenue Service at any time in the past five years. Except as set forth on
Schedule 3C, no Grantor has acquired all or substantially all the assets of
another entity in the past five years. Except as set forth on Schedule 3D, no
Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80) of the
UCC).

(d) Authorization, Consent, etc. As of the date hereof, no authorization,
consent, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (i) the pledge or grant by any
Grantor of the Liens purported to be created in favor of the Collateral Agent
hereunder or (ii) the exercise by the Collateral Agent of any rights or remedies
in respect of any Collateral, except (x) for the filings contemplated in
Section 4(b) above, (y) as may be required, in connection with the disposition
of any Collateral, by applicable laws (including laws generally affecting the
offering and sale of securities and non-U.S. laws with respect to Foreign
Subsidiaries and Excluded Subsidiaries) and (z) for such authorizations,
consents, approvals, notices and filings that would not reasonably be expected
to result in a Material Adverse Effect.

(e) Securities Collateral. All of the Pledged Subsidiary Equity set forth on
Schedule 4 annexed hereto has been validly issued and is fully paid and
non-assessable to the extent such concepts are applicable in the jurisdictions
of organization of the issuer of such Pledged Subsidiary Equity; as of the date
hereof, all of the Pledged Subsidiary Debt set forth on Schedule 5 annexed
hereto is the legally valid and binding obligation of the issuers thereof
(except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability); except as otherwise permitted
under the Loan Documents, there are no outstanding warrants, options or other
rights to purchase, or other agreements outstanding with respect to, or property
that is now or hereafter convertible into, or that requires the issuance or sale
of, any Pledged Subsidiary Equity; Schedule 4 annexed hereto sets forth all of
the Pledged Equity owned by each Grantor as of the date hereof (other than
Equity Interests in Non-Material Foreign Subsidiaries), and the percentage
ownership in each issuer thereof; and Schedule 5 annexed hereto sets forth all
of the Pledged Debt evidenced by a promissory note valued in excess of
$1,250,000 individually or $5,000,000 in the aggregate that is owned by such
Grantor as of the date hereof.

(f) Intellectual Property Collateral. As of the date hereof, the Grantors own or
have the right to use all Intellectual Property used in the conduct of their
respective business. As of the date hereof, a true and correct list of all
Trademark Registrations and applications for any Trademark Registrations owned
by such Grantor and material to the



--------------------------------------------------------------------------------

conduct of the Grantor’s business as conducted or reasonably expected to be
conducted is set forth on Schedule 6 annexed hereto; a list of all issued
Patents and applications for any Patents owned by such Grantor and material to
the conduct of the Grantor’s business as conducted or reasonably expected to be
conducted is set forth on Schedule 7 annexed hereto; and a list of all Copyright
Registrations and applications for Copyright Registrations owned by such Grantor
and material to the conduct of the Grantor’s business as conducted or reasonably
expected to be conducted is set forth on Schedule 8 annexed hereto. As of the
date hereof, to each such Grantor’s knowledge, all Intellectual Property listed
in Schedules 6, 7, and 8 is valid, subsisting, unexpired and enforceable and no
event has occurred or failed to occur which permits, or after notice or lapse of
time or both would permit, the revocation, termination, abandonment, or
cancellation of any Intellectual Property Collateral of such Grantor (except any
patents or registrations naturally expiring) and as of the date hereof no
proceedings are currently pending before any Governmental Authority challenging
the validity, enforceability, or scope of the assets themselves or such
Grantor’s right to own or use any Intellectual Property Collateral of such
Grantor, except, in each case, to the extent such revocation, termination or
proceedings would not reasonably be expected to result in a Material Adverse
Effect; as of the date hereof, no holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity or enforceability of such Grantor’s rights in any Intellectual Property
Collateral; and except as set forth in Schedule 10 attached hereto, as of the
date hereof, no claim has been asserted and is pending by any Person challenging
or questioning the use of any such Intellectual Property Collateral or the
validity or effectiveness of any Intellectual Property Collateral, nor does
Grantor know of any valid basis for such claim, except for such claims that in
the aggregate would not reasonably be expected to result in a Material Adverse
Effect. As of the date hereof, to such Grantor’s knowledge, no Person is
infringing, misappropriating, diluting or otherwise violating any rights in any
Intellectual Property Collateral except as would not reasonably be expected to
have a Material Adverse Effect, and no action is pending in which such Grantor
alleges any such infringement, misappropriation, dilution or other violation.
Except as set forth in Schedule 10 attached hereto, as of the date hereof, the
business of Grantors does not infringe, violate, misuse or misappropriate the
rights in Intellectual Property owned or held by any Person, except for such
claims and infringements that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(g) Chattel Paper. As of the date hereof, such Grantor has no interest in any
Chattel Paper with a value in excess of $1,000,000 individually or $5,000,000 in
the aggregate for all Grantors, except as set forth in Schedule 9 annexed
hereto.

(h) FCC Licenses. As of the date hereof, attached hereto as Schedule 11 is a
true and correct list of all of all FCC Licenses owned or held by each Grantor.

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
on and as of the date hereof and as to each Additional Grantor as of the date of
the applicable Counterpart, except that, in the case of an IP Supplement or
notice delivered pursuant to Section 5(c) hereof, such representations and
warranties are made by such Grantor delivering such supplement or notice solely
in respect of such identified Collateral as of the date of such supplement or
notice.



--------------------------------------------------------------------------------

SECTION 5. Further Assurances.

(a) Generally. Subject to the limitations contained herein and in the
Intercreditor Agreement, each Grantor agrees that from time to time, at the
expense of Grantors, such Grantor will promptly execute and deliver to the same
extent delivered to the Collateral Agent all further instruments and documents,
and take all further action, that may be necessary, or that the Collateral Agent
may reasonably request, in order to perfect and protect any security interest
(including the priority thereof) granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing (except that the Grantors’ obligations expressly set forth in this
sentence and otherwise herein with respect to particular types of Collateral
shall be construed as limiting such Grantors’ obligations hereunder), each
Grantor will: (i) deliver promptly (and in any event within 60 days) to the
Collateral Agent all promissory notes and other debt Instruments owed to such
Grantor with a value in excess of $1,000,000 individually or $5,000,000 in the
aggregate for all Grantors (except for items to be deposited for collection)
and, at the request of the Collateral Agent, all original counterparts of
Chattel Paper in excess of $1,000,000 individually or $5,000,000 in the
aggregate for all Grantors, duly endorsed (in the case of Instruments) and
accompanied (in the case of Instruments) by duly executed instruments of
transfer or assignment, (ii) (A) execute (if necessary), authorize the filing of
(if applicable) and file such financing or continuation statements, or
amendments thereto, (B) deliver promptly (and in any event within 60 days) such
documents, instruments, notices, records and consents, and take such other
actions, necessary to establish that the Collateral Agent has control over
Electronic Chattel Paper (within the meaning of Section 9-105 of the UCC) of
such Grantor with a fair market value in excess of $1,000,000 individually or
$5,000,000 in the aggregate for all Grantors; provided that such control shall
not be required if any third party consent or approval is needed to establish
such control, and (C) deliver such other instruments or notices, in each case,
as may be necessary, or as the Collateral Agent may reasonably request, in order
to perfect and preserve the security interests granted or purported to be
granted hereby, and (iii) upon reasonable prior request by the Collateral Agent,
allow inspection in accordance with and subject to the limitations set forth in
the Loan Documents. Each Grantor hereby authorizes the Collateral Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral (including any financing statement
indicating that it covers “all assets” or “all personal property” or “all assets
of the Debtor, whether now existing or hereinafter arising” of such Grantor, or
words of similar effect, and any transmitting utility filings) without the
signature of any Grantor. Each Grantor hereby further authorizes the Collateral
Agent to file any IP Security Agreements executed by such Grantor in connection
herewith with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office).

Notwithstanding the foregoing authorizations, in no event shall the Collateral
Agent or the Administrative Agent be obligated to prepare or file any financing
statements or any documents with the United States Patent and Trademark Office
or the United States Copyright Office (or any successor office thereof)
whatsoever, or to maintain the perfection of the security interest granted
hereunder. Each Grantor agrees to prepare, record and file, at its own expense,
financing statements (and amendments and continuation statements when
applicable) and the documents with the United States Patent and Trademark Office
or the United States Copyright Office (or any successor office thereof), in each
case with respect to the Collateral now existing or hereafter created meeting
the requirements of applicable state law or federal law in the case of filings
with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office thereof) in such manner and in such
jurisdictions as are necessary to perfect and maintain perfected the Collateral,
and to deliver a file stamped copy of each such financing statement or other
evidence of filing to the Collateral Agent.



--------------------------------------------------------------------------------

(b) Securities Collateral. Subject to the limitations in Section 1 and the terms
of the Intercreditor Agreement, without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that all certificates or Instruments
representing or evidencing the Pledged Equity (other than Equity Interests in
any Non-Material Foreign Subsidiaries or obtained in connection with the
satisfaction of any claims of such Grantor) and Pledged Debt represented by a
promissory note with value in excess of $1,000,000 individually or $5,000,000 in
the aggregate for all Grantors shall be delivered promptly (and in any event
within 60 days after such certificates or Instruments are in the possession of
such Grantor) to and held by or on behalf of the Collateral Agent pursuant
hereto and shall be in suitable form for transfer by delivery or, as applicable,
shall be accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignments in blank. Any delivery to the
Collateral Agent of any such certificates and Instruments shall be accompanied
by supplements to Schedules 4 and/or 5 annexed hereto, as applicable; provided
that the failure to deliver any such supplements shall not constitute a breach
or default hereunder or under any other Loan Document.

(c) Intellectual Property Collateral. The Grantors shall promptly (and in any
event within 60 days) notify the Collateral Agent in writing of any applications
for registration of Intellectual Property filed or registrations of Intellectual
Property acquired by such Grantor. In connection with the delivery of such
notice, each Grantor shall execute and deliver to the Collateral Agent an IP
Supplement covering any such Intellectual Property Collateral, and submit an IP
Security Agreement for recordation with respect thereto in the applicable IP
Filing Office; provided that the failure of any Grantor to execute an IP
Supplement or submit an IP Security Agreement for recordation with respect to
any additional Intellectual Property Collateral shall not impair the security
interest of the Collateral Agent therein or otherwise adversely affect the
rights and remedies of the Collateral Agent hereunder with respect thereto. Upon
delivery to the Collateral Agent of an IP Supplement, Schedules 6, 7 and 8
annexed hereto and Schedule A to each IP Security Agreement, as applicable,
shall be deemed modified to include a reference to any right, title or interest
in any existing Intellectual Property Collateral or any Intellectual Property
Collateral set forth on Schedule A to such IP Supplement.

(d) Commercial Tort Claims. Grantors have no Commercial Tort Claims valued in
excess of $1,000,000 individually or $5,000,000 in the aggregate for all
Grantors as of the date hereof, except as set forth on Schedule 1 annexed
hereto. In the event that a Grantor shall at any time after the date hereof have
any Commercial Tort Claim with claim amount in excess of $1,000,000 or
$5,000,000 in the aggregate for all Grantors and known to a Financial Officer of
the Borrower, the Borrower shall promptly (and in any event within 60 days)
notify the Collateral Agent thereof in writing, which notice shall (i) set forth
in reasonable detail the basis for and nature of such Commercial Tort Claim and
(ii) constitute an amendment to this Agreement (without further consent of any
Person) by which such Commercial Tort Claim shall constitute part of the
Collateral.



--------------------------------------------------------------------------------

SECTION 6. Certain Covenants of Grantors.

Each Grantor agrees promptly (and, in any event, in sufficient time to enable
all filings to be made within any applicable statutory period, under the Uniform
Commercial Code of any applicable jurisdiction, that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral, for the
benefit of the Secured Parties) to (A) notify the Collateral Agent in writing of
any change (i) in legal name of any Grantor, in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization or incorporation of any Grantor or (iv) in its organizational
identification number (in the case of this clause (iv), to the extent an
organizational identification number is required by applicable law to be
disclosed on the UCC financing statements for such Grantor) and (B) make all
filings within any applicable statutory period, under the UCC or otherwise, that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral, for the benefit of the Secured Parties with the same
priority as immediately prior to such change.

SECTION 7. Special Covenants With Respect to Accounts.

Except as otherwise provided in this Section 7, each Grantor may continue to
collect, at its own expense, all amounts due or to become due to such Grantor
under the Accounts. In connection with such collections, each Grantor may take
such action as such Grantor may deem necessary or advisable to enforce
collection of amounts due or to become due under the Accounts; provided,
however, that, subject to the terms of the Intercreditor Agreement, the
Collateral Agent (acting on the instructions of the Lenders of a majority of the
aggregate principal amount of any loans) shall have the right at any time (but
not the obligation), upon the occurrence and during the continuation of an Event
of Default and notice to Borrower and such Grantor of its intention to do so, to
(i) notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Collateral Agent and to direct such account debtors or
obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent, (ii) enforce collection of any such
Accounts and (iii) adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done.

SECTION 8. Special Covenants With Respect to the Securities Collateral.

(a) Form of Securities Collateral. Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuation of an Event of
Default and notice to Borrower, the Collateral Agent shall have the right at any
time (but not the obligation) to exchange certificates or instruments
representing or evidencing Securities Collateral for certificates or instruments
of smaller or larger denominations. If any Securities Collateral consisting of
Equity Interests in a Domestic Subsidiary is not a security as defined in
Section 8-102(a)(15) of the UCC or pursuant to Section 8-103 of the UCC, no
Grantor shall take any action that, under such Section, converts such Securities
Collateral into a security without prior written notice thereof to the
Collateral Agent and causing the issuer thereof to issue to it certificates or
instruments evidencing such Securities Collateral, which it shall promptly
deliver to the Collateral Agent as provided in Section 5(b).



--------------------------------------------------------------------------------

(b) Voting and Distributions. Subject to the terms of the Intercreditor
Agreement and except as provided in the immediately succeeding paragraph,
(i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not prohibited by the terms of this Agreement or the Credit
Agreement; and (ii) each Grantor shall be entitled to receive and retain any and
all dividends, other distributions, principal and interest paid in respect of
the Securities Collateral.

(c) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuation of an Event of Default with respect to the Collateral
Agent’s exercise of remedies with respect to the Collateral, upon prior written
notice from the Collateral Agent to the Borrower and any Grantor, all rights of
such Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease (other than with
respect to dividends, payments and proceeds expressly permitted by the Credit
Agreement to be paid to a party other than the Collateral Agent or any Secured
Party after the occurrence and during the continuance of an Event of Default),
and all such rights shall thereupon become vested in the Collateral Agent who
shall thereupon have the sole right to exercise such voting and other consensual
rights; and (y) except as otherwise specified in the Credit Agreement or in such
notice from the Collateral Agent, all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right to receive such dividends, other distributions,
principal and interest payments. All dividends, principal, interest payments and
other distributions which are received by such Grantor contrary to the
provisions of clause (y) above shall be received for the benefit of the
Collateral Agent, shall be segregated from other funds of such Grantor and shall
be paid over to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsements). Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
Section shall be applied in accordance with the provisions of Section 15 of this
Agreement. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (b) above and that remain
in such account.

SECTION 9. Special Covenants With Respect to the Intellectual Property
Collateral.

(a) With respect to Intellectual Property Collateral material to the conduct of
the Grantors’ business as conducted or reasonably expected to be conducted, each
Grantor shall, except to the extent permitted under the Credit Agreement:

(i) use commercially reasonable efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
such Intellectual Property Collateral acquired under such contracts;

(ii) take commercially reasonable steps to protect the secrecy of all material
trade secrets owned by such Grantor relating to the products and services sold
or delivered under or in connection with such Intellectual Property Collateral,
including, where appropriate, entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;



--------------------------------------------------------------------------------

(iii) take commercially reasonable steps to use proper statutory notice in
connection with its use of any of such Intellectual Property Collateral owned by
such Grantor and products and services covered by such Intellectual Property
Collateral owned by such Grantor, in each case to the extent necessary under
applicable law to protect such Intellectual Property Collateral (or, with
respect to Patents among such Intellectual Property Collateral licensed by such
Grantor, in all material respects in accordance with the terms of the applicable
license agreement); and

(iv) use a commercially appropriate standard of quality (which may be consistent
with such Grantor’s past practices) in the manufacture, sale and delivery of
products and services sold or delivered under or in connection with the
Trademarks owned by such Grantor (or, with respect to Trademarks licensed by
such Grantor, in all material respects in accordance with the terms of the
applicable license agreement).

(b) Except as otherwise provided in this Section 9, each Grantor shall continue
to collect, at its own expense, all amounts due or to become due to such Grantor
in respect of the Intellectual Property Collateral or any portion thereof. In
connection with such collections, each Grantor may take such action as such
Grantor deems reasonably necessary or advisable to enforce collection of such
amounts; provided that, subject to the terms of the Intercreditor Agreement, the
Collateral Agent shall have the right (but not the obligation) at any time,
after the occurrence and during the continuation of an Event of Default and upon
prior written notice to the Borrower and such Grantor of its intention to do so,
to notify the obligors with respect to any such amounts of the existence of the
security interest created hereby and to direct such obligors to make payment of
all such amounts directly to the Collateral Agent, and, upon such notification
and at the expense of such Grantor, to enforce collection of any such amounts
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done. Subject to the
terms of the Intercreditor Agreement, after receipt by the Borrower and any
Grantor of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence after the occurrence and during the continuance of any
Event of Default, (i) all amounts and proceeds (including checks and
Instruments) received by such Grantor in respect of amounts due to such Grantor
in respect of such Intellectual Property Collateral or any portion thereof shall
be received for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be paid over or delivered
to the Collateral Agent upon demand in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 15 hereof, and (ii) such Grantor shall not adjust, settle or compromise
the amount or payment of any such amount or release wholly or partly any obligor
with respect thereto or allow any credit or discount thereon.

(c) Each Grantor shall diligently prosecute and maintain (including by filing
any applicable renewals), unless and until such Grantor, in its reasonable
business judgment, decides otherwise, (i) any registration or application for
registration relating to any of the Intellectual Property Collateral owned by
such Grantor and set forth on Schedule 6, 7 or 8 annexed hereto, as applicable,
that is pending as of the date of this Agreement, (ii) any



--------------------------------------------------------------------------------

Copyright Registration (except for works of nominal commercial value or with
respect to which such Grantor has determined in the exercise of its reasonable
business judgment that it shall not seek registration), and (iii) any
application pending on any future patentable but unpatented innovation or
invention comprising material Intellectual Property Collateral owned by such
Grantor. Any expenses incurred in connection therewith shall be borne solely by
Grantors.

(d) Except as provided herein, each Grantor shall have the right to commence and
prosecute in its own name, as real party in interest, for its own benefit and at
its own expense, such suits, proceedings or other actions for infringement,
unfair competition, dilution, misappropriation or other damage, or opposition,
cancellation, reexamination or reissue proceedings as are necessary to protect
the Intellectual Property Collateral.

(e) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, each Grantor, effective upon the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement, hereby assigns, transfers and conveys to
the Collateral Agent the nonexclusive right and license to use all Trademarks,
trade names, Copyrights, Patents or technical processes (including the
Intellectual Property Collateral) owned or used by such Grantor that relate to
the Collateral, together with any goodwill associated therewith, subject, with
respect to Trademarks, to reasonable quality control in favor of such Grantor,
all to the extent necessary to enable the Collateral Agent to realize on the
Collateral in accordance with this Agreement and to enable any transferee or
assignee of the Collateral to enjoy the benefits of the Collateral; provided,
however, that to the extent the assignment, transfer or conveyance of such
license would violate the terms of any agreement to which any Grantor is a party
or otherwise bound, no such assignment, transfer or conveyance shall be deemed
granted with respect to the Intellectual Property that is subject to such
agreement. This right shall inure to the benefit of all permitted successors,
assigns and transferees of the Collateral Agent and its permitted successors,
assigns and transferees, whether by voluntary conveyance, operation of law,
assignment, transfer, foreclosure, deed in lieu of foreclosure or otherwise.
Such right and license shall be granted free of charge, without requirement that
any monetary payment whatsoever be made to such Grantor. If and to the extent
that any Grantor is permitted to license the Intellectual Property Collateral
upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall promptly enter into a non-disturbance agreement or other
similar arrangement, at such Grantor’s request and expense, with such Grantor
and any licensee of any Intellectual Property Collateral permitted hereunder in
form reasonably satisfactory to the Collateral Agent pursuant to which (i) the
Collateral Agent shall agree not to disturb or interfere with such licensee’s
rights under its license agreement with such Grantor so long as such licensee is
not in default thereunder, and (ii) such licensee shall acknowledge and agree
that the Intellectual Property Collateral licensed to it is subject to the
security interest created in favor of the Collateral Agent and the other terms
of this Agreement.

SECTION 10. Collateral Agent Appointed Attorney-in-Fact.

Each Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable (until termination of this Agreement or the Credit Agreement in



--------------------------------------------------------------------------------

accordance with the terms hereof or thereof) and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right (but not the obligation), upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower or Grantor of its intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor:

(a) to obtain and adjust insurance required to be maintained by such Grantor
pursuant to the Credit Agreement;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give a
quittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other Instruments, Documents,
Chattel Paper and other documents in connection with clauses (a) and (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce or protect the rights of the Collateral
Agent with respect to any of the Collateral;

(e) to pay or discharge taxes or Liens (other than taxes not required to be
discharged pursuant to the Credit Agreement and Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately upon demand;

(f) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

(g) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and Grantors’ expense, at any time or from time to
time, all acts and things that the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

SECTION 11. Collateral Agent May Perform.

If any Grantor fails to materially perform any agreement contained herein, with
regard to the Collateral, the Collateral Agent may (but shall have no obligation
to) itself perform, or cause performance of, such agreement, and the expenses of
the Collateral Agent incurred in connection therewith shall be payable pursuant
to the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 12. Standard of Care.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.

SECTION 13. Remedies.

(a) Generally. If any Event of Default shall have occurred and be continuing
(and subject to any notices to the Borrower in accordance with Section [•] of
the Credit Agreement), subject to the terms of the Intercreditor Agreement, the
Collateral Agent may (but shall not be obligated to), subject to Section 20
hereof, exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (but shall not be obligated
to) (i) require each Grantor to, and each Grantor hereby agrees that it will at
its expense and upon reasonable request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process, provided that the Collateral Agent shall use
commercially reasonable efforts to provide the applicable Grantor with notice
thereof prior to or promptly after such entry, (iii) prior to the disposition of
the Collateral, store, process, repair or recondition the Collateral or
otherwise prepare the Collateral for disposition in any manner to the extent the
Collateral Agent deems appropriate, provided that the Collateral Agent shall use
commercially reasonable efforts to provide the applicable Grantor with notice
thereof prior to or promptly after such preparation, (iv) take possession of any
Grantor’s premises or place custodians in exclusive control thereof, remain on
such premises and use the same and any of such Grantor’s equipment for the
purpose of completing any work in process, taking any actions described in the
preceding clause (iii) and collecting any Secured Obligation, provided that the
Collateral Agent shall use commercially reasonable efforts to provide the
applicable Grantor with notice thereof prior to or promptly after such
possession or occupation and (v) without further notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable. The Collateral Agent may be the purchaser of any or all
of the Collateral at any such sale and the Collateral Agent shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Secured Obligations as a credit on account of the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each



--------------------------------------------------------------------------------

Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees, to the extent permitted by applicable law, that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor hereby waives, to the
extent permitted by applicable law, any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.

(b) Securities Collateral. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Collateral Agent may be compelled, with respect to any sale of all or
any part of the Securities Collateral conducted without prior registration or
qualification of such Securities Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Securities Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private placement may be at prices and on
terms less favorable than those obtainable through a sale without such
restrictions (including an offering made pursuant to a registration statement
under the Securities Act) and, notwithstanding such circumstances, each Grantor
agrees, to the extent permitted by applicable law, that any such private
placement shall not be deemed, in and of itself, to be commercially unreasonable
and that the Collateral Agent shall have no obligation to delay the sale of any
Securities Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

SECTION 14. Additional Remedies for Intellectual Property Collateral.

(a) Anything contained herein to the contrary notwithstanding, subject to the
terms of the Intercreditor Agreement, upon the occurrence and during the
continuation of an Event of Default and the delivery of notice to the Borrower
in accordance with Section [•] of the Credit Agreement, (i) the Collateral Agent
shall have the right (but not the obligation) to bring suit, in the name of any
Grantor, the Collateral Agent or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of the Collateral
Agent, do any and all lawful acts and execute any and all documents required by
the Collateral Agent in aid of such enforcement, (ii) upon written demand from
the Collateral Agent, each Grantor shall execute and deliver to the Collateral
Agent an assignment or assignments of the Intellectual Property Collateral and
such other documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement, and (iii) each Grantor agrees that such an
assignment and/or recording shall be applied to reduce the Secured Obligations
outstanding only to the extent that the Collateral Agent receives cash proceeds
in respect of the sale of, or other realization upon, the Intellectual Property
Collateral.



--------------------------------------------------------------------------------

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to the Collateral Agent of any rights, title and interests in and to
the Intellectual Property Collateral shall have been previously made, and
(iv) the Secured Obligations shall not have become immediately due and payable,
the Collateral Agent shall promptly execute and deliver to such Grantor such
assignments (at the sole cost and expense of such Grantor) as may be reasonably
requested by such Grantor to reassign to such Grantor any such rights, title and
interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided, further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
the Collateral Agent and Permitted Liens.

SECTION 15. Application of Proceeds.

(a) The Collateral Agent shall, subject to the Intercreditor Agreement or any
other intercreditor agreement to which the Collateral Agent is party in respect
of the Secured Obligations, apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in the following order
of priority:

(i) first, to amounts owing to the Collateral Agent in its capacity as such in
accordance with the terms hereof and the Credit Agreement and to amounts owing
to the Administrative Agent in its capacity as such in accordance with the terms
of the Credit Agreement;

(ii) second, to the payment in full of the Secured Obligations and any breakage,
termination or other payments due under Cash Management Agreements (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the respective amount of the Secured Obligations owed to them on the date
of any such distribution); and

(iii) third, to the Borrower and/or other persons entitled thereto.

(b) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 15.

(c) Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money therefor by the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.



--------------------------------------------------------------------------------

SECTION 16. Indemnity and Expenses.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in the Credit
Agreement and references to “the Borrower” therein shall be read as if they were
references to each Grantor and references to “the Administrative Agent” therein
shall be read as if they were references to the Collateral Agent.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower and each Grantor agree to indemnify the Collateral Agent
and the other Indemnitees against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or of any
of its controlled Affiliates or controlling Persons or any of the officers,
directors, employees, agents, advisors or members of any of the foregoing, in
each case who are involved in or aware of the Transactions (as determined by a
court of competent jurisdiction in a final and non-appealable decision) or
(y) disputes solely between and among such Indemnitees to the extent such
disputes do not arise from any act or omission of the Borrower or any of its
Affiliates (other than with respect to a claim against an Indemnitee acting in
its capacity as Collateral Agent, Administrative Agent or similar role under the
Loan Documents unless such claim arose from the gross negligence, bad faith or
willful misconduct of such Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 16 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 16 shall be payable within ten days of written
demand therefor. This Section 16 shall survive the termination of this Agreement
and the resignation or removal of the Collateral Agent.



--------------------------------------------------------------------------------

SECTION 17. Continuing Security Interest; Termination and Release.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the release of such security
interest in the Collateral, as provided in Section 9.02(c) of the Credit
Agreement, (ii) be binding upon Grantors and their respective successors and
assigns, and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
permitted successors, transferees and permitted assigns.

(b) The Liens securing the Secured Obligations will be released, in whole or in
part, as provided in Section 9.02(c) of the Credit Agreement.

(c) In connection with any termination, release or subordination pursuant to
paragraph (b) of this Section 17, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination, release or subordination. Any
execution and delivery of documents pursuant to this Section 17 shall be without
recourse to or warranty by the Collateral Agent.

(d) Upon receipt by the Collateral Agent of an officer’s certificate duly
executed by the Borrower certifying that a termination, release or subordination
as described in this Section 17 has occurred with respect to a Grantor, the
Collateral Agent shall proceed in accordance with paragraph (c) of this
Section 17.

SECTION 18. Communications Regulatory Matters.

(a) Notwithstanding any other provision of this Agreement, the Grantors and the
Collateral Agent, on behalf of the Secured Parties, agree that the consummation
of any foreclosure by the Collateral Agent in respect of any security interest
encompassing the economic value of any Communications License, including the
proceeds derived from the sale of any Communications License, or the transfer or
assignment of ownership or control thereof, could be deemed under applicable law
to require prior Communications Regulatory Authority approval in one or more
countries. The Collateral Agent hereby: agrees that to the extent prior
Communications Regulatory Authority approval is required pursuant to any
applicable law as shall be determined by the holder of any subject
Communications License after reasonable consultation with the Collateral Agent
for (i) the operation and effectiveness of any grant, right or remedy under any
security interest granted hereunder, or (ii) taking any action that may be taken
by the Collateral Agent hereunder, such grant, right, remedy or actions will be
subject to such prior Communications Regulatory Authority approval having been
obtained by the holder of any subject Communications License and the respective
intended assignee or transferee thereof; and (b) acknowledges that to the extent
required by applicable law, the voting rights in certain pledged equity
constituting Collateral, as well as de jure, de facto and negative control over
any Communications License shall remain with the Borrower and the Grantors even
in the event of a Default, but only until such time as all required prior
Communications Regulatory Authority approvals shall have been obtained to permit
the exercise of security holder rights by a purchaser at a public or private
sale of certain pledged equity constituting Collateral or to the exercise of
such rights by a receiver, trustee, conservator or other agent duly appointed in
accordance with the applicable law. The Grantors hereby agree, upon the
occurrence and during the continuance of an Event of Default, at the Collateral
Agent’s request, as directed by and on behalf of the Secured Parties, (a) to
file or cause to be filed such applications or other submissions necessary to
apply for any required prior Communications Regulatory Authority approval,
(b) to take such other actions reasonably required by the Collateral Agent, to
obtain



--------------------------------------------------------------------------------

such Communications Regulatory Authority approvals, and (c) to use their
commercially reasonable best efforts to assist in obtaining any other required
approval of the applicable Communications Regulatory Authority, if required, for
any action or transactions contemplated hereby, including, without limitation,
the preparation, execution and filing with any Communications Regulatory
Authority of the designated assignor’s or transferor’s portion of any
application for consent to the assignment or transfer of control of any
Communications License or the assignment or transfer of control of any portion
of the Collateral, relating to any Communications License.

(b) The Grantors acknowledge that compliance with the provisions of
Section 18(a) is integral to the Secured Parties’ realization of the value of
the Collateral, that there is no adequate remedy at law for failure by the
Grantors to comply with the provisions of this Section 18 and that such failure
would not be adequately compensable in damages, and therefore agree that this
section may be specifically enforced.

SECTION 20. Collateral Agent as Agent.

By acceptance of the benefits of this Agreement and any other Collateral
Document, each Secured Party (whether or not a signatory hereto) (a) appoints
the Collateral Agent as its agent hereunder and under such other Collateral
Documents, (b) confirms that the Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Collateral Documents against any
Grantor, the exercise of powers, rights and remedies hereunder or thereunder and
the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto
(including, without limitation, entering into the Intercreditor Agreement on
behalf of the Secured Parties), (c) agrees that it shall not take any action to
enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) agrees to be bound by
the terms of this Agreement and any other Collateral Document.

SECTION 21. Additional Grantors.

The initial Grantors hereunder shall be the Borrower and such of its
Subsidiaries as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, additional Subsidiaries of the Borrower may
become Additional Grantors, by executing a Counterpart. Upon delivery of any
such Counterpart to the Collateral Agent, notice of which is hereby waived by
the Grantors, each such Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if such Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of the Collateral Agent not to cause any
Subsidiary of the Borrower to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.



--------------------------------------------------------------------------------

SECTION 22. Amendments; Etc.

(a) No failure or delay by the Collateral Agent or other Secured Party in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Collateral
Agent, the Administrative Agent, any Lender and any other Secured Party
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 22, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of a note or the
issuance of any Future First Lien Indebtedness shall not be construed as a
waiver of any Event of Default, regardless of whether the Collateral Agent, any
Lender or the Administrative Agent may have had notice or knowledge of such
Default at the time. No notice or demand on any Grantor in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with the terms of the Credit Agreement.

SECTION 23. Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section [•] of the
Credit Agreement. All communications and notices hereunder to any Grantor shall
be given to it in care of the Borrower as provided in Section [•] of the Credit
Agreement.

SECTION 24. Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of the Collateral Agent in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

SECTION 25. Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.



--------------------------------------------------------------------------------

SECTION 26. Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

SECTION 27. Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL
GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.

SECTION 28. Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE INSTITUTED IN ANY
STATE OR FEDERAL COURT IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT THE COLLATERAL AGENT RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.



--------------------------------------------------------------------------------

SECTION 29. Waiver of Jury Trial.

THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.

SECTION 30. Counterparts.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 31. Conflicts; Intercreditor Agreements.

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement (or any other intercreditor agreement
to which the Collateral Agent is party in respect of the Secured Obligations).
In the event of any conflict between the terms of the Intercreditor Agreement
(or such other intercreditor agreement) and the terms of this Agreement, the
terms of the Intercreditor Agreement (or such other intercreditor agreement)
shall govern and control. Notwithstanding anything herein to the contrary, so
long as the Intercreditor Agreement is outstanding, the requirements of this
Agreement to deliver Pledged Equity or Pledged Debt and any certificates,
instruments or documents in relation thereto to the Collateral Agent shall be
deemed satisfied by delivery of such Pledged Equity, Pledged Debt, certificates,
instruments or documents in relation thereto to the Controlling Collateral Agent
(as defined in the Intercreditor Agreement) (as Bailee for the Collateral Agent)
as provided in the Intercreditor Agreement.

SECTION 32. Concerning the Collateral Agent.

Section [•] of the Credit Agreement concerning the Collateral Agent is
incorporated herein mutatis mutandis, except that references therein to (i)
“Lenders” shall be references herein to “Secured Parties” and (ii) “Borrower”
and “Guarantor” shall be references herein to “Grantor” as context dictates.

SECTION 33. Definitions.

(a) Except as otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined. Each
capitalized term utilized in this Agreement that is not defined in the Credit
Agreement or in this Agreement, but that is defined in the UCC, including the
categories of Collateral listed in Section 1 hereof, shall have the meaning set
forth in the UCC (and, if defined in more than one Article of the UCC, shall
have the meaning given in Article 9 thereof). Unless the context otherwise
requires:



--------------------------------------------------------------------------------

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(iii) “or” is not exclusive;

(iv) words in the singular include the plural, and in the plural include the
singular;

(v) “herein,” “hereof” and other word of similar import refer to this Agreement
as a whole and not to any particular Section, Article or other subdivision;

(vi) all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated; and

(vii) references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the Commission from time to time.

(b) In addition, the following terms used in this Agreement shall have the
following meanings.

“Additional Grantor” means a Subsidiary of the Borrower that becomes a party
hereto after the date hereof as an additional Grantor by executing a
Counterpart.

“CFC Holding Company” means any Domestic Restricted Subsidiary the assets of
which consist of primarily of (x) Equity Interests of Foreign Subsidiaries
and/or (y) of other Domestic Subsidiaries so long as the assets of any such
other Domestic Subsidiary consist primarily of Equity Interests of Foreign
Subsidiaries and/or other CFC Holding Companies.

“Collateral” has the meaning set forth in Section 1 hereof.

“Copyright Registrations” means all Copyright registrations issued to any
Grantor and applications for Copyright registration that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations set forth on Schedule 8 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all rights under copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing
arrangements), the right (but not the obligation) to renew and extend Copyright
Registrations and any such rights and to register works protectable by copyright
and the right (but not the obligation) to sue in the name of any Grantor or in
the name of the Collateral Agent for past, present and future infringements of
the Copyrights and any such rights.



--------------------------------------------------------------------------------

“Copyrights” means all items under copyright in various published and
unpublished works of authorship including computer programs, computer data
bases, other computer software layouts, trade dress, drawings, designs,
writings, and formulas (including, without limitation, those subject of the
registrations set forth on Schedule 8 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of the Borrower pursuant to Section 21 hereof.

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Excluded Deposit Accounts” shall mean deposit accounts (a) exclusively used for
paying payroll and payroll and withholding taxes relating thereto and making
employee benefit payments, (b) exclusively used as an escrow account or
fiduciary or trust account for the benefit of third parties or (c) any
zero-balance disbursement account (i.e., any account used solely for
disbursement purposes in which balance of zero is maintained by automatically
transferring funds from another account in an amount only large enough to cover
checks presented).

“Excluded Property” has the meaning set forth in Section 1(b).

“Intellectual Property” means:

(a) Copyrights, Copyright Registrations and Copyright Rights;

(b) Patents;

(c) Trademarks, Trademark Registrations, the Trademark Rights and goodwill of
such Grantor’s business symbolized by the Trademarks and associated therewith;

(d) all trade secrets, trade secret rights, know-how, customer lists, processes
of production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information; software, source code and
object code and all other intellectual property and similar proprietary rights
(whether domestic or foreign), including: the right to sue or otherwise recover
for any past, present and future infringement, dilution, misappropriation, or
other violation or impairment of any of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit, now or hereafter due and/or payable with respect thereto and
all agreements relating to the license, ownership, development, use or
disclosure of any of the foregoing; and

(e) Proceeds thereof.

“Intellectual Property Collateral” means, with respect to any Grantor, all
right, title and interest (including rights acquired pursuant to a license or
otherwise but only to the extent permitted by agreements governing such license
or other use) in and to all Intellectual Property and all proceeds thereof.



--------------------------------------------------------------------------------

“IP Security Agreement” means a Trademark Security Agreement, substantially in
the form of Exhibit I annexed hereto, and a Patent Security Agreement,
substantially in the form of Exhibit II annexed hereto, and a Copyright Security
Agreement, substantially in the form of Exhibit III annexed hereto.

“IP Supplement” means an IP Supplement, substantially in the form of Exhibit IV
annexed hereto.

“IP Filing Office” means the U.S. patent and trademark offices.

“Non-Material Foreign Subsidiaries” means, at any date of determination, Foreign
Subsidiaries of the Borrower that are Restricted Subsidiaries such that (i) the
consolidated total assets of all Non-Material Foreign Subsidiaries as of the
last day of the then most recent fiscal year of the Borrower for which financial
statements have been delivered (or, if prior to the first such delivery, the pro
forma financial statements delivered on or prior to the date hereof) does not
exceed 5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date, determined on a Pro Forma Basis and (ii) the
consolidated revenues (other than revenues generated from the sale or license of
property between any of the Borrower and its Restricted Subsidiaries) of all
Non-Material Foreign Subsidiaries for the then most recent fiscal year of the
Borrower for which financial statements have been delivered (or, if prior to the
first such delivery, the pro forma financial statements delivered on or prior to
the date hereof) does not exceed 5% of the consolidated revenues (other than
revenues generated from the sale or license of property between any of the
Borrower and its Subsidiaries) of the Borrower and the Restricted Subsidiaries
for such period, determined on a Pro Forma Basis.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including the patents
and patent applications set forth on Schedule 7 annexed hereto, as the same may
be amended pursuant hereto from time to time), all rights (but not obligations)
corresponding thereto to sue for past, present and future infringements and all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof.

“Permitted Liens” means any Liens permitted under the Credit Documents.

“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 5 annexed hereto, as the same
may be amended or supplemented from time to time and issued by the obligors
named therein, the Instruments and certificates evidencing such Indebtedness and
all interest, cash or other property received, receivable or otherwise
distributed in respect of or exchanged therefor, but excluding any Excluded
Property.



--------------------------------------------------------------------------------

“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 4 annexed hereto, as
the same may be amended or supplemented from time to time, the certificates or
other instruments representing any of the foregoing and any interest of such
Grantor in the entries on the books of any securities intermediary pertaining
thereto and all distributions, dividends and other property received, receivable
or otherwise distributed in respect of or exchanged therefor, but excluding any
Excluded Property.

“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is a Restricted Subsidiary or that controls.

“Pledged Subsidiary Equity” means Pledged Equity in a Person that is a direct
Restricted Subsidiary of a Grantor.

“Revolver” has the meaning set forth in the preliminary statements hereto.

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Investment Property constituting collateral, in
each case, in which such Grantor has an interest.

“Trademark Registrations” means all Trademark registrations that have been or
may hereafter be issued or applied for thereon in the United States and any
state thereof and in foreign countries (including the registrations and
applications set forth on Schedule 6 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

“Trademarks” means all trademarks, service marks, designs, logos, indicia of
origin, trade names, trade dress, corporate names, company names, business
names, fictitious business names, trade styles and/or other source and/or
business identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 6 annexed hereto, as the same may
be amended pursuant hereto from time to time).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Exhibit D

FORM OF INTERCREDITOR AGREEMENT

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of December [•], 2017 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
ORBCOMM Inc., a Delaware corporation (the “Borrower”), the other Grantors (as
defined below) party hereto, U.S. Bank National Association, as collateral agent
for the Indenture Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Notes Collateral Agent”) and
as trustee under the Indenture (as defined below) (in such capacity and together
with its successors and assigns in such capacity, the “Trustee”), JPMorgan Chase
Bank, N.A., as collateral agent for the Initial Additional First Lien Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Initial Additional Collateral Agent”) and as agent for the
Initial Additional First Lien Secured Parties (in such capacity and together
with its successors in such capacity, the “Initial Additional Agent”), and each
Additional Agent from time to time party hereto for the Additional First Lien
Secured Parties of the Series with respect to which it is acting in such
capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Notes Collateral Agent (for itself and on behalf of the
Indenture Secured Parties) and each Additional Agent (for itself and on behalf
of the Additional First Lien Secured Parties of the applicable Series) agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Indenture or, if defined in
the New York UCC, the meanings specified therein. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional First Lien Documents, in each case, together with its successors in
such capacity. The Initial Additional Agent shall constitute an Additional
Agent.

“Additional First Lien Debt Facility” means the Initial Additional First Lien
Debt Facility and one or more debt facilities, commercial paper facilities or
indentures for which the requirements of Section 5.13 of this Agreement have
been satisfied, in each case with banks, other lenders or trustees, providing
for revolving credit loans, term loans, letters of credit, notes or other
borrowings, in each case, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time; provided that the Indenture
shall not constitute an Additional First Lien Debt Facility at any time.

“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Indebtedness, and each other agreement entered into for the purpose of securing
any Series of Additional First Lien Obligations.



--------------------------------------------------------------------------------

“Additional First Lien Obligations” means, with respect to any Additional First
Lien Debt Facility, (a) all principal of, and interest (including, without
limitation, any interest, fees and other amounts which accrue after the
commencement of any Insolvency or Liquidation Proceeding, whether or not allowed
or allowable as a claim in any such proceeding) payable with respect to, such
Additional First Lien Debt Facility, (b) all other amounts payable to the
related Additional First Lien Secured Parties under the related Additional First
Lien Documents and (c) any renewals or extensions of the foregoing. The Initial
Additional First Lien Obligations shall constitute Additional First Lien
Obligations.

“Additional First Lien Secured Party” means, with respect to any Series of
Additional First Lien Obligations, the holders of such Additional First Lien
Obligations, the Additional Agent with respect thereto, any trustee or agent or
any other similar agent or Person therefor under any related Additional First
Lien Documents and the beneficiaries of each indemnification obligation
undertaken by any Grantor under any related Additional First Lien Documents. The
Initial Additional First Lien Secured Parties shall constitute Additional First
Lien Secured Parties.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of the Initial Additional
First Lien Obligations and (y) the Non-Applicable Authorized Representative
Enforcement Date, the Initial Additional Agent and (ii) from and after the
earlier of (x) the Discharge of the Initial Additional First Lien Obligations
and (y) the Non-Applicable Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code, and any other federal, state,
province or foreign law for the relief of debtors, or any arrangement,
reorganization, insolvency, moratorium, assignment for the benefit of creditors,
any other marshalling of the assets or liabilities of the Borrower or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of the Indenture Obligations, the Notes
Collateral Agent, (ii) in the case of the Initial First Lien Obligations, the
Initial Collateral Agent and (iii) in the case of any Series of Additional First
Lien Obligations or Additional First Lien Secured Parties that become subject to
this Agreement after the date hereof, the Additional Agent named for such Series
in the applicable Joinder Agreement.



--------------------------------------------------------------------------------

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of the Initial Additional First Lien
Obligations and (y) the Non-Applicable Authorized Representative Enforcement
Date, the Collateral Agent with respect to such Initial Additional First Lien
Obligations, the Initial Additional Collateral Agent and (ii) from and after the
earlier of (x) the Discharge of the Initial Lien Additional First Lien
Obligations and (y) the Non-Applicable Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Collateral Agent is the Controlling
Collateral Agent.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral pursuant to the terms of the Secured
Credit Documents governing such Series of First Lien Obligations. The term
“Discharged” shall have a corresponding meaning.

“Discharge of First Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of the applicable First Lien Obligations with respect
to such Shared Collateral; provided that a Discharge of First Lien Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Obligations with additional First Lien Obligations secured by such
Shared Collateral under an Additional First Lien Document which has been
designated in writing by the applicable Collateral Agent (under the First Lien
Obligation so Refinanced) or by the Borrower, in each case, to each other
Collateral Agent as a “First Lien Obligation” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or any other similarly defined
term) as defined in any Secured Credit Document.

“First Lien Obligations” means, collectively, (i) the Indenture Obligations and
(ii) each Series of Additional First Lien Obligations.

“First Lien Secured Parties” means (i) the Indenture Secured Parties and
(ii) the Additional First Lien Secured Parties with respect to each Series of
Additional First Lien Obligations.

“First Lien Security Documents” means the Notes Security Agreement, the other
Collateral Documents (as defined in the Indenture) and each other agreement
entered into in favor of any Collateral Agent for the purpose of securing any
Series of First Lien Obligations.

“Grantors” means the Borrower and each other Subsidiary of the Borrower which
has granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations. The Grantors existing on the date
hereof are the Borrower and each party set forth on Annex I hereto.



--------------------------------------------------------------------------------

“Impairment” has the meaning assigned to such term in Section 1.03.

“Indenture” means that certain Indenture, dated as of April 10, 2017, among the
Borrower, as issuer, and U.S. Bank National Association, as trustee and
collateral agent, as such Indenture may be amended, restated, supplemented,
increased or otherwise modified, Refinanced or replaced from time to time.
“Indenture Obligations” means the “Secured Obligations” as defined in the Notes
Security Agreement.

“Indenture Secured Parties” means the “Secured Parties” as defined in the Notes
Security Agreement.

“Initial Additional Agent” has the meaning assigned to such term in the preamble
hereto.

“Initial Additional Collateral Agent” has the meaning assigned to such term in
the preamble hereto.

“Initial Additional First Lien Debt Facility” means the initial debt facility,
commercial paper facility or indenture entered into by the Borrower following
the Issue Date and for which the requirements of Section 5.13 of this Agreement
have been satisfied, in each case with banks, other lenders or trustees,
providing for revolving credit loans, term loans, letters of credit, notes or
other borrowings, in each case, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time.

“Initial Additional First Lien Obligations” means the “Secured Obligations” as
defined in the Initial Additional First Lien Debt Facility.

“Initial Additional First Lien Secured Party” means the “Secured Parties” as
defined in the Initial Additional First Lien Debt Facility.

“Insolvency or Liquidation Proceeding” means:

(1) any case or proceeding commenced by or against the Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.



--------------------------------------------------------------------------------

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
hereof required to be delivered by an Additional Agent to the Controlling
Collateral Agent pursuant to Section 5.13 hereto in order to establish an
additional Series of Additional First Lien Obligations and become Additional
First Lien Secured Parties hereunder.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Collateral Agent (other than the Initial Additional
Collateral Agent) of the Series of First Lien Obligations that constitutes the
largest outstanding principal amount of any then outstanding Series of First
Lien Obligations (excluding the Series of Initial Additional First Lien
Obligations) with respect to such Shared Collateral, but solely to the extent
that such Series of First Lien Obligations has a larger aggregate principal
amount than the Series of Indenture Obligations then outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Applicable Authorized Representative” means, at any time with respect to
any Shared Collateral, any Collateral Agent that is not the Controlling
Collateral Agent at such time with respect to such Shared Collateral.

“Non-Applicable Authorized Representative Enforcement Date” means, with respect
to any Non-Applicable Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Applicable Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default under and as defined in the Secured Credit
Documents under which such Non-Applicable Authorized Representative is the Major
Non-Controlling Authorized Representative and (ii) the Controlling Collateral
Agent and each other Collateral Agent’s receipt of written notice from such
Non-Applicable Authorized Representative certifying that (x) such Non-Applicable
Authorized Representative is the Major Non-Controlling Authorized Representative
and that an Event of Default under and as defined in the Secured Credit
Documents under which such Non- Applicable Authorized Representative is the
Collateral Agent has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Applicable Authorized
Representative is the Collateral Agent are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) and such
Non-Applicable Authorized Representative intends to exercise its rights and
remedies in accordance with the terms of the applicable Secured Credit
Documents; provided that the Non-Applicable Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Controlling Collateral Agent has commenced and is diligently pursuing the
enforcement or exercise of any of its rights or remedies with respect to any
portion of the Shared Collateral or (2) at any time the Grantor that has granted
a security interest in such Shared Collateral or any portion thereof is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.



--------------------------------------------------------------------------------

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Notes Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Notes Security Agreement” means the “Security Agreement” as defined in the
Indenture.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or any other applicable law. Possessory Collateral includes,
without limitation, any certificated securities, Promissory Notes, Instruments
and Chattel Paper, in each case, delivered to or in the possession of the
Collateral Agent under the terms of the First Lien Security Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Documents” means (i) the Indenture, the Notes (as defined in the
Indenture), the Notes Security Agreement and each other Collateral Document (as
defined in the Indenture) and (ii) each Additional First Lien Document.

“Senior Class Debt” has the meaning assigned to such term in Section 5.13.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 5.13.

“Senior Lien” means the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Indenture Secured Parties (in their capacities as such) and (ii) the
Additional First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Collateral Agent (in its
capacity as such for such Additional First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Indenture Obligations and
(ii) the Additional First Lien Obligations incurred pursuant to any Additional
First Lien Debt Facility or any related Additional First Lien Documents, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Collateral Agent (in its capacity as such for such Additional First Lien
Obligations).



--------------------------------------------------------------------------------

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Collateral Agents)
hold a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid and perfected security interest in such Collateral at such time and
shall not constitute Shared Collateral for any Series which does not have a
valid and perfected security interest in such Collateral at such time.

“Trustee” has the meaning assigned to such term in the preamble hereto.

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

SECTION 1.03. Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security



--------------------------------------------------------------------------------

interest of such Series of First Lien Obligations but junior to the security
interest of any other Series of First Lien Obligations or (ii) the existence of
any Collateral for any other Series of First Lien Obligations that is not Shared
Collateral (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to
Mortgaged Properties (as defined in the Indenture) which applies to all First
Lien Obligations shall not be deemed to be an Impairment of any Series of First
Lien Obligations. In the event of any Impairment with respect to any Series of
First Lien Obligations, the results of such Impairment shall be borne solely by
the holders of such Series of First Lien Obligations, and the rights of the
holders of such Series of First Lien Obligations (including, without limitation,
the right to receive distributions in respect of such Series of First Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrower or any
other Grantor (including any adequate protection payments) or any First Lien
Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
or distributions of any sale, collection or other liquidation of any such Shared
Collateral by any Collateral Agent or any First Lien Secured Party and proceeds
of any such distribution or payment (all payments, distributions, proceeds of
any sale, collection or other liquidation of any Shared Collateral and all
proceeds of any such distribution or payment being collectively referred to as
“Proceeds”), shall be applied (i) FIRST, to the payment of all amounts then due
and owing to each Collateral Agent (in its capacity as such) secured by such
Shared Collateral pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First Lien
Obligations then due and payable of each Series secured by the Shared Collateral
on a ratable basis, with such Proceeds to be applied to the First Lien
Obligations of a given Series in accordance with the terms of the applicable
Secured Credit Documents, provided that following the commencement of any
Insolvency or Liquidation Proceeding with respect to any Grantor, solely as
among the holders of First Lien Obligations and solely for purposes of this
clause SECOND and not any Secured Credit Documents, in the event the value of
the Shared Collateral is not sufficient for the entire amount of Post-Petition
Interest on the First Lien Obligations to be allowed under Section 506(a) and
(b) of the Bankruptcy Code or any other



--------------------------------------------------------------------------------

applicable provision of the Bankruptcy Code or other Bankruptcy Law in such
Insolvency or Liquidation Proceeding, the amount of First Lien Obligations of
each Series of First Lien Obligations shall include only the maximum amount of
Post-Petition Interest on the First Lien Obligations allowable under
Section 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding and (iii) THIRD, to the Borrower and the other Grantors or their
successors or assigns, as their interests may appear, or otherwise, or to
whomever may be lawfully entitled to receive the same as a court of competent
jurisdiction may direct. Notwithstanding the foregoing, with respect to any
Shared Collateral for which a third party (other than a First Lien Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First Lien Obligations, but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists. If, despite the provisions of this Section 2.01(a), any First Lien
Secured Party shall receive any payment or other recovery in excess of its
portion of payments on account of the First Lien Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First Lien Secured Party
shall hold such payment or recovery in trust for the benefit of all First Lien
Secured Parties for distribution in accordance with this Section 2.01(a).

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each Collateral Agent, for itself and on
behalf of each applicable First Lien Secured Party, hereby agrees that (i) the
Liens securing each Series of First Lien Obligations on any Shared Collateral
shall be of equal priority and (ii) the benefits and proceeds of the Shared
Collateral shall be shared among the First Lien Secured Parties as provided
herein.

SECTION 2.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) only the Controlling Collateral
Agent (acting upon the instructions of the Applicable Authorized Representative)
shall act or refrain from acting with respect to the Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) and (ii) no other Collateral Agent or other Non-Controlling
Secured Party shall, or shall instruct any Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a



--------------------------------------------------------------------------------

trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First Lien Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral; provided that, notwithstanding the
foregoing, (i) in any Insolvency or Liquidation Proceeding, any Collateral Agent
or any other First Lien Secured Party may file a proof of claim or statement of
interest with respect to the applicable series of First Lien Obligations owed to
the applicable series of First Lien Secured Parties; (ii) any Collateral Agent
or any other First Lien Secured Party may take any action to preserve or protect
the validity and enforceability of the Liens granted in favor of First Lien
Secured Parties, provided that no such action is, or could reasonably be
expected to be, (A) adverse to the Liens granted in favor of the Controlling
Secured Parties or the rights of the Controlling Collateral Agent or any other
Controlling Secured Parties to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement; and (iii) any
Collateral Agent or any other First Lien Secured Party may file any responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of such First Lien Secured Party, including any
claims secured by the Shared Collateral, in each case, to the extent not
inconsistent with the terms of this Agreement. Notwithstanding the equal
priority of the Liens, the Controlling Collateral Agent may deal with the Shared
Collateral as if such Controlling Collateral Agent had a senior Lien on such
Collateral. No other Collateral Agent or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Controlling Collateral Agent, Applicable Authorized Representative or
Controlling Secured Party or any other exercise by the Controlling Collateral
Agent, Applicable Authorized Representative or Controlling Secured Party of any
rights and remedies relating to the Shared Collateral, or cause the Controlling
Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party or Collateral Agent with
respect to any Collateral not constituting Shared Collateral.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, to be bound by the provisions of this Agreement.

(c) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding) or otherwise, the priority, validity,
enforceability, perfection, protection or attachment of a Lien held by or on
behalf of any of the First Lien Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.



--------------------------------------------------------------------------------

SECTION 2.03. No Interference; Payment Over.

(a) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that (i) it will not challenge, or support any other
Person in challenging, in any proceeding the validity or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Controlling Collateral Agent, (iii) it will not institute in
any Insolvency or Liquidation Proceeding or other proceeding any claim against
the Controlling Collateral Agent or any other First Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of the Controlling
Collateral Agent or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent or other
First Lien Secured Party with respect to any Shared Collateral in accordance
with the provisions of this Agreement, (iv) it will not seek, and hereby waives
any right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (v) it will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that, other than pursuant to the terms of this
Agreement, if it shall obtain possession of any Shared Collateral or shall
realize any Proceeds, pursuant to any First Lien Security Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
First Lien Obligations, then it shall hold such Shared Collateral or Proceeds,
as the case may be, in trust for the other First Lien Secured Parties that have
a security interest in such Shared Collateral and promptly transfer such Shared
Collateral or Proceeds, as the case may be, to the Controlling Collateral Agent,
to be distributed in accordance with the provisions of Section 2.01 hereof.

SECTION 2.04. Automatic Release of Liens; Amendments to First Lien Security
Documents. If, at any time, the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens of the Controlling Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01 hereof.
If in connection with any such foreclosure or other exercise of remedies the
Controlling Collateral Agent releases any guarantor from its obligations under a
guarantee of First Lien Obligations for which it serves as agent, then such
guarantor will also be released from its guarantee of all other First Lien
Obligations. Each Collateral Agent and Authorized Representative will execute
and deliver such documents as the Controlling Collateral Agent may reasonably
request in connection with the foregoing.



--------------------------------------------------------------------------------

(a) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that each Collateral Agent may enter into any
amendment to any First Lien Security Document that does not violate this
Agreement.

(b) Each Collateral Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested by the Controlling Collateral Agent to evidence and
confirm any release of Shared Collateral provided for in this Section.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its Subsidiaries.

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or other applicable Bankruptcy Law
and shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law and/or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, each
Collateral Agent agrees, for itself and on behalf of each applicable First Lien
Secured Party, that it will raise no objection to any such financing or to the
Liens on the Shared Collateral securing the same (“DIP Financing Liens”) or to
any use of cash collateral that constitutes Shared Collateral, unless the
Controlling Collateral Agent shall then oppose or object to such DIP Financing
or such DIP Financing Liens or use of cash collateral (and (i) to the extent
that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Secured Parties as set forth in this Agreement
(other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens), (C) if any amount of such DIP



--------------------------------------------------------------------------------

Financing and/or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01 of this Agreement,
and (D) if any First Lien Secured Parties are granted adequate protection with
respect to First Lien Obligations subject hereto, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01 of this Agreement; provided that the First Lien Secured Parties of
each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such Series or its Collateral Agent that shall not constitute
Shared Collateral; and provided, further, that the First Lien Secured Parties
receiving adequate protection shall not object to any other First Lien Secured
Party receiving adequate protection comparable to any adequate protection
granted to such First Lien Secured Parties in connection with a DIP Financing or
use of cash collateral.

(c) If any First Lien Secured Party is granted adequate protection (A) in the
form of Liens on any additional or replacement Collateral, then each other First
Lien Secured Party shall be entitled to seek, and each First Lien Secured Party
shall consent and not object to, adequate protection in the form of Liens on
such additional or replacement Collateral with the same priority vis-à-vis the
First Lien Secured Parties pursuant to Section 2.01 of this Agreement (other
than any Liens of the First Lien Secured Parties constituting DIP Financing
Liens), (B) in the form of a super priority or other administrative claim, then
each other First Lien Secured Party shall be entitled to seek, and each First
Lien Secured Party shall consent and not object to, adequate protection in the
form of a pari passu super priority or administrative claim or (C) in the form
of periodic or other cash payments, then the proceeds of such adequate
protection must be applied to all First Lien Obligations pursuant to
Section 2.01 of this Agreement.

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement or
avoidance of a preference or fraudulent transfer under the Bankruptcy Code,
other applicable Bankruptcy Law, or any similar law, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article II shall be fully applicable thereto until all such
First Lien Obligations shall again have been paid in full in cash.

SECTION 2.07. Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of, any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Collateral Agent of the holders
of any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.



--------------------------------------------------------------------------------

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Shared Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee and agent for the benefit of each other First Lien Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time after the Discharge
of First Lien Obligations of the Series for which the Controlling Collateral
Agent is acting, the Controlling Collateral Agent shall (at the sole cost and
expense of the Grantors) promptly deliver all Possessory Collateral to the
Controlling Collateral Agent (after giving effect to the Discharge of such First
Lien Obligations) together with any necessary endorsements reasonably requested
by the Controlling Collateral Agent (or make such other arrangements as shall be
reasonably requested by the Controlling Collateral Agent to allow the
Controlling Collateral Agent to obtain control of such Possessory Collateral).
Pending delivery to the Controlling Collateral Agent, each other Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral,
from time to time in its possession, as gratuitous bailee and agent for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Controlling Collateral Agent and each
other Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee and agent for the benefit of each other First Lien Secured Party for
purposes of perfecting the Lien held by such First Lien Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01. Determinations with Respect to Amounts of Liens and Obligations
Whenever any Collateral Agent shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Obligations of any Series, or the Shared
Collateral subject to any Lien securing the First Lien Obligations of any
Series, it may request that such information be furnished to it in writing by
each other Collateral Agent and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that if any
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Secured Party or any other Person as a result of such determination.



--------------------------------------------------------------------------------

ARTICLE IV

The Controlling Collateral Agent

SECTION 4.01. Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints and
authorizes the Controlling Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Controlling Collateral Agent
by the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Controlling Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Controlling
Collateral Agent pursuant to the applicable Secured Credit Documents for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder shall be entitled to the benefits
of all provisions of this Article IV and Article Twelve of the Indenture and the
equivalent provision of the Notes Security Agreements and any Additional First
Lien Document (as though such co-agents, sub-agents and attorneys-in-fact were
the “Collateral Agent” named therein) as if set forth in full herein with
respect thereto. Without limiting the foregoing, each of the First Lien Secured
Parties, and each Collateral Agent, hereby agrees to provide such cooperation
and assistance as may be reasonably requested by the Controlling Collateral
Agent to facilitate and effect actions taken or intended to be taken by the
Controlling Collateral Agent pursuant to this Article IV, such cooperation to
include execution and delivery of notices, instruments and other documents as
are reasonably deemed necessary by the Controlling Collateral Agent to effect
such actions, and joining in any action, motion or proceeding initiated by the
Controlling Collateral Agent for such purposes.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Collateral Agent shall be entitled, for the benefit of the First
Lien Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the First Lien Security Documents,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of their Indenture Obligations or Additional
First Lien Obligations, as applicable. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent or any other First Lien Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Shared Collateral (or any other
Collateral securing any of the First Lien Obligations), or to sell, dispose of
or otherwise liquidate all or any portion of such Shared Collateral (or any
other Collateral securing any First Lien Obligations), in any manner that would
maximize the return to the Non-Controlling Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Non-Controlling
Secured Parties from such realization, sale, disposition or liquidation. Each of
the First Lien Secured Parties waives any claim it may now or hereafter have
against the Controlling Collateral Agent or the Collateral Agent for any other
Series of First Lien Obligations or any other First Lien Secured Party of any
other Series arising out of (i) any actions that do not violate this Agreement
which any Collateral Agent or any First Lien Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First



--------------------------------------------------------------------------------

Lien Obligations from any account debtor, guarantor or any other party) in
accordance with the First Lien Security Documents or any other agreement related
thereto or to the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations,
(ii) any election by any Collateral Agent or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law by, any Grantor or any of its Subsidiaries, as
debtor-in-possession.

SECTION 4.02. Rights as a First Lien Secured Party. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First Lien Secured Party under any Series of First Lien
Obligations that it holds as any other First Lien Secured Party of such Series
and may exercise the same as though it were not the Controlling Collateral Agent
and the term “First Lien Secured Party” or “First Lien Secured Parties” or (as
applicable) “Indenture Secured Party,” “Indenture Secured Parties,” “Additional
First Lien Secured Party” or “Additional First Lien Secured Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Controlling Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Grantors or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Collateral Agent hereunder and without any duty to account therefor to any other
First Lien Secured Party.

SECTION 4.03. Exculpatory Provisions. The Controlling Collateral Agent shall not
have any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, the Controlling Collateral Agent:
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(i) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Controlling Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Controlling Collateral Agent to liability or that is contrary to
this Agreement or applicable law;

(ii) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
a Grantor or any of its Affiliates that is communicated to or obtained by the
Person serving as the Controlling Collateral Agent or any of its Affiliates in
any capacity;

(iii) shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized officer of the Borrower stating that such action
is permitted by the terms of this Agreement. The Controlling Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of First Lien Obligations unless and until notice describing such Event of
Default and referencing applicable agreement is given to the Controlling
Collateral Agent;



--------------------------------------------------------------------------------

(iv) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (5) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (6) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Collateral Agent; and

(v) need not segregate money held hereunder from other funds except to the
extent required by law. The Controlling Collateral Agent shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing.

SECTION 4.04. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the applicable Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any First Lien Security Document in accordance with
Section 2.04 or upon receipt of a written request from the Borrower stating that
the releases of such Lien is permitted by the terms of each then extant Secured
Credit Document.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
(including, but not limited to, all the directions and instructions to be
provided to the Controlling Collateral Agent herein by the First Lien Secured
Parties) shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Borrower or any other Grantor, to the Borrower at 395 West Passaic
Street, Rochelle Park, New Jersey 07662, Attn: Robert Costantini and Christian
Le Brun, Fax: (703) 433-6400;

(b) if to the Notes Collateral Agent or Trustee, to it at U.S. Bank National
Association, Global Corporate Trust Services, 225 Asylum Street, 23rd Fl.,
Hartford, Connecticut 06032,

Attn: Michael M. Hopkins, Fax: (860) 241-6897; and

(c) if to any other Collateral Agent, to it at the address set forth in the
applicable Joinder Agreement.



--------------------------------------------------------------------------------

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Controlling Collateral Agent and each other
Collateral Agent from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

The Notes Collateral Agent agrees to accept and act upon instructions or
directions pursuant to this Agreement sent by unsecured e-mail, pdf, facsimile
transmission or other similar unsecured electronic methods; provided, however,
that the Notes Collateral Agent shall have received an incumbency certificate
listing persons designated to give such instructions or directions and
containing specimen signatures of such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Borrower, a Grantor or any Collateral Agent or
Senior Class Debt Representative elects to give the Notes Collateral Agent
e-mail or facsimile instructions (or instructions by a similar electronic
method) and the Notes Collateral Agent in its discretion elects to act upon such
instructions, the Notes Collateral Agent’s understanding of such instructions
shall be deemed controlling. The Notes Collateral Agent shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Notes
Collateral Agent’s reliance upon and compliance with such instructions
notwithstanding such instructions conflict or are inconsistent with a subsequent
written instruction. The Borrower, each Grantor and any Collateral Agent or
Senior Class Debt Representative each agrees to assume all risks arising out of
the use of such electronic methods to submit instructions and directions to the
Notes Collateral Agent, including without limitation the risk of the Notes
Collateral Agent acting on unauthorized instructions, and the risk or
interception and misuse by third parties.

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Collateral Agent. The Borrower and the other Grantors shall not have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent their rights or obligations are adversely
affected (in which case the Borrower shall have the right to consent to or
approve any such amendment, modification or waiver).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Additional Agent may become a party hereto by execution and delivery
of a Joinder Agreement in accordance with Section 5.13 of this Agreement and
upon such execution and delivery, such Additional Agent and the Additional First
Lien Secured Parties and Additional First Lien Obligations of the Series for
which such Additional Agent is acting shall be subject to the terms hereof.

(d) Notwithstanding the foregoing, without the consent of any other Collateral
Agent or First Lien Secured Party, the Controlling Collateral Agent may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First Lien Obligations in compliance
with the Indenture and any Additional First Lien Documents.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Notes
Collateral Agent represents and warrants that this Agreement is binding upon the
Indenture Secured Parties. This Agreement is the “Intercreditor Agreement” under
and as defined in the Indenture.



--------------------------------------------------------------------------------

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent, on behalf of itself and the First Lien Secured Parties of
the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.



--------------------------------------------------------------------------------

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other First
Lien Security Documents or Additional First Lien Documents, the provisions of
this Agreement shall control.

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05 or 2.09) is intended to or will amend, waive or otherwise modify the
provisions of any Additional First Lien Documents), and none of the Borrower or
any other Grantor may rely on the terms hereof (other than Section 2.04, 2.05 or
2.09). Nothing in this Agreement is intended to or shall impair the obligations
of any Grantor, which are absolute and unconditional, to pay the First Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.

SECTION 5.13. Additional First Lien Obligations. To the extent, but only to the
extent, permitted by the provisions of the then extant Indenture and Additional
First Lien Documents, the Borrower may incur Additional First Lien Obligations.
Any such additional class or series of Additional First Lien Obligations (the
“Senior Class Debt”) may be secured by a Lien and may be guaranteed by the
Grantors on a pari passu basis, in each case under and pursuant to the
Additional First Lien Documents, if and subject to the condition that the
Collateral Agent of any such Senior Class Debt (each, a “Senior Class Debt
Representative”), acting on behalf of the holders of such Senior Class Debt
(such Collateral Agent and holders in respect of any Senior Class Debt being
referred to as the “Senior Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (iv) of
the immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement,

(i) such Senior Class Debt Representative, the Controlling Collateral Agent and
each Grantor shall have executed and delivered an instrument substantially in
the form of Annex II (with such changes as may be reasonably approved by the
Controlling Collateral Agent and such Senior Class Debt Representative) pursuant
to which such Senior Class Debt Representative becomes a Collateral Agent and
Additional Agent hereunder, and the Senior Class Debt in respect of which such
Senior Class Debt Representative is the Collateral Agent and the related Senior
Class Debt Parties become subject hereto and bound hereby;

(ii) the Borrower shall have delivered to the Controlling Collateral Agent true
and complete copies of each of the Additional First Lien Documents relating to
such Senior Class Debt, certified as being true and correct by a Responsible
Officer of the Borrower;

(iii) the Borrower shall have delivered to the Controlling Collateral Agent an
Officer’s Certificate stating that such Additional First Lien Obligations are
permitted by each applicable Secured Credit Document to be incurred, or to the
extent a consent is otherwise required to permit the incurrence of such
Additional First Lien Obligations under any Secured Credit Document, each
Grantor has obtained the requisite consent; and



--------------------------------------------------------------------------------

(iv) the Additional First Lien Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Controlling
Collateral Agent, that each Senior Class Debt Party with respect to such Senior
Class Debt will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Senior Class Debt.

SECTION 5.14. Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the entire agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, any Collateral Agent or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.15. Information Concerning Financial Condition of the Borrower and the
Other Grantors. In accordance with their respective First Lien Obligations
Documents, the Controlling Collateral Agent, the other Collateral Agents and the
Secured Parties shall each be responsible for keeping themselves informed of
(a) the financial condition of the Borrower and the other Grantors and all
endorsers or guarantors of the First Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations;
provided that nothing in this Section 5.15 shall impose a duty on the Notes
Collateral Agent to inform itself or investigate the financial condition of the
Borrower or other Grantors beyond that which may be required under the
Indenture. The Controlling Collateral Agent, the other Collateral Agents and the
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Controlling Collateral Agent,
any other Collateral Agent or any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it shall be under no obligation to (i) make, and Controlling
Collateral Agent, the other Collateral Agents and the Secured Parties shall not
make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion,
(iii) undertake any investigation or (iv) disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

SECTION 5.16. Additional Grantors. The Borrower agrees that, if any Subsidiary
of the Borrower shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex III. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Controlling Collateral Agent. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.



--------------------------------------------------------------------------------

SECTION 5.17. Further Assurances. Each Collateral Agent, on behalf of itself and
each First Lien Secured Party under the Indenture or any Additional First Lien
Debt Facility, as applicable, agrees that it will take such further action and
shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as the other parties hereto may reasonably
request to effectuate the terms of, and the Lien priorities contemplated by,
this Agreement.

SECTION 5.18. Notes Collateral Agent. It is understood and agreed that each of
the Trustee and Notes Collateral Agent is entering into this Agreement in its
capacity as Trustee and Collateral Agent, respectively, under the Indenture and
as Collateral Agent under the Notes Security Agreement and the provisions of the
Indenture and the Notes Security Agreement granting or extending any rights,
protections, privileges, indemnities and immunities to the Trustee or Collateral
Agent thereunder shall also apply to the Trustee and Notes Collateral Agent
hereunder.

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Notes Collateral Agent be responsible or liable for special, indirect,
or consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of profit) irrespective of whether any such party has been
advised of the likelihood of such loss or damage and regardless of the form of
action.



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December
[        ], 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ORBCOMM, INC., a Delaware corporation (the
“Borrower”), the guarantors party thereto from time to time, JPMORGAN CHASE
BANK, N.A., as the administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided in this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:   Title:  

Date:                              , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December
[        ], 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ORBCOMM, INC., a Delaware corporation (the
“Borrower”), the guarantors party thereto from time to time, JPMORGAN CHASE
BANK, N.A., as the administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

Title:

 

Date:                              , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December
[        ], 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ORBCOMM, INC., a Delaware corporation (the
“Borrower”), the guarantors party thereto from time to time, JPMORGAN CHASE
BANK, N.A., as the administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

Title:

 

Date:                              , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December
[        ], 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ORBCOMM, INC., a Delaware corporation (the
“Borrower”), the guarantors party thereto from time to time, JPMORGAN CHASE
BANK, N.A., as the administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER]

 

By:

 

 

Name:

 

Title:

 

Date:                              , 20[ ]